. CONVENTION

entre,

l'Etat Tunisien et la Société Agip Mineraria

22 Ê

53

SE e RÉ R ar sors
CONVENTION

L'ETAT TUNISIEN, représenté par:
M. AZEDINE AgBasst, Secrétaire d'Etat à l'Industrie et aux. Transports, et
M. AHMED MEsniri, Secrétaire d'Etat aux Finances et au Commerce,
sous réserve de l'approbation des présentes par miel le Président de la Ré-
publique Tunisienne, -
D'UNE PART

et l'AGIP MINERARIA, Société par Actions, dont le Siège est à Milan, repré-
sentée par son Président, M. ENRICO MATTE,

D'AUTRE PART
ont convenu ce qui suit:

ARTICLE PREMIER

L'AGIP MINERARIA S.p. A. prendra l'initiative de constituer en Tunisie, dans
les 30 jours de la signature de l'accord dont à l'article 4, une Société Anonyme
ayant pour objet la recherche et l'exploitation des substances minérales du second
groupe, telles qu'elles sont définies à l’article premier du Décret du 1” janvie: 1953
CG sabia IT, 1372) sur les mines. Cette Société sera dénommée 1 Société Italo. Tuni-
sienne d'Exploitation Pétrolière », en abrégé « SITEP ».

: ARTICLE 2

ï

Dans Le 90 jonre dr <a constitution, la SITEP demandera l'üxüuui de permis de
recherches des substances minérales du second groupe, ainsi que les concessions
d ‘exploitation subséquentes, dans les zones 4, Det E, indiquées à l'article 3 ci-des-

- Sous. Dans le même délai, elle pourra demander l'octroi de permis de recherche et de

concéssions d'exploitation dans la zone C indiquée à l'article 3 précité, en conformité
de Œ a est prévu à l'article 4,

© ARTICLE 3

. Le présent accord porte sur les zones suivantes, résultant de la mappe annexée:

-Zone À. — Elle est constituée par une partie du ie n. 3 et précisément
par la partie de ce dernier colorée en rouge.

Zone B. — Elle est constituée par la partie résiduelle du périmètre n. 3 ci-
dessus, limitée à l'Est par la zone A et à l'Ouest par les lignes que le Gouvernement
Tunisien se réserve d'indiquer à 1‘ avenir.

Zone C. — Elle est constituée par les périmètres que le titulaire actuel des
permis de recherche y relatifs, la Société SEREPT, va abandonner d'ici le 10 sep-
tembre 1960; par conséquent, elle sera susceptible de délimitation à partir du
il septembre 1960.

Zone D. — Elle est colorée en bleu dans la mappe ci-annexée.

Zone E. — Elle est colorée en vert dans la mappe ci-annexée.

La superficie et l'indication exacte des limites de chacune des zones susmen-
tionnées seront précisées dans l'accord définitif entre L'ETAT TUNISIEN et l'aGrP
MINERARIA, 8. P. A., visé à l'article d.

ARTICLE 4

Les permis de recherches et concessions d'exploitation subséquentes demaudés
par la SITEP en conformité de l'article 2 ci-dessus seront octroyés par L'ÉTAT TUNISIEN
ea vertu d'un accord définitif à stipuler entre L'ETAT TUNISIEN et l'AGIP MINERARIA
s. p. A. Cet accord sera régi par les principes énoncés dans le présent accord préli-
minaire, il ne contiendra pas de dispositions qui soient moins favorables pour la
SITEP et pour l’AGIP MINERARIA que ne le sont, pour la Conorada Petroleum
Corporation, les dispositions de la convelion du 13 déseinbre 1948 et le cahier de
charges y annexé (loi ri. 58-74).

Ea ce qui concerne les engagements minima des dépenses à effectuer pendant la
durée des permis de recherche, le montant en sera établi dans le cahier des charges.

ARTICLE 5

La SITEP procédera à la recherche, au développement et à l'exploitation dans la
‘zone B pour le compte de J'ETAT TUNISIEN qui en sera titulaire.

Dans ce but l’ETAT TUNISIEN et la SITEP stipuleront une convention, par laquelle
cette société sera obligée à exécuter à ses frais et à ses risques les travaux de recherche,

6
le

D neneenenenneen À mes

de développement et d'exploitation, en acouérant, dès que le pétrole aura été dé-
couvert, le droit de se rembourser de tous les frais et pertes encourus. à

Les montants provenant des premières ventes des produits extraits seront acquis
à la SITEP jusqu'à concurrence du recouvrement des frais et pertes susdits. Elle
pourra en outre retenir en contrepartie du risque et à titre de rémunération de son
activité, 50 % des’ bénéfices résultant de'la vente des produits extraits, 11 demeure
entendu que les 50 % restants seront dévolus à l'ETAT TUNISIEN, titulaire de la zone
-B, dans les conditions stipulées dans les cahiers de charges relatifs aux autres zones.
La SITEP ne sera tenue au paiement d'aucun impôt et taxe sur son quota de 50%,
des bénéfices, retenu par elle aux termes des dispositions ci-dessus.

ARTICLE 6

En ce qui concerne la Zone C, le Gouvernement Tunisien en communiquera à
l'AGIP MINERARIA S, p. A. la superficie et les limites avant le 31 octobre 1960, et il
mettra à sa disposition les éléments nécessaires. Dans les deux mois suivants L'AGIP
MINERARIA S.p. A. fera connaître au Gouvernement Tunisien si elle estime que
cette zone ou une partie de celle-ci est intéressante aux fins de l'exploration. Dans
le cas affirmatif, des permis de recherche seront octroyés à la SITEP, qui en fera
demande au préalable, sur la zone ou sur une partie d'elle indiquée dans sa susdite
demande. L'AGIP MINERARIA déclare d'ores et déjà qu'elle estime intéressantes les
surfaces qui constituent un périmètre unique et qui représentent le prolongement
de la zone 4 en direction SE.

ARTICLE 7

Au cas où la recherche donnerait des résultats positifs dans l'une quelconque
dés zones 4, B, C, D, E, l'AGIP MINERARA Sp. A. en donnera immédiatement
“ermmuniration au Gonvernement Tunisien. Dans les 90 jours à compter à partir
de la date de la communication susdite, le Gouvernement Tunisien pourra exercer
un droit d'option pour l'achat de 50% des actions constituant à ce moment le ca-
pital de la SITEP. ë

ARTICLE 8

Au cas où le Gouvernement Tunisien lèverait l'option visée à l'article 7 ci-dessus,
il sera tenu à rembourser à l'AGIP MINERARIA et/ou à celle ou celles des Sociétés
de son groupe devänt céder au Gouvernement Tunisien 50% des actions SITEP,
le montant en devise d'origine investi par J'AGIP MINERARIA et par une ou

7
Ep |

d

n
1

ts Sociétés de son groupe aux fins des souscripiion et libération des-
dites actions.

Dans ce but, l'AGIP MINERARIA S. p.A. êt les Sociétés de son groupe qui
importeront en Tunisie des devises étrangères à négocier’ pour la souscription
et ja libération des actions de la SITEP, en feront la déclaration formelle au Gou-
vernement Tunisien au moment même de li importation. Une copie de la documen:
tation relative à la susdite négociation sera mise à leur disposition at gardée par
elles, de sorte qu'elles soient à même de déterminer lors de la levée de l'op-
tion de la part de l'ETAT TUMISIEN, le montant en devises étrangères qu'elles doivent
recevoir en correspondance à celui importé en origine en Tunisie pour la _
tion et la libération des actions.

Cependant le Gouvernement Tunisien pourra naturellement s'acquitter des en-
gagements ci-dessus en versant en monnaie tunisienne la contrevaleur de la devise
étrangère due par lui, au taux de change effectivement pratiqué dans les banques au
jour auquel Je payement est effectué.

Le Gouvernement Tunisien pourra effectuer le paiement dû aux termes du présent
article en trois échéances égales, dont la première est fixée au premier anniversaire de
la levée de l'aption, et la deuxième et la troisième sont fixées, respectivement, au
deuxième et troisième anniversaire, En cas de paiement à échéances, il sera dû un
intérêt de 625 par an.

Le capital initial de la SITEP sera graduellement augmenté en relation aux in-
vestissements de sorte qu'il corresponde à un rapport non inférieur à 307; des inves-
tissements totaux existant au moment de chaque augmentation de capital.

ARTICLE 9

La SITEP et également l'AGIP MINERARIA auront droit à l'usage gratuit,
dans les zones auxquelles se réfèrent les permis ou les concessions, de tout terrain
appartenant à l'ETAT TUNISIEN, sauf objection de ce dernier.

ARTICLE [0

Au moment où l'FTAT TUNIsIEN exercerait le droit d'option visé à l'article 7.
les Statuts de la SITEP seront conformes au schéma annexé au présent accord.
En vue de la levée de l'option, il sera créé, en représentation des apports en
auméraire,-deux catégories d'actions:
les actions 4, numérotées de 1 à 1.000,
les actions 8, numérotées de 1.00! à 2.000,
sans que cette ‘distinction, destinée exclusivemént à identifier (après exercice de
J'option du Gouverrement) deux groupes éconortiques, : -crée un er ve
quélconque en faveur d'une catégorie d'actionnaires. - : og

Les ‘actions de la SÎTEP seront ñominatives-et les Statuts prévairont une
limitation à leur cessibilité dans les conditions suivantes: è
. .. d)entre actionnaires:.les actions de la catégorie A seront Éirnertomiitlie
entre des actionnaires prôpriétaires de cette catégorie d'actions. Les actions de la caté-
gorie B seront librement cessibles entre les actionnaires bois de cette caté-
gorie d'actions; .

À b) au profit d'un non actionnaire: la Lemon Dour s'opérer librement si le
futur actionnaire est une Société ou un Organisme appartenant au groupe économique
du cédant.

Il est convenu d Entente par Groupe Economique:

« L'ensemble des personnes physiques ou morales, ayant la qualité de résidents
tunisiens ou italiens dans le sens où cette qualité est reconnue par les Règlements des
Changes des deux pays, liées éntre elles au sein d'une ou plusieurs personnes morales,
ce lien permettant à ces personnes physiques ou morales de détenir un nombre d'actions
représentant une proportion supérieure à 50 pour cent du capital social et impliquant
le contrôle et le pouvoir de décision au profit de [" un ou de l'autre des organismes ou
sociétés présents contractants ». 5

Toute cession à un non actionnaire autre que ceux prévus ci-dessus, devra,
pour devenir effective, recevoir l'agrément du Conseil d'Administration.

ARTICLE 11

Le Conseil d'Administration sera constitué à égalité de membres participants
conformément à l'égalité entre les participations des deux groupes; chacun des groupes
pourra librement désigner la moitié des membres du Conseil d'Administration.

A cet effet, L'ETAT TUNISIEN et le Groupe AGIP MINERARIA pourront céder
à des tiers de leur choix le nombre d'actions minimum prévu aux Statuts et nécessaire
à ces tiers pour exercer la charge qui pourrait leur être confiée; il demeure entendu,
cependant, qu'ils assureront la rétrocession des actions de la part desdits diers au
moment où la charge de ceux-ci est terminée.

A partir de la levée de l'option par le Gouvernement Tunisien, la charge de Pré-
sident sera assumée alternativement pour 1 an par un Administrateur désigñé par
L'ETAT TUNISIEN et pour 1 an par un Administrateur désigné par le Groupe AGP
MINERARIA.

Le Conseil d'Administration, à. partir de la date susdite, attribuera à un de ses
membres les fonctions de Directeur Général adjoint pour la durée du Conseil même.
| 9
sl
1!
A
"
|

|

|

Il déléguer au Président Directeur Général et au Directeur: Général adjoint tous ses
pouvoirs, tels qu'ils résultent de l'article 18 des Statuts, à l'exception de ceux qui
sont énoncés au dernier alinéa du même article. Le Directeur Général adjoint sera
désigné par le Groupe AGIP MINERARIA lorsque | le Président du Conseil est dé-
signé par l'ETAT TUNISIEN, et par l'ETAT TUNISIEN lorsque le Président est désigné
par le : Groupe AGIP MINERARIA. Le Président du Conseil d'Administration et le
Directeur Général ddjoint exerceront leurs fonctions en conformité des articles 19
et 20 des Statuts,

[1 sera nommé deux Commissaires aux Comptes qui seront désignés l'un par
le Groupe Tunisien, l’autre par le Groupe AGIP MINERARIA, Un troisième Com-
missaire qui remplira les fonctions de Président du Collège des Commissaires aux
Comptes sera désigné chaque année, soit par le Groupe Tunisien soit par le Groupe
AGIP MINERARIA, aliernativement, :

Le Président äu Collège des Commissaires né Comptes sera choisi parmi des
personnalités indépendantes des parties contractantes et n'ayant aucun intérêt
dans le domaine pétrolier. Il sera désigné parmi sé personnes aptes à exercer ces
fonctions.

IL peut être renoncé d'un commun accord à la désignation du Président du
Collège.

Les Administrateurs et les Commissaires aux Cha désignés CL le Groupe
AGIP MINERARIA pourront être de nationalité italienne.

Il demeure entendu que les dispositions du décret en date du 1“ avril 1948,
ainsi que les textes ultérieurs qui l'ont modifié, fixant le statut des représentants de
J'Etat auprès des Sociétés et groupements dans lesquels il détient une participa-
tion en capital, doivent être considérées comme ayant reçu exécution par l'appli-
cation des stipulations ci-dessus.

De même, il est entendu qu'au cas où des modifications seraient apportées au
droit des Sociétés Anonymes, des dispositions appropriées seront adoptées afin que
de telles modifications ne touchent pas à la structure et à la composition des or-
ganes sociaux de la SITEP telles qu'elles résultent des stipulations qui précèdent.

ARTELE 12 |

Afin d'assurer la continuité des activités de la SITEP, de faire en sorte que le
pouvoir de décision n'en soit jamais eniravé ei de permittre la bonne marche des
affaires de la Société, chacun des deux groupes déposera une action auprès de l'Union
de Banques Suisses (u. B. s.).

<" Le dépêt sera effectué sous signature conjointe, il sera accompagné d'un man-

“dat collectif irrévocable. '
\

(pus jet (ps TL

…

Ce mandat, dont Ja durée Sera égale à celle de la Société, contiendra des dis-
positions en vertu desquelles: :
- 4) En cas de renonciation de la part de U.B.5. ou pour tout autre cause

metant fin à son mandat, ta U-B.S. pourra nié une autre banque d'impor- ,

b) Le mandataire s'engagera à délivrer la carte d'admission aux Assemblées
correspondant aux actions déposées auprès de lui, à une personne désignée d'avance
année par année, avant le 31 décembre de l'année précédente, Cette personne
sera désignée d'un commun accord entre les deux groupes d'actionnaires, ou à défaut
d'accord, par l'une des autorités suivantes, dans l'ordre: le Président du Tribunal
Fédéral Suisse, le Président de la Cour Suprême de Suède, le Président de la Cour
Suprême de Danemark. Cette personne sera choisie parmi des citogens tiers par
rapport à la Tunisie et à l'Italie et qui n'aient aucun intérêt, quel qu'il soit, dans
des Sociétés pétrolières et à l'exclusion des fonctionnaires d'Etat ou d'Organismes
publics.

c) La personne désignée n ‘interviendra aux Assemblées qu'au cas où elle y
serait appelée par l'un des groupes d'actionnaires. Elle devra dans ce cas remplir
son mandat en recherchant l'intérêt de la SITEP dans le cadre et dans l'esprit de
la présente convention: à cette fin, elle contactera les deux groupes pour se rendre
compte des matières sur lesquelles porte l'ordre du jour de l'Assemblée, connaitre
et apprécier leurs points de vue respectifs; lorsqu'elle constate une divergence de ces
points de vue elle essaiera de la résoudre avant d'exercer son mandat à l° ‘Assemblée.

._ 4) Dans le cas de participation aux Assemblées Ordinaires de nomination
aux charges sociales, cette personne votera dans ces Assemblées de façon à assurer
le plein respect de ce qui a été établi par la présente convention pour la nomination
du Président, du Directeur Général adjoint, des Commissaires aux comptes, ainsi
que pour la délégation des pouvoirs et la nomination des liquidateurs selon l’article 32
des Statuts.

Faute d'acceptation de la part de l'Union de Banques Suisses et à défaut d'une
désignation par elle d'une banque en substitution, cette dernière sera choisie d’un
commun accord et à défaut d'accord par la voie de l'arbitrage prévu au présent
accord.

- > à ARTICLE 13

La Société SITEP pourra procéder aux emprunts qui s'avéreraient nécessaires
au financement des dépenses.

Ces emprunts seront contractés sur le marché local tunisien chaque fois que ls
conditions ne seront pas plus onéreuses que celles qui pourraient être obtenues sur
le marché international.

11

a
=

L

TT EU ne mn le Busr

HA Cas où ia Societé SITEP ne pourrait pas emprunter ou ne pourrait
emprunter qu'à des conditions jugées gomme étant trop onéfeuses par le. Conseil
d'Administration, les avantes de capitaux seront faités par le. Groupe AGIP M
NERARIA et par le Gouvernemen. Tunisien _ par.parts égales après préavis d'au
- moins 6 mois. ="

; Dans le cas d'avance de Torids àcla Société par les deux groupes contractants,

d intérêt des capitaux sera calculé au même taux pour les deux parties.

ihes 14

La SITEP publiera le prix auquel le brut de qualité et densité données est
en général offert par elle-même à tous les acheteurs aux points de vente.

Au cas où il serait nécessaire, en raison de la situation du marché, de consentir
des rabais aux acheteurs, la SITEP pourra les pratiquer. Le rabais à consentir à
chaque acheteur sera déterminé en fonction de la quantité à fournir, de la durée
du contrat de vente, de la régularité du rythme des disons, de la garantie de
paiement et ME la disponibilité de produits.

- ARTICLE 15

Tout différend relatif à l'interprétation ou à l'application du présent accord, ou
de l'accord définitif, mème s'il perte sur la validité de la présente clause compro-
missoire, sur la compétence des arbitres ou sur la validité de l'accord, sera soumis
à un Tribunal arbitral siégeant en Tunisie et composé de trois arbitres: chaque partie
désignera le sien, et le troisième arbitre qui en sera le Président, sera nommé par les
arbitres choisis par Îles parties, ou à défaut d'accord à ce sujet, la partie la plus
diligente s'adressera au Président de la Cour de Cassation de Tunisie qui nom-
inera le troisième arbitre dans les 30 jours successifs à la requête. Le troisième
arbitre sera choisi parmi les membres de la Cour Permanente d'arbitrage, siégeant
à La Haye, étant précisé qu'il ne devra pas être de nationalité italienne ou tuni-
sienne,

La partie qui demande l'arbitrage doit notifier à l'autre partie les questions qu'elle
désire soumettre aux arbitres, en même temps que les nom, qualité et adresse de son
arbitre et l'acceptation de celui-ci.

Dans les 30 jours qui suivent, l'autre partie doit notifier au requérant le nom
de son arbitre ainsi que ses qualités et adresse, l'acceptation de celui-ci et les questions

qu'elle entend, à son tour, soumettre aux arbitres. A défaut de cette notification le Pré-
….sident de La Cour de Cassation de Funisie, sur requête de la partie demanderesse ®t

dans le délai de 30 jours, désignera l'arbitre de la partie défaillante parmi les membres

22

22 2 00 me
‘
I
L
L

AS

de la Cour Permanente d'arbitrage. siégeant à La Haye, étant précisé que cet arbitre
ne devri pas avoir la nationalité de la partie demanderesse.

. La procédure d'arbitrage est celle établis Par le Code civil tunisien, pour aulant
qu'il n'y est pas dérogé par les dispositions qui précèdent. Toute compétence attribuée
par la présente clause compromissoire au Président de la Cour de Cassation de Tu-

_nisie, est dévolue, au cas où celui-ci ne j'exercerait pas, au Président du Tribunal

Fédéral Suisse, au Président de la Cour Suprême de Suède et au Président de la Cour
Suprême de Danemark, dans l'ordre. .

ArriCLe 16

Toute communication à l'ETAT TUNISIEN en tant que signataire de la présente
Convention est valablement faite au Secrétariat d'Etat à l'Industrie et aux Trans-
ports et au Secrétariat d'Etat aux Finances et au Commerce.

Toute communication À J'AGIP. MINERARIA S. P. A est valablement faite à San
Donato Milanese, Milan.

Fait À Tunis, le 10 juin 1960, en trois exemplaires.

Pour l'Etat Tunisien: Pour l'Agip Minerarias. p. A.:
Le Secrétaire d'Etat à l'Industrie et aux Transports: Le Président:
AZEDINE ABBASSI EN«ico MATTEI

Le Secrétaire d'Etat aux Finances et au Commerce:
AHMED MESTIRI

13

ANNEXE B

CAHIER DES CHARGES ANNEXE A L’'ACCORD PORTANT

AUTORISATION DE RECHERCHES ET CONCESSIONS D'EXPLOI-

TATION DE SUBSTANCES MINERALES DU SECOND GROUPE

A LA SOCIEÈTE ITALO-TUNISIENNE D'EXPLOITATION
PETROLIERE (SITEP)
L |

Ï CAHIER DES CHARGES

ICLE PREMIER — Objet du présent Cahier des Charges.

TITRE PREMIER.
l TRAVAUX PRELIMINAIRES DE RECHERCHES - ZONES DE PROSPECTION

2 - Délimitation et validité des permis.

| 3 - Obligation de travaux minima pendant la durée de validité des permis initiaux.
, 4 - Justification du montant des travaux exécutés.

5 - Renouvellement des permis.

6 - Réduction volontaire et renonciation de la surface des permis.

7 - Non exécution du minimum de travaux.
î. 8 -— Libre disposition des surfaces distraites des permis initiaux.

— 1. 9 - Validité du permis en cas d'octroi d'une concession.
f. 10 = Disposition des hydrocarbures tirés des recherches.

a TITRE Il.
DECOUVERTE ET EXPLOITATION D'UN GITE

+. 11 - Définition d’une découverte.
T. 12 - Octroi automatique d'une concession.
r. 13 - Octroi d'une concession au choix du titulaire,
. Cas d'une autre découverte située à l’extérieur d'une concession.
r. 1» — Obligation de reconnaitre le gisement.
16 — Blocage provisoire des moyens de recherche sur une des concessions.
_ 17 - Obligation d'exploiter.

18 - Exploitation spéciale à la demande de l'autorité concédante,

. 19 - Dispositions spéciales concernant les gisements de gaz n'ayant pas de relation avec un gi-

© sement d'hydrocarbures liquides.
+ 20 - Durée de la concession.
21 - Prolongation du permis de recherche en cas de découverte,
TITRE lil.
REDEVANCES, TAXES ET IMPOTS DIVERS

22 - Droits d'enregistrement et redevances superficiaires.

23 - Redevance proportionnelle à la production et impôt supplémentaire sur les bénéfices.

__24 - Choix du paiement en espèces ou en nature,

69
ART. 25 - Modalités de perception en espèces de la redévance proportionnelle sur les hydrocarbures
liquides.

ART. 26 — Perception en nature de la redevance proportionnelle sur les hydrocarbures Mquides,

ART. 27 - Enlèvement de la redevance en nature sur les hydrocarbures liquides.

ART. 28 — Redevance due sur les gaz.

ART. 29 - Redevance due sur les solides.

TITRE [IY.

ACTIVITES ANNEXES DES INSTALLATIONS DE RECHERCHE
ET D'EXPLOITATION DU TITULAIRE

ART. 30 - Facilités données au titulaire pour ses installations annexes,

ART. 3! - Installations ne présentant pas un intérêt public général.

ART, 32 - Dispositions applicables aux « pipe-lines »,

ART. 33 - Utilisation par le titulaire de l'outillage public existant.

ART, 34 - Instaflations présentant un intérêt public général effectuées par l'Autorité concédante (ou
ses ayants droit) à la demande du titulaire.

ART, 35 - Installations présentant un intérêt public général exécutées par le titulaire. Concession ou
autorisation d'outillage public.

ART. 36 - Durée des autorisations ou des concessions consenties pour les installations annexes du ti-
tulaire,

ART. 31 - Dispositions diverses relatives aux autorisations ou concessions autres que la concession
minière.

ART. 38 - Dispositions applicables aux captages et adductions d'eau.

ART. 39 — Dispositions applicables aux voies ferrées,

ART. 40 - Dispositions applicables aux installations de chargement et de déchargement maritimes.

ART. 41 - Cenirales thermiques.

ART. 42 - Substances minérales autres que celles du deuxième groupe.

ART. 43 — Installations diverses.

TITRE V.
SURVEILLANCE MINIERE ET DISPOSITIONS TECHNIQUES

ART. 44 - Documentation fournie au titulaire par l'Autorité concédante.

ART. 45 - Contrôle technique.

ART. 46 - Application du code des eaux.

Arr. 47 - Accès aux chantiers,

ART. 48 - Obligation de rendre compte su préalable de l'implantation d'un forage ou d'un groupe
de forages.

ART. 49 - Carnet de forage,

ART. 50 - Surveillance géologique des forages.

ART. 51 - Contrôle technique des forages.

ART. 52 - Compte rendu mensuel de forage.

AnT. 53 - Arrêt d'un forage.

ART. 54 - Compte rendu de fin de forage.

Art. 55 - Dispositions particulières applicables aux groupes de forage d'étude ou de développement

ART. 56 - Essais des forages.

à .

70 (
ART. 57 - Compte rendu annuel d'activité,
ART, 58 — Exploitation méthodique d'un gisement.
ART. 59 - Contrôle des forages pibuctifs. 7
ART. 60 - Reconnaissance et conservation des gisements.
ART. 61 - Coordination des recherches et des exploitations faites dans un même gisement par plusieurs
exploitants différents.
ART. 62 - Obligation générale de communiquer les documents.
ART. 63 — Unités de mesure.
| ART. 64 - Cartes et plans.
ART. 65 - Bornages. Rattachement aux réseaux du Service Topographique.

— ART. 66 - Caractère confidentiel des documents fournis par le titulaire.

| ART. 67 - Définition des forages d'étude, de prospection et de développement.

L. TITRE VI.

PPOLONGATION, EXPIRATION, RENONCIATION, DECHEANCE DE LA CONCESSION

| ‘rT. 68 — Droit préférentiel du titulaire en cas de nouvelles concessions.
ART. 69 - Obligation de posséder en propre et de maintenir en bon état les ouvrages revenant à l'Auto-
rité concédante,

, AT. 70 — Responsabilité de l'Autorité concédante vis-à-vis des tiers après la reprise de la concession.

ART, 71 — Retour à l'Autorité concédante des installations du titulaire en fin de concession par arrivée
au terme,

Art. 72 - Retour à l'Autorité concédante des installations faites dans les dix dernières années de la
concession.

ART. 73 - Pénalités en cas de retard dans la remise des installations.

— ART. 74 - Faculté de rachat des installations non mentionnées à l'art. 71,

ART. 75 — Exécution des travaux d'entretien des installations faisant retour à ’Autorité concédante,
ART. 76 - Travaux de préparation de l'exploitation future,

— ART. 77 - Renonciation à la concession.

ART, 78 - Cas de déchéance,
ART. 79 - Défaut de demande de concession dans le délai prescrit après une découverte,

TITRE VII.
CLAUSES ECONOMIQUES

ART. 80 - Réserve des hydrocarbures pour les besoins de l'économie tunisienne.
ART. 81 - Utilisation des gaz.

ART. 82 - Prix de vente des hydrocarbures bruts liquides.

S TITRE VIIL

DISPOSITIONS DIVERSES

7 ART. 83 - Election de domicile.
ART. 84 - Hygiène publique.
ART, 85 - Législation du travail.

— ART. 86 - Nationalité du personnel.
ANNEXE B

CAHIER DES CHARGES ANNEXE A L'ACCORD PORTANT AUTORI-

SATION DE RECHERCHES ET CONCESSIONS D'EXPLOITATION DE

SUBSTANCES MINERALES DU SECOND GROUPE A LA SOCIETE
ITALO-TUNISIENNE D'EXPLOITATION PETROLIERE (SITEP)

ARTICLE PREMIER — Objet du présent cahier des charges.

Le présent cahier des charges a pour objet de préciser les conditions dans les-
quelles la SITEP, dénommée ci-après «Le Titulaire», signataire de l'Accord
auquel le présent cahier des charges est annexé:

1) effectuera des travaux ayant pour objet la recherche des gîtes de substances
minérales du second groupe dans les zones du territoire de la République Tunisienne
définies par les arrêtés du Secrétaire d'Etat à l'Industrie et aux Transports, dont il
sera question à l’article 2 ci-après;

2) éventuellement, dans le cas où elle aurait découvert un gîte exploitable des-
dites substances, procèdera à l'exploitation de ce gîte.

TITRE PREMIER
TRAVAUX PRELIMINAIRES DE RECHERCHES - ZONES DE PROSPECTION

ARTICLE 2 — Délimitation et validité des permis.

1. - Les zones dont il est question à l’article premier, paragraphe 1), ci-dessus
rapporté, sont délimitées par les arrêtés du Secrétaire d'Etat à l'Industrie et aux Trans-
ports: ‘

Zone 4: Permis El Borma.............. M. N° 1604 en date du 4 septembre 1961
Zone C: »  Djebel Daouaia .. M. N° 1589 en date du 28 août 1961
Zone D: »  Matmata... ... M. N° 1587 en date du 29 août 1961
Zone E: oo» Zarzis............,..., M. N° 1588 en date du 29 août 1961
Permis: El Hamma de Gabès........... M. N° 1590 en date du 29 août 1961

lesquels accordent au titulaire cinq ensembles de périmètres élémentaires dits
«permis initiaux de recherche ».
Les superficies totales S de chacun des ensembles sont:

Zone 4: Permis El Borma ........ Recette HORS .. Sa = 1.708 km’
ZoncC: » DicbelMDdoudid 0 .......,::..607r.. LT © Sc = 1,812 »
Zone D: »  Matmata ........ Bheveprrsrare PT do corn ss. Sd = 4.404 »
Zone E: » Zarzis . Se = 5.220 »
Permis: El Hamma de Gabès...... A Sg = 1.592"

2. — La période de validité des permis initiaux est fixée à 5 ans (Décret du 1“ jan-
vier 1953). Le titulaire des permis pourra cependant abandonner à tout moment
tout ou partie de chaque permis de recherche, et ce, sur simple déclaration d'abandon
à signifier au Secrétariat d'Etat au Plan et aux Finances 3 mois au moins avant
l’abandon effectif.

ARTICLE 3 — Obligation de travaux minima pendant la durée de validité
des permis initiaux.

1. - Le titulaire s’engage à effectuer, dans la période de validité des permis ini-
tiaux, des travaux de recherche, régulièrement poursuivis conformément aux règles
de l'art, dont le montant, düment justifié, soit au moins égal à:

Pour la Zone A: Permis El Borma:
Pa = 85.800 dinars

Pour la Zone C: Permis Djebel Daouaia:
Pc — 94.760 dinars

Pour la Zone D: Permis Matmata:
Pd = 221.000 dinars

Pour la Zone E: Permis Zarzis:
Pe — 262.000 dinars

Pour le Permis El Hamma de Gabès:
Pg = 83.240 dinars.

2. - Dans le cas où le titulaire effectuerait dans le permis El Borma des travaux
dont le coût se trouverait être au-delà du chiffre minimum fixé comme ci-dessus,
la différence en plus entre ce chiffre et le coût effectivement soutenu ainsi qu'un
chiffre égal au surplus des dépenses supportées pour les travaux effectués dans la
zone B, dont à l'article 4 de l'accord, sous le régime du contrat annexe C, pourront
être portés en compensation d’une, ou de plusieurs, au choix du titulaire, des éven-
tuelles différences en moins qui pourraient résulter entre les chiffres d'engagement
et le coût soutenu dans l’un quelconque, où dans plusieurs, des permis Matmata,
Zarzis, Djebel Daouaia et El Hamma de Gabès. .

6
| 3. Au cas où le titulaire, pendant le cours de la période de validité des permis

- t‘itiaux de recherche, quoique effectuant les compensations prévues au précédent

| aragraphe 2, ne satisfait pas dans l’un quelconque des permis, ou dans plusieurs
“entre eux, aux engagements minima de dépense établis au précédent paragraphe I,

"y perdra son droit, en ce qui concerne ce ou ces permis, au renouvellement prévu à
| article 5 suivant, sans préjudice de ce qui est prévu à l'article 7 ci-après.

4. - Dans le dessein de tenir compte d'éventuelles variations de prix qui pour-
Î aient avoir lieu au cours de la période de validité du permis, le montant minimum
le travaux que le titulaire s'engage à effectuer dans chaque permis sera exprimé,

1 près conversion au taux de change en vigueur à la date de la signature du présent

ccord, en dollars des Etats-Unis de l'Amérique du Nord.
frais réels effectués par le titulaire, pris en ligne de compte suivant les condi-
| ns établies à l’article 4 suivant, seront eux aussi traduits en dollars des Etats-Unis
e l'Amérique du Nord au taux de change en vigueur au moment où ils ont été faits.
Les deux chiffres ainsi calculés seront comparés l'un avec l’autre dans le
ut de vérifier si le titulaire a atteint le montant minimum de travaux auquel il

__ ‘est engagé.

… ARTICLE 4 —— Justification du montant des travaux exécutés.

__ Le titulaire est tenu de justifier vis-à-vis de l'Autorité concédante le montant des
“avaux de recherches effectués par lui pendant la durée de validité du permis.
Seront admis dans l'appréciation des dépenses minima, et sous réserve qu'ils
— dient appuyés de dues justifications:
} Les dépenses réelles engagées par le titulaire pour le fonctionnement direct
ses recherches en Tunisie, soutenues en Tunisie ou ailleurs;
b) Les frais réels de déplacements, de passage ou de voyage, engagés pour le
ersonnel du titulaire destiné à travailler normalement en Tunisie, et pour les
—milles dudit personnel;
c) Les frais, salaires ou honoraires réels des experts et spécialistes, employés
_ar le titulaire à l’occasion de ses recherches en Tunisie, effectués ou payés en Tunisie
u ailleurs;
d) Les frais réels d'établissement de toutes cartes et études nécessaires pour
enregistrement des travaux du titulaire;
e) Les dépenses de frais généraux du Siège Social, à concurrence d’un maximun
_+ dix pour cent (10 %) du montant des dépenses réelles précédentes;
J) Les frais encourus en Tunisie ou à l'étranger par les actionnaires du titulaire
qui se réfèrent aux recherches de celui-ci en Tunisie. i ë

k ; 7
ARTICLE 5 — Renouvellement des permis.

Conformément aux dispositions de l'article 39 du décret du 1* janvier 1953, et
des arrêtés d'application dudit décret, le renouvellement des permis initiaux sera
acquis de plein droit pour des périodes nouvelles de trois ans, dans les conditions
définies ci-après: ;

1) Sous la seule réserve qu’il ait satisfait aux obligations de travaux minima
résultant de l’article 3 précédent, et qu'il en fasse la demande écrite, le titulaire aura
droit à un premier renouvellement de chacun-de ses permis initiaux pour une surface
S' représentant les quatre-vingts centièmes (80/100*) de la surface S du permis initial.
Le permis renouvelé sera valable trois ans.

Les surfaces abandonnées, c’est-à-dire les vingt centièmes (20/100*) de la surface
initiale, seront au choix du titulaire. Il devra notifier ce choix à l’occasion de la demande
de renouvellement du permis, faute de quoi l'Autorité concédante procédera d'office
audit choix.

Le titulaire s’engage, sur les nouvelles surfaces ainsi définies, et pendant la durée
de validité du nouveau permis, à exécuter des travaux de recherches conformes aux
règles de l’art, régulièrement poursuivis, sur la base des minima suivants:

P'a — 85.800 dinars
P'o = 94.760 »

P'd = 221.000 »
P'e = 262000 »
P'g = 83.240 »

chiffres valables pour les conditions de prix en vigueur au premier jour du mois qui
suit la délivrance du permis initial. ‘
Les montants réels des travaux exécutés par le titulaire seront ramenés aux condi-
tions de prix initiales, suivant la méthode définie à l'article 3, paragraphe 4, ci-dessus.
L'appréciation des montants réels des travaux et les modalités de justification
seront faites conformément aux dispositions de l'article 4 précédent.

2) Dans les mêmes conditions, et toujours sous la réserve d’avoir satisfait aux
obligations de travaux minima compte tenu des dispositions de l’article 7 ci-après,
le titulaire aura droit à un second renouvellement pour une surface S'', puis à un
troisième renouvellement pour une surface S'”’, chacun pour une nouvelle période
de trois ans. Les surfaces S°’ et S’‘’ sont définies ci-après.

Pour les deux périodes en question, les chiffres de base P'’ et P‘‘’ dans les condi-
tions initiales, sont les mêmes que ceux fixés pour le premier renouvellement.

On tiendra compte des fluctuations dans les prix en appliquant la même méthode
que pour le premier renouvellement.

8
EE

Toutefois, à l'occasion de chaque renouvellement, la surface des nouveaux
permis sera réduite automatiquement dans les conditions ci-après:

— Second renouvellement (9 année):

Surface réduite aux soixante-quatre centièmes (64/100”) de la surface du permis
initial (S'' = 0,64 S).

— Troisième renouvellement (12 année):

Surface réduite aux cinquante centièmes (50/100*) de la surface du permis initial
(S''" = 0,50 S).

Les surfaces sur lesquelles porte la réduction seront choisies par le titulaire, dans
‘-$ conditions fixées au second alinéa du paragraphe 1 du présent article.

ARTICLE 6 — Réduction volontaire et renonciation de la surface des permis.

a) Le titulaire pourra, à condition qu'il en manifeste l'intention au moment
où il demandera le renouvellement d’un permis, obtenir une réduction complémen-
taire de la surface du permis, indépendante de la réduction automatique prévue à
l’article 5 précédent.

Dans cette hypothèse, le montant minimum de travaux, tel qu'il est fixé aux
articles 4 et 5, restera inchangé.

b) Le titulaire pourra à tout moment abandonner tout ou partie de la zone
d’un permis sur simple déclaration d'abandon, en conformité avec l'article 25 du
décret du 1“ janvier 1953,

c) En cas d’abandon partiel de la’ zone d'un permis, le montant minimum de
Avaux, tel qu'il est fixé aux articles 4 et 5 du présent cahier des charges restera
inchangé,

ARTICLE 7 — Non exécution du minimum de travaux.

Si pour des raisons imprévisibles et reconnues valables par l'Administration,
le titulaire n’a pas exécuté le minimum de travaux fixé aux articles 3 et 5 ci-dessus,
il aura la possibilité d’obtenir un renouvellement de permis, sous réserve d'avoir
versé au préalable à l'Etat et avec l’accord de celui-ci quant au montant, le reliquat
des dépenses minima qu'il s'était engagé à effectuer.

Pour l'évaluation de ce reliquat, le montant des dépenses réelles et celui des
dépenses non effectuées, seront corrigés s'il y a lieu pour tenir compte des variations
de prix, comme il est dit à l'article 3. ' .

9
ARTICLE 8 — Libre disposition des surfaces distraites des permis initiaux.

L'Autorité concédante recouvrera la libre disposition des surfaces distraites des
permis initiaux, soit par les réductions automatiques prévues à l’article 5 à l'occasion
des renouvellements successifs, soit par les réductions volontaires ou renonciations
prévues à l’article 6.

En particulier, elle pourra y faire effectuer des travaux de recherches concer-
nant les substances minérales du deuxième groupe, soit par elle-même, soit de toute
autre façon.

ARTICLE 9 — Validité du permis en cas d'octroi d'une concession.

L'institution d'une concession, telle qu'elle est précisée à l’article 12 ci-après,
entraîne de plein droit l’annulation du permis de recherches (ou de Ia portion
de ce permis) compris dans le périmètre de ladite concession.

Elle n'entraîne pas l'annulation du permis de recherches (ou de ses portions)
extérieur à son périmètre. Celui-ci conserve sa validité dans les conditions stipulées :
aux articles 3, $ et 21 du présent cahier des charges. “

Lors des renouvellements du permis survenant après l'octroi d’une concession,
la superficie de cette concession n'entrera pas dans le calcul de la surface du nouveau
permis après renouvellement. Le montant des travaux minima co sea pour le permis
restera inchangé.

ARTICLE 10 — Disposition des ‘hydrocarbures tirés des recherches.

Le titulaire pourra disposer des hydrocarbures produits à l'occasion de ses
travaux de recherches, de la même manière qu'il pourra disposer des hydrocarbures
tirés de ses exploitations, à charge par lui d'en informer en temps utile l'Autorité
concédante, et d’acquitter les redevances prévues à l’article 23 ci-après.

TITRE H
DECOUVERTE ET EXPLOITATION D'UN GITE

ARTICLE 11 — Définition d'une découverte.

Le titulaire sera réputé avoir fait découverte de gisement dit exploitable, au
sens du présent cahier des charges et de la joi minière, lorsqu'il aura foré un puits,
et démontré que ce puits peut produire un débit d'hydrocarbures bruts liquides,
de qualité marchande, au moins égal aux chiffres donnés dans le tableau ci-après.
Ce tableau précise également à quelles conditions cette production doit se référer.

10

3+
Profondeur du aiveau de produerton Durée ainlave
«mire Ja surface e1 le toi du nivesu Produttion moyense journalière d'es ensi

(en œécres) {en tres çuber) Gours) Mélhode d'er uaetion
0 à 500 mètres .........,. 10 30
Chaque 100 mètres en plus- 1 mètre cube en plus 30 _
A 1.000 mètres.......... 15 30 nant QE ES
Chaque 100 mètres en plus 1 mètre cube en plus 25 P te
A 1.500 mètres .......... 20 25
Chaque 100 mètres en plus !2 mètres cubes en plus 15 } Jaillissement, orifice maxi-
A 2.000 mètres....,..... 30 nuis mum 12,7 m/m
Chaque 100 mètres en plus 4 mètres cubes en plus 10 y Jaillissement, orifice maxi-
À LOMME cette 5 10 Ÿ  mum 11,1 m/m
Fhaque 100 mètres en plus 6 mètres cubes en plus 7 Î Jailissement, orifice maxi-
« 3.000 mètres..,....,.. 80 k/ mum 9,5 m/m

Chaque 100 mètres en plus 8 mètres cubes en plus 6  Jaillissement, orifice maxi-
mum 7,9 m/m

11 est entendu que les essais seront faits conformément à la technique habituelle
des champs de production, et que le pourcentage de l'eau entraînée ne sera pas,
en moyenne, supérieur à trois pour cent.

. Le choix du début de l'essai est laissé au titulaire. Celui-ci sera libre de juger
l'époque à partir de laquelle le niveau essayé aura atteint un régime permanent de
production.

Toutefois, cet essai devra être exécuté dans les douze mois qui suivront l'achè.

vement définitif .du forage.

ARTICLE 12 — Octroi automatique d'une concession.

Une découverte, telle que définie à l'article 11 ci-dessus, entraînera de plein
droit la transformation d’une partie de la zone en concession minière.

La concession sera instituée suivant la procédure et le régime définis au Titre IV
du décret du 1* janvier 1953 et des arrêtés d'application dudit décret, et dans
les conditions précisées ci-après:

1.- Le titulaire, dans le délai d’un an qui suivra la découverte, sera tenu de
déposer une demande de concession dans les conditions fixées par les articles 49,
50, 51, 52 et 53 du décret du 1“ janvier 1953 et des arrêtés d'application dudit
décret. |

2. - Le périmètre de la concession englobera une surface totale de mille
(1.000) km’, au minimum.

11
3. - Ce périmètre sera choisi librement, selon les règles de l'art, et compte
tenu des résultats obtenus par le titulaire, sous les seules réserves énoncées ci-après:

a) Ce périmètre sera d'un seul tenant;

b) I comprendra le point où a été faite la découverte;

c) I sera entièrement englobé dans le permis de recherches détenu par le
titulaire à l'époque de la découverte;

d) I sera constitué par des segments de droites, toutes superposables à
un carroyage de deux kilomètres de côté, et dont la direction sera fixée librement
par le concessionnaire pour chaque concession;

e) La surface qu'il délimite sera au moins égale aux deux centièmes
(2/100”) du carré de la longueur totale du périmètre extérieur exprimée dans les

mêmes unités;
SN) 1 n'isolera pas une enclave fermée à l’intérieur de la concession.

ARTICLE 13 — Octroi d'une concession au choix du titulaire.

1. - Le titulaire aura le droit, à son propre choix, d'obtenir la transforma-
tion en concession d'une partie d'un permis, mais sans en avoir l'obligation, comme
il est stipulé au paragraphe 1 de l'article 12, s'il a satisfait à l'une quelconque
des conditions énumérées ci-après:

a) S'il a foré un puits dont la capacité de production en hydrocarbures li-

: quides est au moins égale à la moitié des chiffres indiqués dans le tableau de l'ar-

ticle 11 pour les profondeurs considérées dans ce tableau; et si la durée de l'es-
sai, au moins égale à celle indiquée sur ledit tableau n’a été, en aucun cas, infé-
rieure à quinze jours; en utilisant, le cas échéant, tous moyens artificiels d'extraction.

Le débit journalier moyen d'hydrocarbures liquides de qualité marchande,
obtenu au cours de la dernière semaine de l'essai, ne devra pas être inférieur aux
huit dixièmes (8/10) du débit journalier moyen, obtenu dans les mêmes condi-
tions au cours de la première semaine.

De même, la quantité unitaire moyenne d’eau entraînée au cours de Ja der-
nière semaine de l'essai, ne devra pas être supérieure de plus de vingt pour cent
(20 %) à la quantité de même nature qui aura été déterminée au cours de la pre-
mière semaine.

En outre, les deux derniers alinéas de l’article 11 seront applicables au cas présent.

b) S'il a foré un nombre quelconque de puits, dont les capacités de pro-
duction en hydrocarbures liquides sont toutes inférieures à celles indiquées, pour
la profondeur de leurs niveaux de production, dans l’article 11 ci-dessus, mais qui
ont ensemble une capacité totale de production d'au moins cent mètres cubes (100 m°)
par jour d'hydrocarbures liquides, démontrée sur une période de trente jours.

12
c) S'il a foré un nombre quelconque de puits d'une capacité de production

‘ totale d'au moins cent mille mètres cubes (100.000 m’), d'hydrocarbures gazeux

par jour, ramenés à la pression atmosphérique et à quinze degrés (15°) centigrades,

* sans que la pression enregistrée à la tête de tubage tombe au-dessous des trois

quarts de sa valeur statique. L'autorité concédante peut demander que cet essai
soit exécuté sur une période de cinq jours au plus.

2. - Dans les cas visés au présent article, les conditions d'octroi de la con-
cession seront celles des paragraphes 2 et 3 de l'article 12.

3. - Par dérogation aux dispositions du premier alinéa du paragraphe 1 du
présent article, l'Autorité concédante se réserve le droit de requérir que le titu-
laire demande la concession dans J’un quelconque des cas visés audit paragraphe
mais à la condition que, par ailleurs, elle donne au titulaire les garanties prévues
p le régime spécial visé à l’article 18, paragraphe 3, ci-après.

Toutefois, si le titulaire manifeste son intention de poursuivre sur la struc-
ture en cause ses travaux de recherches, et s'il effectue ces travaux avec diligence,
les dispositions de l'alinéa précédent ne seront pas appliquées pendant les cinq
années qui suivront le premier essai de mise en production visé au paragraphe 1
du présent article.

ARTICLE 14. — Cas d'une autre découverte située à l'extérieur d'une concession.

1, - Si le titulaire, à l’occasion de travaux de recherches effectués à l’exté-
rieur du périmètre de sa ou ses concessions, mais à l'intérieur d'un de ses permis de
recherches fait la preuve d'une autre découverte répondant aux conditions définies
à l’article 11, il aura, chaque fois, le droit et l'obligation de transformer en con-
cession un nouveau périmètre englobant une surface de mille (1.000) kilomètres
ca” "és, au minimum, dans les conditions définies à l’article 12 précédent.

2. - De même, s’il fait la preuve d’une nouvelle découverte répondant aux
conditions définies à l'article 13 ci-dessus, et sous les réserves portées au para-
graphe 3 du même article, il aura le droit, mais non l'obligation, de demander
la transformation en concession d’un périmètre de mille (1.000) kilomètres carrés
au minimum, dans Jes conditions fixées aux articles 12 et 13 ci-dessus.

ARTICLE 15 —— Obligation de reconnaître le gisement.

A partir de la publication de l’arrêté instituant la concession, le titulaire s’en-
gage à effectuer avec diligence, conformément aux règles de l’art, et suivant un pro-
gramme méthodique et continu, les travaux ayant pour objet de délimiter et d'éva-
luer les ressources du gisement décelé par la découverte ayant motivé la transfor-
mation en concession.

13
Ï1 s'engage, en particulier, à maintenir dans la concession correspondante, en
opérations continues, un atelier de sondage au moins, d'un modèle moderne et adé-
quat, jusqu’au moment où le gisement aura pu être délimité, et ses ressources ainsi
évaluées.

Toutefois, la délimitation du gisement et la reconnaissance des ressources de
celui-ci seront considérées comme suffisantes à partir du moment où le titulaire aura
fait la preuve que la concession peut produire au moins cent mille mètres cubes
(100.000 mêtres cubes) par an d'hydrocarbures liquides; ou encore au moins cent
millions de mètres cubes (100.000.000 de mètres cubes) par an d'hydrocarbures
gazeux, ramenés à la pression atmosphérique, et à la température de quinze degrés
centigrades (15° C). Dans ce cas, le titulaire pourra passer à l'exploitation dans les
conditions définies à l'article 17 ci-après.

ARTICLE 16 — Blocage provisoire des moyens de recherche sur une des concessions.

Dans le cas où le titulaire aurait bénéficié de plusieurs concessions, il sera soumis
sur chacune d'elles aux obligations définies à l’article 15 ci-dessus.

Toutefois, il aura la faculté, et pendant une durée maxima de trois ans, de trans-
férer temporairement l’atelier de sondage attaché à l’une des concessions sur une autre
concession, pour accélérer le travail en cours sur cette dernière.

ARTICLE 17 — Obligation d’exploiter.

_—

1. — Dès l'achèvement des travaux visés à l'article 15, le titulaire s'engage à
exploiter l'ensemble de ses concessions suivant les règles de l’art; à conduire cette
exploitation en « bon père de famille », avec le souci d’en tirer le rendement optimum,
compatible avec une exploitation économique, et suivant des modalités qui, sans
mettre en péril ses intérêts fondamentaux propres d’exploitant, serviraient au
maximum les intérêts économiques fondamentaux de la Tunisie. »

2. - Si le titulaire fait la preuve qu'aucune méthode d'exploitation ne permet
d'obtenir du gisement des hydrocarbures à un prix de revient suffisant pour permettre,
eu égard aux prix mondiaux desdits produits, une exploitation bénéficiaire, le titulaire
sera relevé de l'obligation d'exploiter, sans perdre le bénéfice de la concession, mais
sous la réserve prévue à l'article 18 ci-après.

ARTICLE 18 — Exploitation spéciale à la demande de l'autorité concédante.

1. — Si, dans l'hypothèse visée à l’article 17, paragraphe 2, l'Autorité concé-
dante, soucieuse d'assurer ie ravitaillement du pays en hydrocarbures, décidait quand
même que ledit gisement devrait être exploité, le titulaire serait tenu de le faire, sous

14
.la condition que l'Autorité concédante lui garantisse la vente des hydrocarbures

produits à un juste prix couvrant ses frais directs et ses frais généraux d'exploitation
du gisement, les taxes de toute espèce, la quote-part des frais généraux de siège social

‘(mais à l’exclusion de tous amortissements pour travaux antérieurs de recherche,

de tous frais de recherches exécutées, ou à exécuter, dans le reste de la concession
ou de la zone couverte par le permis), et lui assurant une marge RES nette
de dix pour cent (10 %).

2. — Si, toutefois, l'obligation résultant de l'alinéa précédent dde le ti-
tulaire à engager des dépenses de premier établissement excessives au regard des
programmes de développement normal de ses recherches et de ses exploitations, ou
dont l’amortissement normal ne pourrait pas être prévu avec une sécurité suffisante,
le : .laire et l'Autorité concédante se concerteront pour étudier le financement
de l'opération proposée.

Dans ce cas, le titulaire ne sera jamais tenu d'augmenter contre son gré ses inves-
tissements dans une opération déterminée, si celle-ci n’est pas comprise dans ses
programmes généraux de recherches et d’exploitation. Si une telle augmentation
des investissements devenait nécessaire, le titulaire et l'Autorité concédante se con-
certeraient pour étudier les modalités de son financement que l'Autorité concédante
serait appelée à assurer pour la totalité ou en partie,

3. - Toutefois, lorsque l'Autorité concédante usera des dispositions prévues
au paragraphe 3 de l’article 13 ci-dessus, les dépenses de premier établissement à
engager pour la mise en exploitation du gisement devront être prises en éharge par

. l'Autorité concédante, si le titulaire le demande.

4. — Le titulaire pourra, à tout instant, se dégager des obligations visées au pré-
sent *rticle en renonçant à la partie de concession à laquelle elles s'appliquent, dans
les iditions prévues à l'article 77 ci-après,

De même, dans les cas visés au paragraphe 3 de l’article 13, le titulaire pourra,
à tout instant, se dégager en renonçant à demander une concession, et en abandonnant
son permis de recherches sur la zone considérée.

ARTICLE 19 — Dispositions spéciales concernant les gisements de gaz
n'ayant pas de relation avec un gisement d'hydrocarbures liquides.

1. — Lorsquele titulaire aura effectué une découverte, au sens indiqué à l’article 13,

-. paragraphe 1, alinéa c), concernant un gisement de gaz secs ou humides, qui n’ait

pas de relation avec un gisement d'hydrocarbures liquides, et à condition qu'il prouve
que les conditions économiques du. moment ne lui permettent pas de trouver pour
les gaz produits par ledit gisement un débouché commercial, assurant dans des condi-
tions satisfaisantes la rémunération des dépenses d'investissement restant à' engager

£ ni 15

ui
et des dépenses d'exploitation, le titulaire aura ie droit, sous réserve des dispositions
de l’article 18, de demander une concession tout en restant provisoirement relevé par
l'Autorité concédante des obligations ci-après:
obligations de délimiter et reconnaître le gisement, résultant de l’article 15;
obligations d'exploiter, résultant de l’article 17.

2. — Dès que le titulaire aura réclamé le bénéfice des dispositions énoncées au
paragraphe | du présent article, il devra se concerterimmédiatement avecl'Autorité
concédante dans les conditions qui seront précisées à l’article 81 ci-après, pour recher-
cher d’un commun accord les moyens de créer de nouveaux débouchés commerciaux
susceptibles d’absorber, en totalité ou en partie, la production de gaz escomptée du-
dit gisement, tout en rémunérant d'une manière satisfaisante les investissements
nouveaux que devra engager le titulaire pour remplir les obligations édictées par les
articles 15 et 17, ainsi que ses frais d'exploitation,

3. — L'Autorité concédante aura le droit de rappeler à tout moment le titulaire
à l'exécution stricte de la totalité ou d’une partie des obligations qui résultent pour
celui-ci des articles 15 et 17, dès qu'elle aura prouvé l'existence d'un débouché com-
mercial satisfaisant au sens indiqué par le paragraphe 2 du présent article.

4. — De même l'Autorité concédante, et indépendamment de l'existence d’un
débouché commercial satisfaisant, aura le droit de requérir que le titulaire effectue,
suivant les dispositions stipulées à l’article 18, tout ou partie des travaux de délimitation
et de reconnaissance du gisement visés à l’article 15, ou même tout ou partie des tra-

. vaux de mise en exploitation visés à l’article 17.

Dans ce cas, et sauf accord amiable conclu ultérieurement entre les deux parties,
l'exploitation sera éventuellement poursuivie à la demande de l'autorité concédante,
Suivant les dispositions stipulées audit article 18.

5. — Le titulaire pourra, à tout instant, se dégager des obligations entraînées
par les paragraphes 2, 3 et 4 du présent article, soit en renonçant à la partie de
concession à laquelle elles s’appliquent, dans les conditions prévues à l’article 77;
soit, dans le cas qui fait l'objet du paragraphe 3 de l'article 13, en renonçant à la fois
à son droit de demander une concession et à son permis de recherches sur la zone
considérée. :

ARTICLE 20 — Durée de la concession.

La concession sera accordée pour une durée de cinquante (50) années, à dater
du 1* janvier qui suit la publication de l'arrêté qui l’établit.

Toutefois, cette concession prendra fin avant son terme fixé, en cas de déchéance
prononcée en application des articles 68 et 69 (deux premiers alinéas) du décret du
1“ janvier 1953, ainsi que de l’article 78 du présent cahier des charges.

16

4?
De même, le titulaire peut, à toute époque, renoncer à tout ou partie de sa ou ses
concessions, dans les conditions prévues aux articles 65 et 66 du décret du 1” janvier
1953 et à l’article 77 du présent cahier des charges.

ARTICLE 21 — Prolongation du permis de recherche en cas de découverte.

1. - A l'expiration du délai de quatorze ans qui suivra la délivrance de chacun
des permis initiaux, et si le titulaire a effectué une découverte lui donnant droit à
l'une des concessions’ visées aux articles 12 ou 13, le titulaire aura le droit,
indépendamment des travaux faits à l’intérieur des susdites concessions, à conti-
nuer ses recherches dans une partie de la zone couverte par les permis ne

:t extérieure aux concessions.

Sous la réserve ci-dessus, le titulaire aura donc droit à un quatrième mani
lement des permis initiaux.

2. - Toute découverte effectuée par le titulaire dans les zones couvertes par les
permis visés au paragraphe 1 du présent article, ou par les permis qui en dériveront,
à la suite de renouvellements, ouvrira à ce titulaire le droit, et éventuellement
l'obligation, de demander l'institution d’une nouvelle concession, dans les conditions
définies aux articles 12 et 13 ci-dessus.

3. - Le quatrième renouvellement de chacun des penis portera sur un surface
égale aux vingt-cinq centièmes (25/100“) de la surface initiale du permis auquel
il se réfère,

Le titulaire pourra choisir ces surfaces à l’intérieur des surfaces couvertes par
chacun des permis en cours de validité à l'expiration de la quatorzième année.

4. — Chacun des permis ainsi définis sera renouvelé de plein droit deux fois à
‘occasion des échéances triennales, si le titulaire a effectué sur le permis des travaux
minima évalués au chiffre P établi pour le permis initial dans les conditions de
prix dites initiales définies à l’article 3 du présent cahier des charges.

Pour déterminer à chaque renouvellement si le titulaire a satisfait à l’obligation
de travaux minima, on comparera le chiffre ci-dessus P au chiffre fictif obtenu
en révisant le montant réel des travaux par application de la méthode énoncée à
l'article 3 ci-dessus.

L'appréciation du montant réel des travaux et les modalités de justification
seront faites comme il est dit à l’article 4.

$,'- a) Aucune réduction «automatique» de la surface des permis ne sera
appliquée à l’occasion des renouvellements visés au présent article.

b) Le titulatre pourra, s’il le demande, obtenir sur chacun des noi
la réduction complémentaire, dite volontaire, prévue à l’article 6. Dans ce cas, le

‘ 0

bu
chiffre de base P, convenu pouf le minimum de travaux, sera réduit proportionne
lement à l'abandon volontaire de surface fait par le titulaire.

c) Ce même chiffre de base P sera réduit dans les mêmes conditions,
la surface restante dans chacun des permis se trouve réduite par l'institution d'un
concession dérivant des permis en cause, comme il est dit au paragraphe 2 d
présent article.

TITRE I
REDEVANCES, TAXES ET IMPOTS DIVERS

ARTICLE 22 — Droits d'enregistrement et redevances superficiaires.

Le titulaire est tenu de payer, tant pour les permis de recherches que pour ]
ou les concessions, les droits fixes d'enregistrement et en ce qui concerne la o
les concessions, les redevances superficiaires dans les conditions prévues par la lc
minière et par la convention à laquelle est annexé le présent cahier des charges.

ARTICLE 23 — Redevance proportionnelle à la production et impôt supplémentair
sur les bénéfices.

I. — Redevance proportionnelle à la production.

1. - Le titulaire s'engage en outre à payer ou à livrer gratuitement à l'Auto
rité concédante, une « redevance proportionnelle à la production», égale à quinz
pour cent (15 %) de la valeur ou des quantités, déterminées en un point dit r poin
de perception » qui est défini à l'article 25 ci-après, des substances minérales du secon:
groupe extraites et conservées par lui à l’occasion de ses recherches ou de se
exploitations, avec tels ajustements qui seraient nécessaires pour tenir compte d
l’eau et des impuretés, ainsi que des conditions de température et de pression dan
lesquelles ont été effectuées les mesures.

2. - Toutefois, sont exonérés de la redevance proportionnelle: .

a) Les hydrocarbures bruts consommés par le titulaire pour la marche d
ses propres installations minières (recherches et exploitations) et des dépendance
légales de sa mine, ainsi que pour la force motrice nécessaire à ses propres pipe-line
de transport; |

“  b) Les hydrocarbures que le titulaire justifierait ne pouvoir rendre «mar
chands »;

+ c) les gaz perdus, brüûlés ou ramenés au sous-sol.
18 .

UE q
‘3. - La production liquide sur laquelle s'applique la redevance proportion-
nelle sera mesurée à la sortie des réservoirs de stockage situés sur les champs de
production. ‘

Les méthodes utilisées pour la mesure seront proposées par le titulaire et agréées
par le Service des Mines.
Les mesures seront faites suivant l'horaire dicté par les nécessités du chantier.
L'Autorité concédante en sera informée en temps utile. Elle pourra se faire
représenter aux opérations de mesures, et procéder à toutes vérifications contra-
dictoires.
X 4. - La redevance proportionnelle à la production sera liquidée et perçue
mensuellement. e
Dans les quinze jours qui suivent la fin de chaque mois, le titulaire transmettra
au Service des Mines un « relevé des quantités d'hydrocarbures assujetties à la rede-
ji vance», avec toutes justifications utiles, lesquelles se réfèreront notamment aux
! mesures contradictoires de production et aux exceptions visées au paragraphe 2
du présent article.
à Après vérification, et correction s'il y a lieu, le relevé mensuel ci-dessus’ sera
arrêté par le chef du Service des Mines.

II. — Impôt supplémentaire sur les bénéfices.
Ainsi qu’il est prévu dans la convention. |

ARTICLE 24 — Choix du paiement en espèces ou en nature.

}

Le choix du mode de paiement de la redevance proportionnelle à la production,
it en espèces, soit en nature, appartient à l'Autorité concédante.

Celle<i notifiera au titulaire, au plus tard le 30 juin de chaque année, son
choix pour le mode de paiement et également, dans le cas du paiement en nature,
sur les points de livraison visés aux articles 27 et 28 (paragraphe 2). Ce choix
sera valable du 1“ janvier au 31 décembre de l’année suivante.

Si l’Autorité concédante ne notifiait pas son choix dans le délai imparti, elle
serait censée avoir choisi le mode de perception en espèces.

ARTICLE 25 — Modalités de perception en espèces de la redevance proportionnelle

i -
l 1. - Si la redevance proportionnelle est perçue en espèces, son montant sera |
iliquidé mensuellement en prenant pour base: d’une part, le relevé arrêté par le Chef |
\du Service des Mines, comme il est dit à l’article 23, paragraphe 4, précédent; et, j

| FR | ne |
‘ d’autre part, la valeur des hydrocarbures liquides déterminée dans les réservoirs

situés en bout du pipe-line général ou, en l'absence d'un tel pipe-line, à la sortie
des réservoirs de stockage situés sur le champ de production. Il est convenu que
ce prix s'établira en fonction des prix FOB SUUS] des frais de transport à partir
desdits réservoirs jusqu'à bord des navires.

2. - Le prix unitaire appliqué pour chaque catégorie d'hydrocarbures assu-
jettis à la redevance sera le prix unitaire moyen auquel le titulaire aura vendu
effectivement les hydrocarbures en question pendant le mois en cause, corrigé par
des ajustements appropriés de telle manière que ce prix soit ramené aux condj-
tions de référence adoptées pour la liquidation de la redevance, et stipulées au
paragraphe précédent.

3. - Le prix effectif de vente du titulaire sera dûment justifié par lui à par-
tir de ses contrats généraux de vente, et des livraisons faites pendant le mois en
cause. Il devra satisfaire aux conditions stipulées à l’article 82 ci-après.

4, - Les prix unitaires d'application pour le mois en cause seront commu-
niqués par le titulaire en même temps qu’il transmettra le relevé mensuel dont il
a été question au paragraphe 4 de l’article 23.

Ces prix seront vérifiés, corrigés s'il y a lieu, et arrêtés par le Chef du Ser-
vice des Mines.

Si le titulaire omet de communiquer les prix, ou ne les communique pas dans
le délai imparti, ceux-ci seront taxés et arrêtés d'office par le Chef du Service des
Mines suivant les principes définis aux paragraphes 2, 3 et 4 du présent article,
et sur la base des éléments d’information en sa possession.

Si le Chef du Service des Mines ne notifie pas au titulaire son acceptation ou
ses observations dans le délai de quinze jours qui suivra le dépôt de la commu-
nication, cette dernière sera réputée acceptée par l'Autorité concédante.

5. - L'état de liquidation de la redevance proportionnelle pour le mois en
cause sera établi par le Chef du Service des Mines, et notifié au titulaire. Celui-ci
devra en effectuer le paiement entre les mains du comptable public qui Jui sera
désigné, dans les quinze jours qui suivront {a notification de l'état de liqui-
dation.

Tout retard dans des paiements donnera à l'Autorité concédante, et sans mise
en demeure préalable, le droit .de réclamer au titulaire des intérêts moratoires
calculés au taux légal, sans préjudice des autres sanctions prévues au présent ca-
hier des charges.

6. - S'il survient une contestation concernant la liquidation de la redevance
mensuelle, un état de liquidation ‘brovisoire sera établi, le titulaire entendu, sous
la signature du Secrétaire d'Etat au Plan et aux Finances. Il sera exécutoire pour
le titulaire dans les conditions prévues au paragraphe 5 ci-dessus.

2
7. - Après règlement de la contestation, il sera établi un état de liquidation
définitive sous la signature du Secrétaire d'Etat au Plan et aux Finances. Les moins
perçus donneront lieu à versement d'intérêts moratoires au profit de l'Etat, lors de
la liquidation définitive et calculés à partir des dates des paiements effectués au titre
des liquidations provisoires.

a

rs 1. - Si la redevance proportionnelle sur les hydrocarbures liquides est perçue
en nature, elle sera due au point de perception défini à l’article 25 ci-dessus. Tou-
.tefois, elle pourra être livrée en un autre point dit «point de livraison », suivant.
LL pet les Chen prévues à l'article _27.ci-dessqus
mps qu'il adressera au Service des Mines le relevé visé au
pri paris RTE" de l'article 23 ci-dessus, le titulaire fera connaître les quantités des
différentes catégories d'hydrocarbures liquides constituant la redevance propor-
tionnelle et l'emplacement précis où elles sont stockées.

ARTICLE 27 — Enlèvement de la redevance en nature sur les hydrocarbures liquides.

.1. - L'Autorité concédante peut choisir, comme point de livraison des hy-
drocarbures liquides constituant la redevance en nature, soit le point de percep-
tion, soit tout autre point situé à l’un des terminus des pipe-lines principaux du ti-
tulaire, normalement exploités pour la qualité à délivrer, par exemple les postes
de chargement sur bateaux-citernes ou wagons-citernes.

L'Autorité concédante aménagera à ses frais les moyens de réception adéquats,
au point convenu pour la livraison. Ils seront adaptés à l'importance, à la sécu-"
rité et au mode de production du gisement d'hydrocarbures.

L'Autorité concédante pourra imposer au titulaire de construire les installations
de réception visées ci-dessus, mais seulement dans la mesure où il s'agira
d'installations normales situées à proximité des champs de production. ‘Elle
devra alors fournir les matériaux nécessaires et rembourser au titulaire ses dé-
bours réels.

Le titulaire sera en outre dégagé de toute responsabilité civile en ce qui con-
cerne les dommages causés par le fait des personnes dont il doit répondre, ou
des choses qu'il a sous sa garde, à raison des travaux ainsi exécutés par lui pour
le compte de l'Autorité concédante et suivant les prescriptions et sous le contrôle de
celle-ci,

21

“s
2. - Les hydrocarbures liquides constituant la redevance en nature seront!
livrés par le titulaire à l'Autorité concédante au point de livraison fixé par cette
dernière, comme il est dit au paragraphe précédent.

Si_le_ point de livraison est distinct du point de perception, c'est-à-dire en de-
hors du réseau général de transport du titulaire, l’Autorité concédante remboursera
au titulaire le coût réel des opérations de manutention et de transport effectuées par
celui-ci entre le point de perception et le point de livraison, y compris la part
d'amortissement de ses installations.

3. - Les hydrocarbures liquides constituant la redevance en nature, deviendront
la propriété de l'Autorité concédante à partir du point de perception.

La responsabilité du titulaire vis-à-vis de l'Autorité concédante, pour le trans-
port entre le point de perception et le point de livraison, sera celle d’un entrepre-
neur de transports vis-à-vis du propriétaire de la marchandise transportée.

Toutefois, les pertes normales par coulage au cours du transport et du stockage
resteront à la charge de l'Autorité concédante.

à 4. - L'enlèvement des produits constituant la redevance en nature sera fait
Jau rythme concerté chaque mois entre le titulaire et le Service des Mines.

Sauf en cas de force majeure, le Service des Mines devra aviser le titulaire au
moins dix jours à l'avance des modifications qui pourraient survenir dans le pro-
gramme prévu de chargement des bateaux-citernes ou des wagons-citernes.

! L'Autorité concédante fera en sorte que la redevance due pour le mois écoulé

© AÂ\ soit retirée d’une manière régulière dans les trente jours qui suivront la remise par le
titulaire de la communication visée au paragraphe 2 de l'article 26. Toutefois, un
plan d'enlèvement portant sur des périodes supérieures à un mois pourra être arrêté
d’un commun accord.

Si la redevance a été retirée par l'Autorité concédante dans un délai de trente

. jours, le titulaire n'aura pas droit à une indennité de ce chef.

Toutefois, l'Autorité concédante se réserve le droit d'exiger du titulaire une
prolongation de ce délai de trente jours pour une nouvelle période qui ne pourra dé-
passer soixante (60) jours, et sous la réserve que les quantités ainsi accumulées ne
dépasserit pas trente mille (30.000) mètres cubes.

La facilité ainsi donnée cessera d’être gratuite. L'Autorité concédante devra
payer au titulaire une indemnité calculée suivant un tarif concerté à l'avance, et ré-
munérant le titulaire des charges additionnelles qu'entraîne pour lui cette obligation.

5. - De toute manière, le titulaire ne pourra pas être tenu de prolonger la faci-
lité visée au dernier alinéa du paragraphe précédent, au delà de l’expiration d’un
délai total de quatre-vingt-dix jours (30 + 60).

Passé ce délai, ou si les quantités accumulées pour le compte de l'Autorité con-
cédante dépassent trente mille mètres cubes, les quantités non perçues par elle ne

22
seront plus dues en nature par le titulaire. Celui-ci en acquittera la contrevaleur
en espèces dans les conditions prévues à l'article 25 ci-dessus.

6. — Si les dispositions prévues au second alinéa du paragraphe 5 du présent
article étaient amenées à jouer plus de deux fois dans le cours de l'un des exercices
visés à l’article 24, second alinéa, ci-dessus, le titulaire pourra exiger que la rede-
vance soit payée en espèces jusqu’à la fin dudit exercice.

ARTICLE 28 — Redevance due sur les gaz.

1. - L'Autorité concédante aura le droit de percevoir sur le gaz produit par le

titulaire, après les déductions prévues à l'article 23, paragraphe 2:

soit une redevance de quinze pour cent (15 %) en espèces sur le gaz vendu par
j «tulaire, et sur ja base des prix réels de vente de ce dernier, après les ajustements
nécessaires pour les ramener aux conditions du point de perception;

soit une redevance perçue suivant les modalités prévues aux paragraphes ci-
après.
2. - Si le titulaire décide d'extraire, sous la forme liquide, certains des hydro-
carbures qui peuvent exister dans le gaz brut, l'Autorité concédante PER ja re-
devance après traitement.

Si les produits finis, hydrocarbures liquides et gaz résiduels, sont ditsaus à la
suite d'une opération simple, la redevance sera calculée à quinze pour cent (15 %),
sans tenir compte des frais de traitement supportés par le titulaire.

Dans le cas d'opérations plus compliquées et coûteuses, la redevance prise sous
forme de produits finis, sera calculée en tenant compte du coût des opérations,
non compris la part d'amortissement des installations. Toutefois, étant donné
Ir difficulté de faire cette évaluation, il est admis forfaitairement que la redevance
£ . perçue dans ce dernier cas à raison de dix pour cent (10 %) sur les hydrocar-
bures liquides et gaz résiduels; Ia différence, soit cinq pour cent (5%) représen-
tera forfaitairement la rémunération des frais de traitement PRES par le

titulaire.

La redevance sur les produits liquides sera due, soit en nature, soit en espèces,

à partir d’un « point de perception secondaire » qui sera celui où les produits liquides
sont séparés du gaz.

Dans le cas où la livraison s’effectuerait en nature, un point de livraison diffé-
rent pourra être choisi, par accord mutuel. Il coïncidera avec une des installations
de livraison prévues par le titulaire pour ses propres besoins. |

L’Autorité concédante remboursera sa quote-part des frais de manutention
et de transport, dans des conditions analogues à celles qui font l’objet de l’article 27,
paragraphes 2 et 3.

23

Cal
La redevance en espèces sera calculée sur le prix effectif de vente, avec les ajus-
tements nécessaires pour le ramener aux conditions correspondant au point de per-
ception secondaire. ;

Le choix de percevoir la redevance en espèces ou en nature sera fait comme
prévu pour les hydrocarbures liquides à l'article 24 ci-dessus.

3. - La gazoline naturelle séparée par simple détente sera considérée comme un
hydrocarbure brut, qui ne devra pas, toutefois, être remélangé au pétrole brut, sauf
autorisation préalable de l'Autorité concédante. Un plan d'enlèvement portant sur
des périodes de six mois pourra être arrêté d’un commun accord, qu'il s'agisse
soit de la redevance payée en gazoline, soit de l'écoulement dudit produit pour les
besoins de l'économie tunisienne. À

4. - Le titulaire n'aura l'obligation:

ni de dégazoliner au delà de ce qui serait nécessaire pour rendre son gaz mar-
chand, et seulement dans la mesure où il lui aurait trouvé un débouché commercial;

ni de stabiliser ou de stocker la gazoline naturelle;

ni de réaliser une opération particulière de traitement ou de recyclage.

5. - Dans les cas où l'Autorité concédante choisira de percevoir la redevance
en nature, elle devra fournir, aux points de livraison agréés, des moyens de réception
adéquats, capables de recevoir sa quote-part des liquides au moment où ces derniers
deviendront disponibles, au fur et à mesure de leur production ou de leur sortie
des usines de préparation. L'Autorité concédante prendra en charge les liquides
à ses risques et périls, dès leur livraison. Elle ne pourra pas imposer un stockage
au titulaire.

6. — Dans les cas où l'Autorité concédante choisira de percevoir la redevance
en espèces, la redevance sera liquidée mensuellement suivant les dispositions des
articles 23, paragraphe 4, et 25 ci-dessus.

7. - Si l'Autorité concédante n’est pas en mesure de recevoir la redevance
en nature dans les conditions spécifiées au paragraphe 5 du présent article,
elle sera réputée avoir renoncé à la perception en nature de cette redevance
ou de la partie de cette redevance pour laquelle elle n'aura pas de moyens de
réception adéquats.

ARTICLE 29 — Redevance due sur les solides,

Si le titulaire exploite des hydrocarbures solides naturels, la redevance sera fixée
d'un commun accord, compte tenu des conditions d'exploitation du gisement, à un
taux compris entre trois et dix pour cent.

24

#4
TITRE IV

ACTIVITES ANNEXES DES INSTALLATIONS DE RECHERCHE
ET D'EXPLOITATION DU TITULAIRE

ARTICLE 30 — Facilités données au titulaire pour ses installations annexes.

L'’Autorité concédante, dans le cadre des dispositions légales en la matière, et
notamment des articles 72, 73, 74, 75, 76, 77, 78, et 83 du décret du 1“ janvier 1953,
donnera au titulaire toutes facilités en vue d'assurer à ses frais, d’une manière ration-
nelle et économique, la prospection et l'extraction, le transport, le stockage et l'éva-
cuation des produits provenant de ses recherches et de ses exploitations, ainsi que
toute opération ayant pour objet la préparation desdits produits en vue de les rendre

-chands.

Rentrent notamment dans ce cas, en sus des installations mentionnées explici-
tement au décret du 1“ janvier 1953, et dans la mesure du possible:

a) l'aménagement des dépôts de stockage sur les champs de production, dans
les ports d'embarquement, ou à proximité des usines de préparation, ou éventuellement
de traitement;

b) les communications routières, ferroviaires ou aériennes, les raccordements
aux réseaux généraux de voies routières, ferrées ou aériennes;

€) les pipes-lines, stations de pompage et toutes installations ayant pour
objet le transport en vrac des hydrocarbures; |

d) les postes d'embarquement situés sur le domaine public maritime ou le
domaine public des ports maritimes ou aériens; l

e) les télécommunications et leurs raccordements aux réseaux généraux de
télécommunications de la République Tunisienne;

f) les branchements sur les réseaux publics de distribution d'énergie; les
lignes privées de transport d'énergie;

g) les alimentations en eau potable et industrielle;

h) les installations d'épuration et, éventuellement, de traiternent des gaz bruts.

ARTICLE 31 — Jnstallarions ne présentant pas un intérêt public général.

1. - Le titulaire établira lui-même, et à ses frais, risques et périls, toutes instal-

‘lations qui seraient nécessaires pour ses recherches et ses exploitations minières et

qui ne présenteraient pas un caractère d’intérêt public général, qu'elles soient situées
à l’intérieur ou à l'extérieur des concessions. É
Rentrent notamment dans ce cas:
a) les réservoirs de stockage sur les champs de production;
num ml mom en en

b) les « pipe-lines » assurant la collecte du pétrole brut ou du gaz depuis le
puits jusqu'aux réservoirs précédents;

€) les « pipe-lines » d'évacuation permettant le transport du pétrole brut ot
des gaz depuis lesdits réservoirs jusqu'aux points d'embarquement par chemin de
fer ou par mer ou jusqu'aux usines de traitement;

d) les réservoirs de stockage aux points d'embarquement;

€) les installations d'embarquement en vrac par pipe-lines permettant le charge-
ment des wagons-citernes ou des bateaux-citernes;

S) les adductions d’eau particulières dont le titulaire aurait obtenu l’autorisa-
tion ou la concession;

g) les lignes privées de transport d'énergie électrique;

h) les pistes et routes de service pour l'accès terrestre et aérien à ses
chantiers;

i) les télécommunications entre ses chantiers;

j) d'une manière générale, les usines, centrales thermiques, installations in-
dustrielles, ateliers et bureaux destinés à l'usage exclusif du titulaire, et qui consti-
tueraient des dépendances légales de sa mine;

k) l'utilisation de son propre matériel terrestre et aérien permettant l'accès
à ses chantiers.

2. - Pour les installations visées aux alinéas c), e), f) et g) du paragraphe précé-
dent, le titulaire sera tenu, si l'Autorité concédante l'en requiert, de laisser des tierces
personnes utiliser lesdites installations, sous les réserves suivantes:

a) Le titulaire ne sera pas tenu ni de construire, ni de garder des installations
plus importantes que ses besoins propres ne le nécessitent;

b) Les besoins propres du titulaire seront satisfaits en priorité sur ceux des
tiers utilisateurs;

c) L'utilisation par des tiers ne gênera pas l'exploitation faite par le titulaire
pour ses propres besoins;

d) Les tiers utilisateurs paieront au titulaire une juste indemnité pour le service
rendu.
Les tarifs et conditions d'usage applicables aux tiers seront fixés par le Secrétaire
d'Etat au Plan et aux Finances, sur la proposition du titulaire.

1is seront établis de manière à couvrir, à tout instant, les dépenses réelles du
titulaire, y compris une quote-part de ses frais normaux d'amortissement et d'en-
tretien plus une marge de quinze pour cent (15 #7) pour frais généraux et bénéfices,
marge non applicable à l'Etat Tunisien.

3. - L'Autorité concédante se réserve le droit d'imposer au titulaire de conclure
avec des tiers titulaires de permis ou de concessions miniers des accords en vue d'amé-
nager et d'exploiter en commun les ouvrages visés aux alinéas c), e), f), g) et 4) du

“

26
paragraphe 1 du présent article, s’il doit en résulter une économie dans les investis-
sements et dans l'exploitation de chacune des entreprises intéressées.

4. - L'Autorité concédante, dans le cadre de la législation et de la réglementation
en vigueur, fera toute diligence en vue de pourvoir le titulaire des autorisations né-
cessaires pour exécuter les travaux visés au paragraphe 1 du présent article.

ARTICLE 32 — Dispositions applicables aux « pipe-lines ».

Les canalisations pour le transport en vrac des substances minérales du second
groupe seront installées et exploitées par le titulaire et à ses frais, conformément
aux règles de l’art, et suivant des prescriptions réglementaires de sécurité appli-

les à ces ouvrages.

Le titulaire prendra toutes précautions utiles pour éviter les risques de pollution
des nappes d'eau voisines des pipe-lines, et les risques de perte d'hydrocarbures,
d'incendie ou d'’explosion.

Si le tracé des pipe-lines traverse des éléments du domaine public, ou des proprié-
tés privatives, et si l'implantation de ces pipe-lines ne peut pas être résolue soit
par des accords amiables obtenus par le titulaire, soit par le simple jeu des articles
74, 76 et 77 du décret du 1“ janvier 1953, on appliquera les dispositions suivantes:

Les projets d'exécution seront établis par le titulaire et soumis à l’approbation
préalable de l'Autorité concédante après une enquête parcellaire réglementaire.

L'Autorité concédante se réserve le droit d'imposer des modifications au tracé
projeté par le titulaire, si le résultat de l'enquête susvisée rend nécessaires de telles
modifications.

L’occupation des propriétés privatives par le titulaire sera faite dans les con-

‘ons fixées par les articles 77 et 78 du décret du 1" janvier 1953.

L'occupation des parcelles du domaine public sera faite sous le régime des auto-
risations d'occupation temporaire du domaine public, suivant le droit commun en
vigueur pour les occupations de l'espèce, et les règlements particuliers applicables
aux diverses catégories d'éléments du domaine public.

Les dispositions du présent article s'appliquent aux installations annexes des *
canalisations, telles que stations de pompage, réservoirs, brise-charges, évents, ven-
touses, vidanges, etc.

ARTICLE 33 — Utilisation par le titulaire de l'outillage public existant.

Le titulaire sera admis à utiliser, pour ses recherches et ses exploitations, tous
les éléments existants de l'outillage public de la Tunisie, suivant les clauses, condi-
tions et tarifs en vigueur et sur un pied de stricte égalité au regard des aupres usagers.

27
{. - Lorsque le titulaire justifiera avoir besoin, pour developper son 1nuusu
de recherches et d'exploitation de substances minérales du second groupe, de complt
ter l'outillage public existant, ou d'exécuter des travaux présentant un intérêt publi
général, il devra en rendre compte à l'Autorité concédante.

L'Autorité concédante et le titulaire s'engagent à se concerter pour trouver |
solution optima susceptible de répondre aux besoins légitimes exprimés par le tite
laire, compte tenu des dispositions législatives et réglementaires en vigueur conce:
nant le domaine public et le services publics en cause.

2. — Sauf dispositions contraires énoncées aux articles 38, 39 et 40 ci-aprè:
les deux parties conviennent d'appliquer les modalités ci-dessous:

a) Le titulaire fera connaître à l'Autorité concédante ses intentions concei
nant les installations en cause. ”

Il appuiera sa demande d’une note justifiant la nécessité desdites installation:
et d’un projet d'exécution precis.

Il y mentionnera les délais d'exécution qu'il entendrait observer s'il étai
chargé de l'exécution des travaux. Ces délais devront correspondre aux plans gé
néraux de développement de son industrie minière en Tunisie, tels qu'ils auron
été exposés par lui dans les rapports et comptes-rendus qu'il est tenu de présen
ter à l'Autorité concédante en application du Titre V du présent cahier des charges

b) L'Autorité concédante est tenue de faire connaître au titulaire, dans ui
délai de trois mois, ses observations sur l'utilité des travaux, ses observation
concernant les dispositions techniques envisagées par le titulaire, et ses intention
concernant les modalités suivant lesquelles les travaux seront exécutés.

Elle se réserve le droit soit d'exécuter les travaux elle-même, soit d'en confie
l'exécution au titulaire.

c) Si l'Autorité concédante décide d'exécuter elle-même les travaux deman
dés, elle précisera si elle entend assurer elle-même le financement des dépenses d:
premier établissement correspondantes, ou bien si elle entend imposer au titulairt
de lui rembourser tout ou partie des susdites dépenses.

Dans ce dernier cas, le titulaire sera tenu de rembourser à l'Autorité concé
dante la totalité (ou la part convenue) des dépenses réelles dûment justifiées, pai
échéances mensuelles et dans le mois qui suit la présentation des décomptes, à peine
d'intérêts moratoires calculés au taux légal.

d) Dans les cas visés à l’alinéa c) précédent, les projets d'exécution seron'
mis au point d’un commun accord entre les deux parties, conformément au»
règles de l’art, et suivant les clauses et conditions générales et les spécifications tech:

… ‘

niques particulières appliquées par le Secrétariat d'Etat au Plan et aux Finances
de la République Tunisienne,

Les projets seront approuvés par le Secrétaire d'Etat au Plan et aux Finances,
le titulaire entendu. ‘

Il sera tenu compte des observations de ce dernier dans la plus large mesure
possible. |

Le titulaire aura le droit de retirer sa demande, s’il juge trop élevée la parti-
cipation financière qui lui est imposée.

S'il accepte la décision du Secrétaire d'Etat au Plan et aux Finances, l’Auto-
rité concédante est tenue d'exécuter les travaux avec diligence et d'assurer la
mise en service des ouvrages dans un délai normal, eu égard aux besoins légitimes
exprimés par le titulaire et aux moyens d'exécution susceptibles d'être mis. en œuvre.

3. - Les ouvrages ainsi exécutés seront mis à la disposition du titulaire, pour la
satisfaction de ses besoins, mais sans que celui-ci puisse en revendiquer l'usage exclusif.

L’Autorité concédante ou tout autre établissement public, office ou conces-
sionnaires désigné par celle-ci, en assurera l'exploitation, l'entretien et le renou-
vellement, dans les conditions qui seront fixées au moment de l'approbation des
projets d'exécution.

4. - Le titulaire, en contre-partie de l'usage desdites installations, payera à
leur exploitant les taxes d'usage, péages et tarifs qui seront fixés par le Secrétaire
d’Etat au Plan et aux Finances, le titulaire entendu.

Ceux-ci seront comparables aux taxes, péages, et tarifs pratiqués en Tunisie
pour des services publics ou entreprises similaires, s’il en existe.

A défaut, ils seront calculés comme il est dit à l'article 31, paragraphe 2, der-
nier alinéa ci-dessus.

Au cas où le titulaire aurait, comme il est dit À l'alinéa c) du paragraphe 2

u présent article, remboursé tout ou partie des dépenses de premier établisse-
ment, il en sera tenu compte dans la même proportion dans le calcul des tarifs,

péages et taxes d'usage.

ARTICLE 35 — Installations présentant un intérêt public général ns |
exécutées par le titulaire - Concession ou autcrisation d'outillage public.

Dans le cas visé à l'article précédent, paragraphe 2, alinea 6), où l'Autorité
concédante décide de confier au titulaire l'exécution des travaux présentant un in-
térêt public général, celui-ci bénéficiera, pour les travaux considérés, d’une con-

cession ou d’une autorisation d'outillage public.
1. — S'il existe déjà, pour le type d'installation en cause, une ndlmssine.

codification. ou jurisprudence des autorisations ou concessions de l'espèce, on s'y
‘ 29

es‘ y ©

{

f

[

Ï

référera. Tel est le cas, notamment, des occupations temporaires du domaine pu-
blic, des installations portuaires, des prises et adductions d'eau,.des embranche-
ments de voies ferrées.

2. - S’il n'en existe pas, et sauf dispositions contraires stipulées aux articles
38, 39 et 40 ci-après, on appliquera les dispositions générales ci-dessous.

La concession (ou l'autorisation) d'outillage public sera formulée dans un
acte séparé, distinct de la convention de la concession minière.

La construction et l'exploitation seront faites par le titulaire, aux risques et
périls de celui-ci.

Les projets seront établis par le titulaire. Ils seront approuvés par le Secrétaire
d'Etat au Plan et aux Finances.

Les règlements de sécurité ef d'exploitation seront approuvés par le Secré-
taire d'Etat au Plan et aux Finances, le titulaire entendu.

Les ouvrages construits par le titulaire sur le domaine de l'Etat ou des collecti-
vités ou des établissements publics feront retour de droit à l'autorité responsable
dudit domaine en fin de concession.

Enfin, la concession comportera l'obligation pour le titulaire de mettre ses
ouvrages et installations à la disposition de l’Autorité concédante et du public,
étant entendu que le titulaire aura le droit de satisfaire ses propres besoins par prio-
rité, avant de satisfaire ceux des autres utilisateurs. Les tarifs d'utilisation seront
fixés comme il est dit à l’article 31, paragraphe 2, dernier alinéa.

ARTICLE 36 — Durée des autorisations ou des concessions consenties
pour les installations annexes du titulaire.

1, - Les autorisations ou concessions d'occupation du domaine public ou
du domaine privé de l'Etat, les autorisations, ou concessions de prise d'eau, les auto-
tisations ou concessions d'outillage public, seront accordées au titulaire pour la durée
de validité du permis de recherches,

Elles seront automatiquement renouvelées aux mêmes conditions, tant que ce
permis (ou une portion de ce permis) sera lui-même renouvelé. ;

Elles seront automatiquement prorogées, le cas échéant, si le titulaire obtient
une ou plusieurs concessions minières, instituées comme il est dit aux articles 12
et 13 et jusqu'à l'expiration de la dernière de ces concessions.

2. — Si, toutefois, l'ouvrage motivant l'autorisation ou la concession cessait d’être
utilisé par le titulaire, l'Autorité concédante se réserve les droits définis ci-dessous: .

a) Lorsque l'ouvrage susvisé cessera définitivement d’être utilisé par le titu-
laire, l'Autorité concédante pourra prononcer d'office l'annulation de l'autorisation
ou la déchéance de la concession correspondante;

30
b) Lorsque l'ouvrage susvisé ne sera que momentanément inutilisé, le titu-
laire pouvant ultérieurement avoir besoin d'en reprendre l’utilisation, l’Autorité
concédante pourra en requérir l'usage provisoire soit pour son compte, soit pour
le compte d'un tiers désigné par elle. Toutefois, le titulaire reprendra l’usage dudit
ouvrage dès que celui-ci deviendra à nouveau nécessaire pour ses recherches ou
ses exploitations. -

ARTICLE 37 — Dispositions diverses relatives aux autorisations ou concessions autrek
que la concession minière.

De toute manière, les règles imposées au titulaire pour l’utilisation d’un service

public et pour les autorisations ou concessions d'outillage public, seront celles en

queur à l'époque considérée, en .ce qui concerne la sécurité, la conservation et la
gestion du domaine public et des biens de l'Etat.

Les autorisations et concessions ci-dessus visées donneront lieu à versement
par le titulaire des droits d'enregistrement, taxes et redevances prévus à l'époque
par les barêmes généraux en vigueur pour les actes de l'espèce.

Les tarifs, taxes d'usage et péages seront ceux des barêmes généraux communs
à tous les usagers.

L’Autorité concédante s'engage à ne pas instituer à l’occasion de la délivrance
des concessions ou autorisations susvisées, et au détriment du titulaire, des rede-
vances, taxes, péages, droits ou taxes d’usage frappant les installations annexes du
titulaire d’une manière discriminatoire, et constituant des taxes ou impôts additionnels
déguisés, n'ayant plus le caractère d’une juste rémunération d'un service rendu.

ARTICLE 38 — Dispositions applicables aux caprages et adductions d'eau.

1. - Le titulaire est censé parfaitement connaître les difficultés de tous ordres
que soulèvent les problèmes d’alimentation en eau potable, industrielle ou agricole
dans les périmètres couverts par les permis miniers initiaux dont il a été question
à l’article 2 ci-dessus. :

2. - Le titulaire pourra, s'il le demande, souscrire des polices d'abonnement
temporaires ou permanentes aux réseaux publics de distribution d’eau potable ou
industrielle, dans la limite de ses besoins légitimes, et dans la limite des débits dont

: ces réseaux peuvent disposer.

Les abonnements seront consentis suivant les clauses, conditions générales et
tarifs applicables pour les réseaux publics en question.

Les branchements seront établis, sur projets approuvés par l’Autorité compé-
tente, par le titulaire et à ses frais, suivant les clauses et conditions techniques
applicables aux branchements de l'espèce.

513
Notamment, les branchements destinés à rester en place plus de quatorze
seront exécutés en tuyaux de fonte centrifugés, ou en tuyaux d'une qualité et d
durabilité équivalentes. i

Les travaux pendant leur exécution seront soumis au contrôle de l’Aut
compétente (Service Hydraulique), et feront l’objet d'essais de recette par
service.

L'Autorité compétente, dans la décision portant autorisation du brancher
et approbation du projet, et s’il s’agit de branchements destinés à être uti
pendant plus de quatorze ans, pourra imposer que le branchement soit remis, 4
réception, à l'organisme ou concessionnaire chargé de la gestion du réseau pt
dont dérive le branchement, et qu'il soit classé dans les ouvrages dudit ré
public.

Par ailleurs, l'Autorité compétente se réserve le droit d'imposer un diam
des canalisations, tel que le débit possible en service normal dans les canalisat
en question dépasse de vingt pour cent (20 %) le débit garanti à la police d'ai
nement. ’

Enfin, elle pourra prescrire au titulaire d'exécuter un branchement d’un
mètre supérieur au diamètre fixé par la règle précédente, en vue de desservir
points d'eau publics ou des tiers abonnés sur ledit branchement, à charge de :
bourser au titulaire le supplément de dépenses entraîné par cette décision.

3. - Lorsque le titulaire aura besoin d'assurer temporairement l’alimenta
en eau de ses chantiers, notamment de ses ateliers de sondage, et lorsque les bes
légitimes du titulaire ne pourront pas être assurés économiquement par un bran
ment sur un point d’eau public existant (ou un réseau public de distribution d'e
l'Autorité concédante s'engage à lui donner toutes facilités d'ordre technique
administratif, dans le cadre des dispositions prévues par le code des eaux (décre
S août 1933), et sous réserve des droits qui pourront être reconnus à des tiers, }
effectuer, sous le contrôle du service spécial des eaux, les travaux de captage et d
duction des eaux du domaine public qui seraient nécessaires.

Le titulaire aura la faculté d'utiliser, sous le régime d’une autorisa
provisoire délivrée par l'Autorité compétente, les eaux du domaine public déc
vertes par lui à l’occasion de ses travaux, pourvu qu'il n‘endommage pas la na
dont elles proviendraient, et ne porte pas atteinte à des droits d'eau recor
à des tiers. Il est bien entendu que, dans ce cas, il déposera immédiatement
demande régulière d'autorisation ou de concession, concernant ces eaux. C
faculté subsistera jusqu’à ce qu'il soit statué sur ladite demande, conformén
à la procédure fixée par le code des eaux (décret du 5 août 1933).

Les ouvrages de captage (à l'exclusion des ouvrages d’adduction) exéc
par le titulaire en application des autorisations visées ci-dessus, feront retou

32 ;
laire à capter un tel débit dans la zonc couverte par le ou les permis miniers initiaux,
plus la bande frontière d'une profondeur de cinquante kilomètres visée à l'alinéa
précédent.

Dans cette hypothèse, les deux parties se concerteront pour adopter toute mesure
susceptible de satisfaire les besoins légitimes du titulaire, compte tenu, d’une part,
des données fournies par l'inventaire des ressources hydrauliques de la Tunisie, et,
d'autre part, de la politique générale suivie par l'Autorité concédante en matière
d'utilisation des ressources hydrauliques.

5. - Le titulaire s'engage à se soumettre à toutes les règles et disciplines d’utili-
sation qui lui seraient prescrites par l'Autorité concédante en ce qui concerne les eaux
qu’il pourrait capter, et qui appartiendraient à un système acquifère déjà catalogué
et identifié par l'inventaire des ressources hydrauliques de la Tunisie.

Si, par contre, les forages du titulaire aboutissaient à la découverte d’un système
aquifère nouveau, non encore catalogé ni identifié par l'inventaire des ressources
hydrauliques, et n’ayant pas de communication avec un autre système aquifère déjà
reconnu, l’Autorité concédante réserve au titulaire une priorité pour l’attribution
des autorisations ou des concessions de captage dans ledit système.

Néanmoins, il est bien entendu que cette priorité ne saurait faire obstacle à l'in-
térêt général, ni s'étendre au delà des besoins légitimes des installations minières et
des installations annexes du titulaire.

6. - Avant l’abandon de tout forage de recherche, l'administration pourra dé-
cider du captage par le titulaire, de toute nappe d'eau jugée exploitable, étant en-
tendu que les dépenses engagées de ce chef seront à la charge de l'Etat.

ARTICLE 39 — Dispositions applicables aux voies ferrées.

1. - Le titulaire, pour la desserte de ses chantiers miniers, de ses pipe-lines, de ses
dépôts et de ses postes d'embarquement, pourra aménager à ses frais des embranche-
ments particuliers de voies ferrées se raccordant aux réseaux ferrés d'intérêt général.

Les projets d'exécution seront établis par le titulaire en se conformant aux

conditions de sécurité et aux conditions techniques imposées aux réseaux Tunisiens
d'intérêt général. lis seront approuvés par l'Autorité compétente, après enquête
parcellaire.

L'Autorité concédante se réserve le droit de modifier les tracés proposés par le
titulaire, pour tenir compte des résultats donnés par l'enquête parcellaire et pour
raccorder au plus court, selon les règles de d'art, les installations du titulaire avec
les réseaux d'intérêt général.

2. - Si l'exploitation de l'embranchement particulier est faite par le titulaire, celui-
ci se conformera aux règles de sécurité qui sont appliquées aux réseaux Tunisiens

#4 ‘
d'intérêt général. Les règlements d'exploitation seront approuvés par l'Autorité
compétente.

3. - L'Autorité concédante se réserve le droit d'imposer que l'exploitation
de l’embranchement particulier soit faite par un réseau d'intérêt général. Dans ce
cas, ledit réseau assumera la responsabilité et la charge de l'entretien des voies de .
l’embranchement du titulaire.

4.- Le matériel roulant, notamment les wagons-citernes, appartenant en
propre au titulaire, devra être d’un modèle agréé par le service du contrôle des
chemins de fer.

Ï1 sera entretenu, aux frais du titulaire, par le réseau d'intérêt général sur lequel
il circule.

5. - Les tarifs appliqués seront ceux du tarif commun en vigueur sur les réseaux

. intérêt général.

Il est précisé que le pitols brut transporté en wagons-citernes appartenant au

titulaire bénéficiera du tarif « pondéreux ».

ARTICLE 40 — Dispositions applicables aux installations de chargement
et de déchargement maritimes.

1. — Lorsque le titulaire aura à résoudre un problème de chargement ou de dé-
chargement maritime, les parties conviennent de se concerter pour arrêter d’un com-
mun accord les dispositions susceptibles de satisfaire les besoins légitimes exprimés
par le titulaire.

Sauf cas exceptionnels où la solution nettement la plus économique serait d’amé-
nager un tel poste de chargement ou de déchargement en rade foraine, la préférence
rara donnée à toute solution comportant l’utilisation d’un port ouvert au commerce.

2. - Dans ce dernier cas, l'Autorité concédante stipulant tant en son nom propre
qu’au nom de la régie Tunisienne des ports de commerce, s'engage à donner toute
facilité au titulaire, dans les conditions prévues par la législation générale sur la police
des ports maritimes et par les règlements particuliers des ports de commerce de la
Tunisie, et sur un pied d'égalité vis-à-vis des autres exploitants de substances miné-.
rales du second groupe, pour qu’il puisse disposer:

des plans d’eau du domaine public ports; -

d'un nombre adéquat de postes d’accostage susceptibles de recevoir sur ducs
d'’Albe, les navires-citernes usuels; x

des terre-pleins du domaine public ports nécessaires pour l'aménagement
des installations de transit ou de stockage.

Les occupations du domaine public ports seront placées sous le régime des
conventions dites « de taxe N° XIIT »,

35
Le] m'en!

{

{

f

Î

US

Les péages, droits et taxes de port frappant le pétrole brut seront ceux app
cables à la catégorie « minerais et phosphates ».

3. — Si la solution adoptée est celle d'un poste de chargernent ou de décharg
ment en rade foraine, les installations (y compris les pipes flottantes) seront cor
truites, balisées et exploitées par le titulaire et à ses frais sous le régime de l’autoris
tion d'occupation temporaire du domaine public maritime.

Les dispositions adoptées et les règlements d'exploitation seront approuvés p
lJ’Autorité compétente, sur proposition du titulaire.

La redevance d'occupation du domaine public maritime pour vs autorisatio
de l'espèce sera calculée et liquidée suivant les modalités et les tarifs communs a
pliqués par la régie Tunisienne des ports de commerce pour les conventions de ta
No XIIL. >

ARTICLE 41 — Centrales thermiques.

1. — Les centrales thermiques brûlant du brut, du gaz ou les sous-produits :
l'extraction ne sont pas considérées comme des dépendances légales de la mir
sauf si elles alimentent exclusivement les propres chantiers du titulaire.

2. — En tout état de cause, les centrales thermiques et les réseaux de distributic

d'énergie installés par le titulaire pour ses propres besoins, seront assujettis à tout
les réglementations et à tous les contrôles appliqués aux installations de rigsitene
et de distribution d'énergies similaires.

3. - Si le titulaire a un excédent de puissance sur ses besoins propres, ses central
électriques devront alimenter en énergie les agglomérations voisines. En outre,
devra prévoir la possibilité d'aménager, aux frais de l'Autorité concédante, un su
équipement plafonné à trente pour cent (30 %) de la puissance de chaque centra)
Cette énergie sera vendue à son prix de revient, à un organisme de distribution désig
par l'Autorité concédante.

ARTICLE 42 — Substances minérales autres que celles du deuxième groupe.

Si le titulaire, à l'occasion de ses recherches ou de ses exploitations d'hydr.
carbures, était amené à extraire des substances minérales autres que celles cç
deuxième groupe, sans pouvoir séparer l'extraction desdites substances de l’extractic
des hydrocarbures, l'Autorité concédante et le titulaire se concerteront pour ex

| miner si lesdites substances minérales doivent être séparées et conservées.

Toutefois, le titulaire ne serd pas tenu d'exploiter, de séparer et de conserv
les substances autres que celles du deuxième groupe si leur séparation et leur co:
servation: constituaient des opérations trop onéreuses ou trop difficiles.

36
ARTICLE 43 — Installations diverses.

Ne seront pas considérées comme dépendances légales de la miné du titulaire:
les installations de traitement des hydrocarbures liquides, solides ou ga-
zeux, en particulier les raffineries;
les installations de toute nature produisant ou transformant de l'énergie,
dans la mesure où elles ne sont pas destinées à l'usage exclusif du titulaire;
les installations de distribution au public des combustibles liquides ou gazeux.
Par contre, seront considérées comme des dépendances légales de la mine du
titulaire les installations de première préparation des hydrocarbures extraits, amé-
nagées par lui en vue de permettre leur transport et les rendre marchands, et no-
tamment les installations de « dégazolinage » des gaz bruts.

TITRE V
SURVEILLANCE MINIERE ET DISPOSITIONS TECHNIQUES

ARTICLE 44 —. Documentation fournie au titulaire par l'Autorité concédante.

L'Autorité concédante fournira au titulaire la documentation qui se trouvera

en sa possession, et concernant:

le cadastre et la topographie du pays;

la géologie générale;

les travaux géologiques et scphmiqe et Lies forages exécutés dans les zones
des permis;

l'hydrologie et 'l’inventaire des ressources hydrauliques;

les mines;
< .eption faite des renseignements ayant un caractère secret du point de vue de la
Défense Nationale.

ARTICLE 45 — Contrôle technique.

Le titulaire sera soumis à la surveillance du Service des Mines, suivant les dis- *
positions prévues au décret du “janvier 1953 sur les mines (notamment son titre VIII)
complétées et précisées comme il est dit aux articles 46 et 66 ci-après.

ARTICLE 46 — Application du code des eaux.

Le titulaire, tant pour ses travaux de recherches que pour ses travaux d'ex-
ploitation, se conformera aux dispositions de la législation Tunisienne actuellement
en vigueur concernant les eaux du domaine public et, notamment, au décret du
D | 37

KL
PET CN el mule dn du

5 août 1933 (code des eaux) et au décret du 30 juillet 1936, complétées et précisées
par les dispositions du présent cahier des charges.

Les eaux qu'il pourrait découvrir au cours de ses travaux restent classées dans
le domaine public. Elles ne sont susceptibles d'utilisation permanente, par lui, qu'en
se conformant à la procédure d'autorisation ou de concession prévue au code des
eaux.

Le titulaire est tenu de prendre toutes mesures appropriées qui seront concer-
tées avec le Service Hydraulique, en vue de protéger les nappes aquifères.

L'Autorité compétente pourra arrêter ou interdire tout forage si les dispo-
sitions prises ne sont pas susceptibles d'assurer la conservation des nappes arté-
siennes.

Le titulaire sera tenu de communiquer au Service Hydraulique tous les ren-
seignements qu'il aura pu obtenir à l’occasion de ses forages sur les nappes d’eau
rencontrées par lui (position, niveau statique, analyses, débit), dans Jes formes
qui lui seront prescrites par le Bureau de l'Inventaire des Ressources Hydrau-
liques,

ARTICLE 47 — Accès aux chantiers.

Le Service des Mines pourra, à tout moment, envoyer sur les chantiers du
titulaire un agent qui aura libre accès à toutes les installations minières et à leurs
dépendances légales.

Cet agent pourra obtenir communication sur place, mais seulement pendant
les heures normales de travail, des pièces tenues sur le chantier, énumérées au pré-
sent titre. Sur demande écrite du Service des Mines, il pourra s'en faire délivrer .
une copie certifiée conforme ou une photocopie.

Il pourra, dans les mêmes conditions, s'assurer du progrès des travaux, procéder
aux mesures et jaugeage des hydrocarbures et, d’une façon générale, vérifier que les
droits et intérêts de l'Autorité concédante sont sauvegardés.

ARTICLE 48 — Obligation de rendre compte au préalable de l'implantation d'un Reis ail
ou d'un groupe de forages.

Le titulaire adressera au Service des Mines un rapport d'implantation, trente
jours au moins avant le commencement des travaux concernant:
soit un forage de prospection;.
soit un programme relatif à un ensemble de sé de développement;
soit un programme relatif à un ensemble de forages d'études.
Le rapport d'implantation précisera:

les dispositions envisagées pour l'alimentation en eau;

l'emplacement du ou des forages projetés, défini par ses coordonnées géo-
graphiques, avec extrait de carte annexé;

les objets recherchés par le forage, ou l'ensemble des forages;

les prévisions géologiques relatives aux terrains traversés;

le programme minimum des opérations de carottage et de contrôle du ou des
forages;

la description sommaire du matériel employé;

le programme envisagé pour les tubages;

éventuellement, les procédés que le titulaire compte utiliser pour mettre en
eymloitation le ou les forages.

ARTICLE 49 — Carnet de forage.

Le titulaire fera tenir sur tout chantier de forage un carnet paginé et paraphé,
d’un modèle agréé par le Service des Mines, où seront notés au fur et à mesure des
travaux, sans blancs ni grattages, les conditions d'exécution de ces trävaux, en par-
ticulier :

la nature et le diamètre de l'outil;
l'avancement du forage;
les paramètres du forage;
la nature et la durée des manoeuvres et opérations spéciales telles que carot-
tage, alésage, tubage, changement d'outils, instrumentation;
les incidents significatifs de toute nature.
Ce carnet sera tenu sur place À la disposition des agents du Service des Mines.

ARTICLE 50 — Surveillance géologique des forages.

Le titulaire sera tenu de faire surveiller chacun de ses forages par son service
géologique dont la SE et la mission seront portées à la connaissance du
Service des Mines.

ARTICLE 51 — Contrôle | des forages.

1. - En dehors des opérations de carottage et de contrôle du forage, prévues
dans le rapport d'implantation visé à l'article 48 ci-dessus, le titulaire devra faire
exécuter toutes mesures appropriées, chaque fois que l'examen des déblais du forage,
ou les mesures de contrôle du forage, laisseront présumer un changement important
dans la nature du terrain traversé. .

39
2. - Une collection de carottes ct de déblais de forage intéressants pour l’inter-
prétation dudit forage sera constituée par le titulaire, et tenue par lui, en un lieu
convenu à l'avance, à la disposition des agents du Service des Mines; pour que ceux-
ci puissent l'examiner.

Le titulaire aura le droit par priorité de prélever sur les carottes et les déblais
de forages les échantillons dont il aura besoin pour effectuer, ou faire effectuer, des
analyses et des examens.

Dans la mesure où ce sera possible, le prélèvement ainsi opéré ne portera que
sur une fraction de carottes et déblais correspondant à une même caractéristique,
de telle manière que le reste de l'échantillon puisse demeurer dans la collection et
être examiné par les agents du Service des Mines.

A défaut et sauf impossibilité, l'échantillon unique ne sera prélevé qu'après
avoir été examiné par un représentant qualifié du Service des Mines.

Dans le cas où cet examen préalable serait impossible, un compte rendu spécial
en sera fait au chef du Service des Mines.

En outre, si l'échantillon unique n'a pas été détruit, il sera réintégré dans la
collection, par le titulaire ou par le Service des Mines, après avoir subi les examens
ou analyses,

Le titulaire conservera soigneusement le reste des déblais et carottes pour que le
Service des Mines puisse à son tour prélever des échantillons pour sa coliection et
ses propres examens et analyses.

Toutes les carottes et tous .les déblais de forage qui resteront après les prises
d'échantillons visées ci-dessus seront conservés par le titulaire aussi longtemps qu'il
jugera utile; après quoi ils seront mis par lui à la disposition du Service Géologique
Tunisien.

3. - Le titulaire informera le Service des Mines, avec un délai suffisant pour
qu'il puisse s'y faire représenter, de toutes opérations importantes telles que cimen-
tation, essais de fermeture d’eau, essais de mise en production.

Le titulaire avisera le Service des Mines de l'exécution des opérations de carot-
tage électrique. l

Le titulaire avisera le Service des Mines de tout incident grave susceptible de
compromettre le travail d’un forage, ou de modifier de façon notable les conditions
de son exécution. l ; ;

4, — Au moins une fois par mois, le titulaire fournira au Service des Mines copie
des rapports concernant les examens faits sur les carottes et les déblais de forage,
ainsi que les opérations de forage, ÿ compris les activités spéciales mentionnées
dans les deux premiers alinéas du paragraphe 3 du présent article.

Sur la demande du Service des Mines le titulaire sera tenu de délibérer un deuxième
exemplaire des rapports et documents, si celui-ci est réclamé par le Service Hydraulique.

40 .
Ts cout Von I

Réciproquement, le Service des Mines devra faire connaitre au titulaire, dans
le délai d’un mois, les observations qu'il pourrait faire sur les rapports mentionnés
au premier alinéa du présent paragraphe,

En outre, le Service des Mines adressera au titulaire copie de tous les rapports
d'essais et d’analyses qu'il aura pu lui-même exécuter ou faire exécuter.

ARTICLE 52 — Compte rendu mensuel de forage.

Le titulaire adressera chaque mois, au Service des Mines, un rapport
d'activité, décrivant notamment l'avancement réalisé, les observations faites et
les résultats obtenus par tous ses forages, sous réserve de ce qui sera stipulé à
l’orticle 55 ci-après. :

ARTICLE 53 — Arrét d'un forage.

Sauf en ce qui concerne les forages groupés visés à l’article 55 ci-après, le titulaire
ne pourra arrêter définitivement un forage qu'après en avoir avisé le Service des Mines.

Sauf circonstances particulières, cet avis devra être donné au moins quinze jours
à l'avance.

Il devra faire connaître, s’il s’agit d’un abandon de forage, les mesures envisa-
gées pour éviter les risques qui pourraient en résulter tant pour les gîtes d'hydrocarbures
que pour les nappes aquifères.

Le titulaire sera tenu de prendre toutes mesures appropriées concertées avec le
Service des Mines, après consultation éventuelle du Service Hydraulique, pour éviter
la déperdition dans les terrains des nappes d'hydrocarbures, de gaz ou d'eau.

Toutefois, si le Service des Mines n’a pas fait connaître ses observations dans les
fr aze jours qui suivront le dépôt de l'avis de l'arrêt du forage, le programme de
bouchage proposé par le titulaire sera censé avoir été accepté.

ARTICLE S4 — Compte rendu de fin de forage.

Le titulaire adressera au Service des Mines, dans un délai maximum de trois :
mois après l’arrêté d’un forage de prospection, ou d’un forage isolé non compris dans
l’un des programmes d'ensemble visés à l’article 55, un rapport d'ensemble, dit
«Compte rendu de fin de forage».

Le compte rendu de fin de forage comprendra:

a) Une copie du profil complet dudit forage, donnant la coupe des terrains
traversés, jes observations et mesures faites pendant le forage, le plan des tubages
restant dans le forage, les fermetures d'eau effectuées et, le cas échéant, les diagrammes
électriques et les résultats des essais de mise en production.

41
ot En _ Ces CR CE CS CE CR

b) Un rapport qui contiendra les renseignements géophysiques et géologic
originaux, propriété du titulaire, et provenant des études faites par lui en Tunisie
référant directement à la structure géologique sur laquelle le forage est situé.

Si Ja structure en cause n'est pas définie avec précision par les données acqui
les renseignements ci-dessus se référeront directement à un carré dont le centre
le forage en question, et dont les côtés sont des segments orientés Nord-Sud et E
Ouest, mesurant dix kilomètres de longueur.

Après l'achèvement d’un forage de développement, le titulaire fournira seu
ment les renseignements indiqués à l'alinéa a) ci-dessus.

ARTICLE 55 — Dispositions particulières applicables aux groupes de forage d'élu
ou de développement.

Sont modifiées comme il est dit ci-après les dispositions des articles 48, 49, 5
53 et 54 ci-dessus, pour ce qui concerne les forages d'étude entrepris soit en série, so

” isolément en vue d'obtenir seulement des renseignements d'ordre géologique c

géophysique, ou encore pour ce qui concerne les forages de développement entrepr
en série dans une même zone.

1. - Avant le commencement des opérations de forage, le titulaire adresser
au Service des Mines un rapport d'implantation relatif au programme envisagé, :
précisant les points suivants:

a) L'objet recherché par le titulaire dans cette opération;

b) L'étendue et la situation de la région à l'intérieur de laquelle il propo:
de mener l'opération;

c) Les emplacements approximatifs des forages envisagés;

d) Les profondeurs maxima et minima auxquelles les forages pourraier
être faits;

e) Les mesures que le titulaire envisage de prendre au cours de chaque forag
pour résoudre les problèmes posés par les nappes aquifères:

f#) La description sommaire du ou des appareils de forage qui seront employés

&) Les procédés que le titulaire envisage, le cas échéant, pour l'emploi de
tubages; :

}) La façon dont le titulaire se propose de rassembler, préserver, et mettr
à la disposition du Service de Mines et du Service Hydraulique les renseignement
d'ordre géologique et hydrologique qui pourront être obtenus dans de telles opé

rations;

) Les procédes généraux que le titulaire se propose d'utiliser au moment d

l'abandon de chaque forage, afin de résoudre des problèmes posés par la préservatio
des nappes d'hydrocarbures, de gaz-ou d'eau; :

2
du titulaire, aux échelles et suivant les procédés qui paraïîtront les mieux adaptés à
l'objet cherché.

Ils seront, dans tous les cas, rattachés aux réseaux de triangulation et de ni-
vellement généraux de la Tunisie.

2. - L'Autorité concédante et le titulaire se concerteront pour déterminer
dans quelles conditions ce dernier pourra exécuter : des travaux de levés de
plans, cartographique, photographies aériennes, restitutions photogrammétriques,
etc., qui seraient nécessaires pour les besoins de ses recherches ou de ses exploi-
tations.

Si le titulaire confie lesdits travaux à des entrepreneurs autres que le Service
Topographique Tunisien, le titulaire sera tenu d'assurer la liaison avec le Service
Topographique Tunisien, de telle manière que les levés faits par ses agents ou ses
entrepreneurs, et leurs pièces minutes, soient communiquées au Service Topogra-
phique Tunisien, et puissent être utilisées par ce dernier.

Le titulaire remettra au Service Topographique Tunisien deux tirages de pho-
tos aériennes levées par lui, ou pour son compte.

- L'Autorité concédante s'engage, dans la limite des restrictions et
servitudes imposées par la Défense Nationale, à donner au titulaire toutes
autorisations de parcours et toutes autorisations de survol d'aéronefs, ou de
prises de vues aériennes, lui permettant d'exécuter les travaux topographiques
en question. j

| ARTICLE 65 — Bornages — Rattachement aux réseaux du Service Topographique.

Les zones couvertes par le permis de recherches, ou par les concessions, seront
délimitées, aux frais du titulaire, par le Service Topographique Tunisien.

L'Autorité concédante s'engage à mettre ce service à la disposition du
titulaire pour tous les travaux topographiques de délimitation et de bornage
qui en) nécessaires, suivant les tarifs en vigueur à l'époque consi-
dérée, x
Les coordonnées des sommets seront cililes dans le système ‘adopté par le
Service Topographique Tunisien ‘pour la région considérée.

La matérialisation du bornage des sommets sur le terrain ne sera faite que
si des contestations survenaient avec des tiers. Dans ce cas, l'implantation des
bornes sera confiée au Service Topographique,

Dans le cas des zones situées sur le domaine public maritime, la maté-
rialisation des limites ne sera imposée qu'autant qu'un tel bornage parai-
trait indispensable, et dans la limite de la Lunseis de réalisation d'un balisage
en mer,

50

ARTICLE 66 — Caractère confidentiel des documents fournis par le titulaire.

1. - Sous les réserves énoncées ci-après, les documents fournis par le titulaire
en application de la législation minière et du présent cahier des charges seront
considérés comme confidentiels. Ils ne pourront être communiqués à des tiers, ou
publiés, sans l'autorisation expresse du titulaire.

2. - Toutefois, sont exceptés de la règle précédente:

les renseignements statistiques globaux, autres que ceux concernant les con-
trats commerciaux du titulaire, tant à l'importation qu’à l'exportation;

les documents concernant la géologie générale;

les documents concernant l'inventaire des ressources hydrauliques.

Ces derniers renseignements pourront être communiqués à des tiers, ou publiés
p. le Service des Mines, ou par le Service Hydraulique, sous la seule réserve que
soit indiqué le nom du titulaire qui les a fournis.

ARTICLE 67 — Définition des forages d'étude, de prospection et de développement.

Les termes « forages d'étude », «forages de prospection » et « forages de déve-
loppement », tels qu'ils apparaissent dans le présent cahier des charges, et particuliè-
rement aux articles 48, 54, 55 et 56 ci-dessus, doivent s'entendre dans le sens suivant:

a) Forages d'étude. - Tous les forages effectués dans un objet de recherche
géologique ou géophysique, à main ou mécaniquement, avec ou sans tubage,
généralement en série, mais pouvant aussi bien être isolés:

b) Forages de prospection. - Forages mécaniques effectués dans l'objet de
découvrir des hydrocarbures liquides ou du gaz;

c) Forages de développement. — Tous les forages qui suivent un premier
fo : de prospection ayant découvert des hydrocarbures liquides ou des gaz, pé-
nétrant les mêmes couches, et qui sont effectués méthodiquement en vue de re-
cherches ultérieures, ou d'exploitation sur une ou plusieurs de ces couches.

TITRE VI.

PROLONGATION, EXPIRATION, RENONCIATION, DECHEANCE
DE LA CONCESSION

ARTICLE 68 — Droit préférentiel du titulaire en cas de nouvelles concessions.

A l'expiration d'une quelconque concession du titulaire, l’Autorité concédante

__ r'engage À donner au titulaire un droit préférentiel pour l'attribution éventuelle

l’une nouvelle concession sur la surface considérée aux clauses et conditions qui
51
Ù cmt com eue mu

pourront être fixées alors d'un commun accord, Ce droit préférentiel comprend
l'engagement de {a part de l’Autorité concédante, de ne pas attribuer une nouvelle
concession à un tiers sans avoir préalablement offert au titulaire de la lui attribuer,
aux mêmes clauses et conditions que celles que l'Autorité concédante sera prête à
consentir audit tiers. A cet effet, avant la fin de la cinquième année précédant l’exe
piration de la concession, l'Autorité concédante décidera si elle désire attribuer
une nouvelle concession sur la surface considérée, et notifiera sa décision au titulaire
par lettre recommandée.

Si une nouvelle concession est attribuée au titulaire, les dispositions des articles
71, 72, 74, 75 et 76 ci-dessous pourront cesser d'être applicables en totalité ou
partiellement conformément aux conditions qui seront précisées dans la convention
et le cahier des charges afférents à la nouvelle concession.

ARTICLE 69 — Obligation de posséder en propre et de maintenir en bon état
les ouvrages revenant à l'Autorité concédante.

Le titulaire sera tenu de posséder en toute propriété et de maintenir en bon
état d'entretien les bâtiments, ouvrages, machines, appareils et engins de toute na-
ture qui doivent faire gratuitement retour à l'Autorité concédante à la fin de Ja con-
cession par application de l'article 71 du présent cahier des charges.

Il pourra à son choix, soit acquérir les terrains, soit les prendre en location,
soit les utiliser sous le régime de l'occupation temporaire.

Les baux ou contrats relatifs à toutes les locations ou occupations de terrains
devront comporter une clause réservant expressément à l'Autorité concédante la faculté
de se substituer au titulaire, soit en cas de renonciation ou de déchéance de la conces-
sion, soit si l'expiration de la concession doit survenir au cours de la durée du contrat.

H en sera de même pour tous les contrats de fourniture d'énergie ou d'eau,
ou de transports spéciaux concernant les hydrocarbures en vrac.

Un état des lieux et un inventaire des biens visés au présent article seront dres-
sés contradictoirement dans les six mois qui suivront la notification du refus de la
prolongation.

ARTICLE 70 — Responsabilité de l'Autorité concédante vis-à-vis des tiers
après la reprise de la concession.

L'Autorité concédante sera responsable vis-à-vis des tiers des indemnités ou
réparations dues pour les dégâts de surface se manifestant après qu'elle aura repris
la concession pour quelque cause que ce soit, sauf recours, pendant un délai de cinq
ans à dater de la reprise, s’il y a lieu, contre le titulaire, à raison des travaux exé-
cutés par lui.

52
lun ES

ARTICLE 71 — Retour à l'Autorité concédante des installations du titulaire
en fin de concession par arrivée au terme.

1. - Feront retour à l'Autorité concédante à la fin de la concession par arri-
vée au terme, les installations limitativement énumérées ci-après, à condition
qu'elles se trouvent à l'intérieur du périmètre de la concession, et qu'elles soient
à cette époque indispensables à la marche courante de cette concession:

a) Les terrains acquis par le titulaire;

b) Les droits à bail, ou à occupation temporaire que détient le titulaire;

c) Les puits, sondages, galeries et tous travaux miniers établis à demeure;
les bâtiments industriels correspondants;

d) Les routes et pistes d'accès, les adductions d'eau (y compris les captages
et’  ‘nstallations de pompage), les lignes de transport d'énergie (y compris les
postes de transformation, de coupure et de comptage), les moyens de télécommuni-
cation appartenant en propre au titulaire;

e) Les bâtiments appartenant en propre au titulaire, à usage de bureaux
ou de magasins; les habitations destinées au logement du personnel affecté à l’ex-
ploitation; les droits à bail ou à occupation que le titulaire peut détenir sur des bâ-
timents appartenant à des tiers, et utilisés par lui aux fins ci-dessus;

JS) Les embranchements particuliers de voies ferrées desservant les chantiers
du titulaire, ou les raccordant au réseaux d'intérêt général:

g) Les machines, les moteurs, les moyens divers de transport (y compris
les pipe-lines de collecte), les installations de stockage (y compris les installations
de stockage sur les champs de production), les installations de préparation des gaz
bruts (dans la mesure ou celles-ci sont indispensables pour permettre la manuten-
tion et le transport de ces gaz); les appareils, outils et engins de toute nature; les
bâtir ‘s correspondants.

Il est cependant entendu que: les installations entrant dans les catégories limi-
rativement énumérées ci-dessus feront retour à l'Autorité concédante, si, bien que
ntuées à l'extérieur du périmètre de la concession, elles sont à cette époque indis-
>ensables à la marche courante de cette concession et de cette concession seulement.

2. - Si des installations devant faire retour à l'Autorité concédante dans les
-onditions indiquées au présent article, étaient nécessaires ou utiles, en totalité ou
n partie, à l'exploitation d'autres concessions ou permis du titulaire en cours de
alidité, les conditions dans lesquelles ces installations seraient utilisées en commun,
t dans la proportion des besoins respectifs du titulaire et de l'Autorité concédante,
eront arrêtées d'un commun accord avant leur remise à l'Autorité concédante.
n pareil cas, l’astreinte visée à l'article 73 ci-dessous n'aura d'effet qu’à partir de
— + conclusion de cet accord.

53
Réciproquement, il en sera de même pour les installations du titulaire ne fai-
sant pas retour à l'Autorité concédante et dont l'usage serait indispensable à celle-ci
pour la marche courante de l'exploitation de la concession reprise par elle.

3 - Les installations visées ci-dessus seront remises gratuitement à l'Autorité
concédante dans l'état ou elles se trouveront le jour de l'expiration de la concession,
si elles ont été achetées ou aménagées avant la dixième année qui précède le terme

de la concession.

ARTICLE 72 — Retour à l'Autorité concédante des installations faites
dans les dix dernières années de la concession.

Les installations visées au paragraphe 1 de l'article 71 qui auront pu
être aménagées ou achetées par le titulaire dans les dix dernières années de la con-
cession pour l'exploitation de cette concession seront remises à l'Autorité concé-
dante contre paiement de leur valeur estimée à dire d'experts, compte tenu de
l'état où elles se trouveront, et dans les conditions définies ci-après.

1. - Pendant les dix dernières années de la concession, le titulaire ouvrira
pour les travaux de premier établissement exécutés par lui un « Registre Spécial »
où seront portés ceux de ces travaux dont il pourra demander le rachat par l’Auto-
rité concédante, en fin de concession et à dire d'experts, en application du pre-
mier alinéa du présent article,

2. — Le titulaire devra, avant le [* avril de chaque année, soumettre au chef
du Service des Mines le projet de tous les travaux de premier établissement qu'il a
l'intention d'effectuer au cours de l’année suivante, et qu'il propose de porter au
registre spécial. Le Chef du Service des Mines aura toutefois la faculté de prolonger
au delà du j“ avril le délai imparti au titulaire pour la présentation de ce projet
de travaux.

Faute par le Chef du Service des Mines d'avoir fait connaître sa décision dans
un délai de quatre mois, après réception par lui du projet présenté par le titulaire,
l'admission des travaux au registre spécial sera réputée agréée.

Le Chef du Service des Mines examinera dans quelle mesure les travaux projetés
constituent bien des travaux de premier établissement, et s'ils présentent de l’in-
térêt pour l'exploitation présente ou future.

Il se réserve le droit de ne pas admettre les travaux proposés par le titulaire,
ou d'en réduire le programme, s’il estime que la proposition du titulaire dépasse
les besoins de l'exploitation de la concession.

11 notifiera sa décision au titulaire. Celui-ci sera admis à porter au registre
spécial les travaux de premier établissement tels qu’ils auront été définis par ladite
décision,

54 .
L
L
L
1
[
|

3. — Si le titulaire exécute des travaux de premier établissement non portés à
la décision du Chef des Services des Mines mentionnée au paragraphe 2 du pré-
sent article, ou s’il exécute des travaux plus importants que ceux définis par la-
dite décision, il devra remettre lesdits travaux à l'Autorité concédante en fin de
concession, mais sans pouvoir prétendre à aucune indemnité pour la partie des-
dits travaux qui excéderait le programme défini par le Chef du Service des Mines
dans la décision susvisée.

4. - Le paiement de l'indemnité fixée à dire d'experts sera dû par l'Autorité
concédante au titulaire à dater du dernier jour du deuxième mois qui suivra l’ex-
piration de la concession, à peine d'intérêts moratoires calculés au taux légal, et
sans qu'il soit besoin d'une mise en demeure préalable.

ARTICLE 73 — Pénalités en cas de retard dans la remise des installarions.

Dans les cas prévus aux articles 71 et 72 ci-dessus, tout retard résultant du
fait du titulaire dans la remise de tout ou partie des installations revenant à l’Auto-
rité concédante, ouvrira à cette dernière le droit d'exiger du titulaire le paiement d’une

, astreinte égale à un centième (1 /2) de la valeur des installations non remises, par mois

de retard, et après une mise en demeure non suivie d’effet dans le délai d'un mois.

ARTICLE 74 — Faculté de rachat des installations non mentionnées à Particle 71.

1. En fin de concession, l'Autorité concédante aura la faculté de racheter pour
on compte (ou, le cas échéant pour le compte d’un nouveau titulaire de concession
‘u de vermis de recherches qu'elle désignera) tout ou partie des biens énumérés
i-ap. autres que ceux visés à l’article 71 ci-dessus, et qui seraient nécessaires pour
1 poursuite de l'exploitation et l'évacuation des hydrocarbures extraits:

a) Les matières extraites, les approvisionnements, les objets mobiliers et les
nmeubles appartenant au titulaire;

b) Les installations et l’outillage se rattachant à l’exploitation, à la manu-
ntion et au stockage des hydrocarbures bruts.

La décision de l'Autorité concédante précisant les installations visées ci-dessus
sur lesquelles elle entend exercer la faculté de rachat devra être notifiée par l’Auto-
‘ concédante au titulaire six mois au moins avant l'expiration de la concession
rrespondante,

2. - Toutefois, ne pourront être rachetés les biens visés au paragraphe 1 du pré-
1t article lorsqu'ils sont, en totalité ou en partie seulement, nécessaires au titulaire
ur Jui permettre de poursuivre son exploitation sur l'une de ses concessions qui

serait pas arrivée à expiration. |

= : o L 55
\

as _—_—_— nas ï

[l

(

Dans ce cas, l'Autorité concédante pourra requérir du titulaire, soit pour son
propre compte, soit pour le compte du nouveau permissionnaire ou concessionnaire
désigné par elle, que les installations en cause soient mises à Ja disposition du nouveau
concessionnaire ou du nouveau permissionnaire, suivant les dispositions prévues au
paragraphe 2 de l'article 71 ci-dessus,

3. - Le prix de rachat sera fixé à dire d'experts.

Ce prix devra être payé au titulaire dans les deux mois qui suivront l'expira-
tion de la concession, à peine d'intérêts moratoires calculés au taux légal, et sans
au ‘il soit besoin d'une mise en demeure préalable.

ARTICLE 75 — Exécution des travaux d'entretien des installations
Jaisant retour à l'Autorité concédante.

Jusqu'à l'expiration de la concession, le titulaire sera tenu d'exécuter «en
bon père de famille» les travaux d'entretien de la mine, ou des dépendances lé-
gales et, en particulier, les travaux d'entretien des forages existants et de leurs
installations de pompage ou de contrôle.

A dater de la dixième année qui précédera le terme de la concession, le Se-
crétaire d'Etat au Plan et aux Finances pourra, le titulaire entendu, prescrire
à celui-ci tous travaux d'entretien qui seraient nécessaires pour assurer la marche
courante de l'entreprise, et la conservation des installations faisant retour gratuit
à l'Autorité concédante en fin de concession.

Le Secrétaire d'Etat au Plan et aux Finances, après mise en demeure non
suivie d'effet, pourra ordonner l'exécution d'office aux frais du titulaire, des
travaux d'entretien prescrits par lui.

ARTICLE 76 — Travaux de préparation de l'exploitation future.

l. - A dater de la cinquième année précédant le terme de la concession, le
titulaire sera tenu d'exécuter aux frais, risques et périls de l'Autorité concédante,
les travaux que celle-ci jugerait nécessaires à la préparation et à l'aménagement de
l'exploitation future.

2. - A cet effet, Je Secrétaire d'Etat au Plan et aux Finances lui remettra
avant le 1“ mai de chaque année le programme des travaux qu'il sera tenu
d'exécuter pour le compte de l'Autorité concédante dans le cours de l’année suivante.

Les programmes seront conçus de manière à ne pas mettre le titulaire dans

. l'impossibilité de réaliser, pour chacune des cinq années de la dernière période,

une extraction au moins égale à la moyenne des cinq années de Ja période quin-
quennale précédente diminuée de dix pour cent (10 %).

56
|

3. - Les travaux seront exécutés suivant les devis et dispositions approuvés
par le Secrétaire d'Etat au Plan et aux Finances, le titulaire entendu, confor:
mément aux règles de l’art et aux clauses et conditions générales en vigueur, ap-
plicables aux travaux de l'espèce.

4. — La procédure appliquée en ce qui concerne le règlement des sommes dues
au titulaire pour les iravaux visés au paragraphe { du présent article, sera celle
fixée par l'article 18 ci-dessus. Les paiements auront lieu sur présentation de
décomptes mensuels. Ils seront effectués dans les deux mois qui suivront l’accep-
tation du décompte, à peine d'intérêts moratoires calculés au taux légal.

5. — Si les ouvrages exécutés par le titulaire en application du présent
article sont productifs, l'Autorité concédante pourra prescrire, le titulaire
sante :

soit, si la chose est possible, leur fermeture momentanée, partielle ou totale;
nutes mesures conservatoires d'entretien en bon état étant dûes et faites par le
..ulaire aux frais de l'Autorité concédante;

soit, leur mise en exploitation, à rendement réduit ou normal.

Dans ce dernier cas, les hydrocarbures provenant de l'exploitation desdits
suvrages appartiendront à l'Autorité concédante, sous réserve que celle-ci rem-
ourse au titulaire, en ce qui les concerne, les frais d’exploitation calculés comme il
st stipulé à l'article 18 ci-dessus.

ARTICLE 77 — Renonciation à la concession.

Si le titulaire veut exercer son droit à renonciation sur la totalité ou partie seu-
:ment de l’une de ses concessions, les droits respectifs de l’Autorité concédante
_t du  ‘ulaire seront réglés suivant la procédure prévue par le décret du 1* jan-
ier 1953, et notamment par ses articles 65 et 66 suivant les dispositions spéciales
révues au présent article.

Contrairement aux dispositions de l’avant-dernier alinéa de l’article 66 susvisé

u décret du 1" janvier 1953, une demande de renonciation partielle ne pourra pas
‘re refusée. Il est entendu toutefois que les obligations résultant du présent cahier
ss charges, et notamment de son article 15, seront reportées intégralement sur le
ste de la concession.

7 1. — Renonciation avant la vingtième année de la concession.

Si le titulaire veut renoncer à la totalité ou à une partie de l’une de ses concessions
ns les vingt premières années à partir de l'institution de celle-ci, l'Autorité concé-
nte aura la faculté d'acheter, sous les réserves prévues au paragraphe 2 de l'article
, à dire d'experts, tout ou partie du matériel et des installations comprises dans la

’alité ou la partie de la concession objet. de la renonciation, et quisera à cette

57
[

{

|

époque indispensable à la marche courante de l'exploitation de cette concession

ou partie de concession.

Cette faculté s'étendra au matériel et aux installations qui, bien-que situés à
l'extérieur de cette concession ou partie de concession, sont indispensables à son
exploitation, et à cette exploitation seulement.

Le titulaire devra joindre à sa demande de renonciation la liste du matériel et À

des installations susvisées.

L'Autorité concédante fera connaître dans les six mois au titulaire ce qu’elle
entend acheter.

À défaut, elle sera censée renoncer à la faculté d'achat qui lui est donnée ci-dessus.

Le titulaire pourra, à l'expiration de ce délai, disposer librement du matériel
et des installations que l'Autorité concédante ne voudrait pas acquérir.

2. - Renonciation après les vingt premières années de Ja concession.

Lorsque la renonciation est demandée après les vingt premières années de la
concession, les droits respectifs de l'Autorité concédante et du titulaire seront réglés
conformément aux dispositions des articles 70, 71 et 73 du présent cahier des charges,
visant le cas d'expiration normale de la concession.

Toutefois, par dérogation aux dispositions prévues à l’article 72 ci-dessus, aucune
indemnité ne sera due dans ce cas au titulaire pour la reprise des ouvrages exécutés
par lui dans les dix années qui ont précédé la renonciation,

ARTICLE 78 — Cas de déchéance.

1. — Outre les cas de déchéance prévus dans les articles 68 et 69 (2 premiers ali-
néas) et 86 (premier alinéa) du décret du 1“ janvier 1953, la déchéance de Ja concession
ne pourra être prononcée que si le titulaire:

refuse d'effectuer, ou, par suite de négligences graves et répétées, n'effectue pas
les travaux visés aux articles 18, 75 et 76 du présent cahier des charges, si leurs dispo-
sitions devaient être appliquées;

contrevient aux dispositions des articles 15, 17, 92, 93 et 94 dudit cahier;

ne paie pas à l'Autorité concédante les redevances stipulées au Titre II du
présent cahier des charges, dans les conditions qui y sont prévues; +

effectue des manquements graves et systématiques aux obligations qui lui
sont imposées par le Titre V du présent cahier des charges.

La déchéance prononcée pourra porter sur la totalité ou sur une partie seulement
de la concession en cause, au choix de l'Autorité concédante.

2. — Si l’un des cas de déchéance survient, le Secrétaire d'Etat au Plan et
aux Finances notifiera au titulaire une mise en demeure de régulariser sa situation
dans un délai qui ne pourra être inférieur à six mois. Si le concessionnaire n’a pas

58

PE
L

Unie t | mem! nom! veus

régularisé sa situation dans le délai imparti, ou s'il n'a pas fourni une justification
satisfaisante de sa situation, la déchéance pourra être prononcée par arrêté du Secré-
taire d'Etat au Plan et aux Finances sur avis conforme du Conseil de Cabinet.
Cet arrêté sera publié au Journal Officiel de la République Tunisienne.

3. - La publication de l'arrêté de déchéance aura pour effet de transférer à
l'Autorité concédante la propriété de la concession. Il sera alors fait application des
dispositions prévues au présent cahier des charges, notamment aux articles 71 et 72,
pour le cas de l'expiration normale de la concession.

ARTICLE 79 — Défaut de demande de concession dans le délai prescrit
après une découverte.

Si dans les douze mois qui suivront la preuved’une découverte au sens de l’article 11,
. titulaire n'a pas déposé la demande de concession visée à l'article 12, paragraphe 1
ci-dessus, l'Autorité concédante se réserve le droit de frapper de déchéance, et
sans mise en demeure préalable, le permis de recherches détenu par le titulaire, couvrant
une surface choisie par l'Autorité concédante, et dont le périmètre répondra aux
conditions fixées aux paragraphe 2 et 3 du même article 12.

Dans ce cas, l'Autorité concédante pourra exiger du titulaire, et sans indemnité,
la remise gratuite des installations faites par lui dans le périmètre du permis frappé
de déchéance, et rentrant dans les catégories énumérées à l’article 71.

TITRE VII.
CLAUSES ECONOMIQUES

ARTICLE 80 — Réserve des hydrocarbures pour les besoins de l'économie tunisienne.

I. - a) L'Autorité concédante aura le droit d'acheter par priorité une part
de la production de pétrole brut extrait par le titulaire de ses concessions en
Tunisie, jusqu'à concurrence de vingt pour cent (20 %) de cette production, à son
prix normal à la tête du puits au moment de l'achat par l'autorité concédante, réduit
de dix pour cent (10 %), pour couvrir les besoins de la consommation intérieure tuni-
sienne, quel que soit le développement ultérieur de l'économie du pays. Sont compris
dans la part de production ci-dessus les hydrocarbures qui seraient destinés à une
usine de traiternent dans laquelle la République de Tunisie aura une participation majo-
ritaire en vue d’une exportation ultérieure. I] est stipulé cependant que la réduction
de prix de dix pour cént (10 #) ne sera pas applicable aux hydrocarbures vendus à
l'Autorité concédante en application du présent paragraphe et destinés à une exporta-
tion ultérieure soit sous forme de brut, soit sous forme de produits finis obtenus
après traitement dudit brut.

. .

s9

LI u
{ { [es es Es M

" : ji
B) Pour l'exécution des obligations stipulées par le Sr co ca 3
lacé sur un pied d'égalité vis-à-vis des autres producteurs rtionnellemer
ps second groupe en Tunisie, de manière à a'intervenir que propo
à sa quote-part dans la production globale de la val sécdas
c) Cette obligation de la part du titulaire de fournir un Fm de la redevanct
jusqu'à concurrence de vingt pour cent (20 %) sera ne à 29 du présent cabie
proportionnelle de quinze pour cent (15 9) visée _ articles re DR ok
des charges. Il est stipulé cependant que quand l'Autorité concédan Sanon
en tout ou en partie, son droit d'acheter par priorité une part de la po aok
titulaire comme dit au paragraphe a) ci-dessus * tant _ a fer ainsi jouer
r la redevance proportionnelle en . . k
" os en du pre 4 de l’article 27 ci-dessus, sont de per-
en cé qui concerne le stockage du pétrole brut. Il est entendu, toutefois, que la capa
de stockage à fournir par le titulaire tant pour le brut correspondant à Ja redevance
proportionnelle que pour celui vendu à l'autorité concédante en application du
présent article ne devra pas excéder 30.000 mètres cubes. .
IL — La livraison pourra être effectuée sous forme de produits finis, au choix
du titulaire. Dans le cas de produits finis obtenus par raffinage effectué en Tunisie, la
livraison sera faite à l'Autorité concédante à la sortie de Ja raffinerie.
La qualité et les Proportions relatives des produits raffinés à livrer seront détermi-
nées en fonction des résultats que donneraient les hydrocarbures bruts du titulaire
S'ils étaient traités dans une raffinerie tunisienne.

Les prix Seront déterminés par référence à ceux de produits de même nature qui
pi it 06 de Tunisie par la raffinerie existante, réduits d’un montant calculé
her de us te à une réduction de dix pour cent (10 %) de

2 Grut à partir duquel ils auront été raffinés, valeur

calculée elle-même comme il est di
- t dit au para i i
Sus. Toutefois, cette réduction ne ou pe A ht ot À

L'Autorité Concédante s'engage, sous Ja réserve ent dé.
en 1
= ge, l des droits que Pourrai

OU distribuant des Produits raffinés. 7e ROHHE fuisicano important

ARTICLE 8 — Utilisation des gaz.
les travaux du titulaire
Liimlem(em em mes es

b) Pour l'exécution des obligations stipulées par le présent article, le titulaire
sera placé sur un pied d'égalité vis-à-vis des autres producteurs de substances miné-
rales du second groupe en Tunisie, de manière à n'intervenir que proportionnellement
à sa quote-part dans la production globale de la Tunisie.

c) Cette obligation de la part du titulaire de fournir une part de sa production
jusqu'à concurrence de vingt pour cent (20 %) sera indépendante de la redevance
proportionnelle de quinze pour cent (15 %) visée aux articles 23 à 29 du présent cahier
des charges. Ii est stipulé cependant que quand l'Autorité concédante fera jouer,
en tout ou en partie, son droit d’acheter par priorité une part de la production du
titulaire comme dit au paragraphe 4) ci-dessus et tant qu'elle fera ainsi jouer ce droit,
elle devra prélever la redevance proportionnelle en nature.

d) Les dispositions du paragraphe 4 de l’article 27 ci-dessus, sont applicables
en ce qui concerne le stockage du pétrole brut. Il est entendu, toutefois, que la capacité
de stockage à fournir par le titulaire tant pour le brut correspondant à la redevance
proportionnelle que pour celui vendu à l'autorité concédante en application du
présent article ne devra pas excéder 30.000 mètres cubes.

IL. — La livraison pourra être effectuée sous forme de produits finis, au choix
du titulaire, Dans le cas de produits finis obtenus par raffinage effectué en Tunisie, la
livraison sera faite à l'Autorité concédante à la sortie de la raffinerie.

La qualité et les proportions relatives des produits raffinés à livrer seront détermi-
nées en fonction des résultats que donperaient les hydrocarbures bruts du titulaire
s'ils étaient traités dans une raffinerie tunisienne.

Les prix seront déterminés par référence à ceux de produits de même nature qui
seraient produits en Tunisie par la raffinerie existante, réduits d’un montant calculé
de manière àcorrespondre à une réduction de dix pour cent (10 %) de
la valeur du pétrole brut à partir duquel ils auront été raffinés, valeur
calculée elle-même comme il est dit au paragraphe 4) de la Section I ci-des-
sus. Toutefois, cette réduction ne s’appliquera pas pour ceux de ces produits
destinés à l'exportation.

L'Autorité concédante s'engage, sous la réserve des droits que pourraient dé-
tenir les tiers distributeurs existants, à donner toutes facilités pour que le titulaire,
une fois concessionnaire, constitue, s’il le désire, une société funisienne important
ou distribuant des produits raffinés. ‘ L

ARTICLE 81 — Utilisation des gaz.

1, — Si les travaux du titulaire mettent en évidence la possibilité d’obtenir,
à un prix de revient acceptable, une production appréciable d'hydrocarbures ga-
zeux marchands, l'Autorité concédante et le titulaire conviennent, dès maintenant,

60

BV EL ae pr cum de Pate me

té
le se concerter en vue de rechercher tous les débouchés commerciaux susceptibles
d'absorber cette production.

a) En premier lieu, dans la limite des droits qu'auraient pu acquérir aupa-
ravant d'autres exploitants miniers de substances minérales du second groupe, et
déduction faite de la fraction des gaz utilisée par le titulaire pour couvrir les besoins
de ses propres chantiers, la production de gaz du titulaire sera d’abord réservée
à l'alimentation des services publics existants de production et de distribution de
gaz ou d'électricité. Parallèlement, le titulaire, avec l'appui de {l'Autorité concé-
dante, cherchera à amener les industries existant en Tunisie à substituer le gaz aux
autres sources d'énergie qu'elles utilisaient auparavant.

Dans cette première phase, le prix de cession du gaz, soit aux services publics
exis® "ts, soit aux industries existantes, sera établi de telle sorte qu'il assure-aux
utilisateurs un avantage économique par rapport aux autres sources d'énergie et
qu'il laisse en tous cas au titulaire une marge bénéficiaire raisonnable,

b) Les possibilités d'absorption des industries et services publics existants
ayant été satisfaites, l'Autorité concédante et le titulaire s’efforceront conjointement
d'ouvrir de nouveaux débouchés commerciaux pour une production éventuelle de
gaz. En particulier, ils chercheront à favoriser l'extension des services publics
de gaz et d'électricité, le développement de nouvelles centrales thermiques, ou la
création d'industries nouvelles utilisant le gaz comme matière première, ou comme
source d'énergie ou de chauffage.

Dans cette seconde phase, les prix de vente du gaz produit par le titulaire seront
concertés entre le titulaire et l'Autorité concédante, de telle manière qu'ils puissent
être acceptés par les nouveaux consommateurs éventuels, et sous la seule réserve
qu'ils laissent encore au titulaire une marge bénéficiaire raisonnable.

5) L'Autorité concédante considérera sur un pied de stricte égalité les dif-

—_ férenes bénéficiaires de concessions minières du second groupe qui, à un même instant,

seraient en concurrence pour placer leur production de gaz sur le marché tunisien.
2. — Le titulaire pourra à tout moment se libérer des obligations du présent
article comme il est dit au paragraphe $ de l’article 19 ci-dessus. :

ARTICLE 82 — Prix de vente des hydrocarbures bruts liquides,

_— En tout état de cause, le titulaire sera tenu à un prix de vente des hydrocar-

bures liquides bruts extraits par lui qui ne sera pas sensiblement inférieur « au prix
_de vente normal» défini ci-après, tout en lui permettant de trouver un débouché

pour la totalité de sa production.
Le «prix de vente normal » d’un hydrocarbure liquide brut au sens du présent
ahier des charges sera celui qui, combiné aux autres facteurs entrant en, ligne de

!. ‘ él
compte tels les assurances et le fret, donnera, sur les marchés qui constitueront
un débouché normal pour la production tunisienne, un prix comparable à celui
qui serait obtenu à partir des bruts d’autres provenances et de qualités-comparables
concourant également au ravitaillement normal des mêmes marchés.

Les cours pris pour ce dernier mode de calcul seront les cours mondiaux nor-
malement pratiqués dans les transactions commerciaies régulières, en éliminant
celles de ces transactions qui auraient le caractère de ventes accidentelles.

Le titulaire publiera périodiquement le prix auquel les hydrocarbures liquides
bruts extraits sont normalement offerts à tous les acquéreurs dans chacun des lieux
d'exportation. Le titulaire pourra, de fois en fois, consentir des escomptes sur ce prix,
et cela en fonction de la disponibilité des produits, et dans leur ensemble, de la quan-
tité à fournir, de la durée du contrat de vente, de la régularité du rythme des livrai-
sons et des garanties offertes par l'acquéreur pour le paiement du prix.

TITRE VIII
DISPOSITIONS DIVERSES

ARTICLE 83 — Election de domicile.

Le titulaire est tenu de faire élection de domnicile en Tunisie.
Faute par lui d'avoir un domicile connu en Tunisie, les notifications seront
valablement faites au siège du Gouvernorat de Tunis.

ARTICLE 84 — Hygiène publique.

Le titulaire est tenu de se soumettre à toutes les mesures d’hygiène édictées
par la législation et la réglementation en vigueur en Tunisie.

Notamment il devra assujettir ses chantiers à la surveillance permanente des
agents et des médecins des Services de la Santé Publique, et y appliquer toutes les
mesures de protection qui lui seraient prescrites contre les épidémies.

ARTICLE 85 — Législation du travail.

Le titulaire est tenu de se soumettre à toutes les prescriptions de la législation
et de la réglementation en vigueur en Tunisie en ce qui concerne le travail et la
prévoyance sociale.

L est tenu de justifier son adhésion à la Caisse tunisienne d'allocations fami-
liales.

6?
ARTICLE 86 — Nationalité du personnel.

Le personnel sera dans la mesure du possible recruté parmi les ressortissants
de la République Tunisienne; toutefois, le titulaire pourra employer des ressortis-
sants de tous autres pays dans la mesure où il ne trouverait pas parmi les ressor-
tissants de la République Tunisienne du personnel ayant l'expérience et les quali-
fications nécessaires.

ARTICLE 87 — Formation de techniciens en matières de recherches d'hydrocarbures.

Le titulaire s'engage à faciliter, dans la plus large mesure compatible avec la
bonne marche de ses travaux, la formation de personnel technique et de main-d'oeuvre

sialisée en matière de recherches d'hydrocarbures Tunisiens.

A cette fin, et dans des conditions qui seront fixées d’un commun accord entre
le titulaire et l'Autorité concédante, le titulaire organisera, chaque fois que.ses tra-
vaux d'exploitation le rendront possible, des cours et stages dans des centres de
formation professionnelle correspondant aux diverses techniques qu'il mettra en
oeuvre sur ses chantiers. |

ARTICLE 88 — Admission et circulation du personnel étranger.

Sauf restrictions qui seraient nécessaires du point de vue de la Sécurité du Ter-
ritoire ou de la Défense Nationale, compte tenu de l'engagement qui fait l'objet
de l’article 87 ci-dessus, et dans le cadre de la réglementation applicable aux travail-
leurs étrangers, l’Autorité concédante facilitera l'admission en Tunisie, et la libre
circulation sur le territoire Tunisien du personnel et de la main-d'oeuvre qualifiée
d 1tionalité étrangère dont pourrait avoir besoin le titulaire pour la bonne marche
de ses travaux, et qu'il n'aurait pas recruté dans le cadre des dispositions de l'ar-
ticle 86.

. ARTICLE 89 — Recours aux offices publics de placement.

Le titulaire sera tenu de s’adresser aux offices publics de placement et aux auto-
rités locales pour l'embauche de la main-d'oeuvre non spécialisée ou de la main-
d'oeuvre qualifiée susceptible d'être recrutée en Tunisie.

Il sera tenu d’admettre des candidatures qualifiées présentées par lesdits
offices, ou lesdites autorités locales, dans la limite ci-après de l'effectif total em-
bauché par lui: s |

ouvriers spécialisés: quarante pour cent (40 %);
manoeuvres: soixante pour cent (60 %). a

63

meme de à mme té
ARTICLE 90 — Matériel et entreprises.

Le titulaire devra utiliser, dans la plus large mesure compatible avec la bonne
marche de ses travaux et pour autant que les prix, qualités et délais de livraison
demeureront comparables:

du matériel ou des matières produits en Tunisie;
les services d'entreprises ou sous-traitants de nationalité Tunisienne.

ARTICLE 91 — Représentant agréé du titulaire.

Dans chaque centre d'opérations important, et au moins dans chaque Gouver-
norat intéressé, le titulaire devra désigner un représentant de nationalité Tunisienne
agréé par l'Autorité concédante.

Ce représentant sera habilité à recevoir toute notification qui serait faite au nom
de l'Autorité concédante, par les agents du Secrétariat d'Etat au Plan et aux
Finances, ou par les autorités locales, et concernant le centre d'opérations dont
il est chargé. .

Il sera habilité à prendre les mesures d'exécution qui seraient de sa compétence,
suivant une consigne préalablement concertée entre l'Autorité concédante et le titulaire.

ARTICLE 92 — Défense Nationale et Sécurité du Territoire.

Le titulaire sera tenu de se soumettre aux mesures générales prises par les auto-
rités civiles ou militaires, et pour des raisons concernant la Défense Nationale ou
la Sécurité du Territoire de la République Tunisienne.

Les mesures susvisées pourront avoir pour effet de suspendre l'application de
certaines clauses du présent cahier des charges, et de la convention à laquelle celui-
ci est annexé.

Néanmoins, les avantages permanents que conftrent au titulaire le présent ca-
bier des Charges, et la convention à laquelle celui-ci est annexé, subsisteront et ne
seront pas modifiés quant au fond.

Le titulaire ne pourra soulever d’autre recours en indemnité à l’occasion des
décisions visées ci-dessus, que ceux qui seront ouverts par la législation en vigueur
à touté entreprise Tunisienne susceptible d'être frappée par une mesure analogue.

ARTICLE 93 — Réserves concernant la cession éventuelle des droits sociaux.

. Tant que la Societé Italo-Tunisienne d'Exploitation Pétrolière demeurera titu-

. laire des droits découlant du présent cahier des charges et de la convention à laquelle

il est annexé, elle s'engage à ne pas autoriser sans le consentement préalable de la

64

men de PP à gere om some dp e
République Tunisienne, le transfert de plus de 51% de son capital à des personnes
physiques ou morales n'étant pas ses actionnaires au moment de la signature de la-
dite convention. De même, tout concessionnaire éventuel en application du deuxième
alinéa de l’articie 94 ci-dessous ne pourra autoriser, sans l'accord préalable de la
République de Tunisie, le transfert de plus de 51 % de son capital à des personnes
physiques ou morales n'étant pas ses actionnaires au moment de ladite cession et
ceci tant qu'il restera titulaire desdits droits.

ARTICLE 94 — Cession totale ou partielle des droits du titulaire.

Est interdite, sauf autorisation préalable donnée par l'Autorité concédante,
l' ‘nation totale ou partielle, sous quelque forme que ce soit, des droits détenus ;
par le titulaire pour ses permis de recherches ou ses concessions.

Nonobstant les dispositions de l'alinéa précédent et celles des articles 25, 36,
49 et 64 du décret du 1° janvier 1953, le titulaire des permis ou des concessions peut
sans autre demande, autorisation, agrément ou décret, céder en partie ou en totalité
ses permis où ses concessions à l’une ou plusieurs des Sociétés ou des organismes
appartenant au groupe économique de chacun des actionnaires du titulaire, selon
la définition de groupe économique donnée à l’article 12 de l'Accord auquel le pré-
sent cahier est annexé.

| ARTICLE 95 — Cas de force majeure.

Le titulaire n'aura pas contrevenu aux obligations résultant du présent cahier
des charges, s'il justifie que le manquement auxdites obligations est motivé par un
©. Je force majeure.

Sont en particulier réputés cas de force majeure, les retards qui résulteraient
de l'application de la législation Tunisienne sur Jes eaux du domaine public. De tels
retards n'ouvriront au titulaire aucun droit à l’indennité. Toutefois, ils pourront lui
ouvrir droit à prolongation pour une durée égale de la validité des permis ou des
concessions sur lesquels ils se seraient manifesiés.

ARTICLE 96 — Dispositions particulières.

1. - Délimitation des périmètres élémentaires: Il est convenu expressément que
les périmètres élémentaires, tels qu'ils résultent de {a définition du tableau annexé au
décret du 1* janvier 1953 et visé par l'article 37 de ce dernier, seront considérés
comme correspondant à une superBcie constante de quatre cents hectares (400 hec-

65
régulariser sa SILUALION, ce qua ne pumeas vos se
du temps raisonnablement nécessaire, eu égard aux circonstances, pour accomplir
les actes prévus.

En cas de recours à l’arbitrage contre la mise en demeure, le tribunal arbitral
aura tout pouvoir, soit avant dire droit, soit lors de la décision du fond, pour accorder
au titulaire tels délais qu'il estimera légitimes.

3. - Transport à l'exportation: Pour le transport à l'exportation des minéraux
du second groupe et produits dérivés, le titulaire pourra utiliser à sa discrétion tous
navires pétroliers, péniches, pontons de chargement et déchargement et autres sys-
tèmes de chargement et déchargement de son choix, qu’ils lui appartiennent ou qu'ils
appartiennent à des tiers; étant entendu cependant que si la République de Tunisie
met à la disposition du titulaire des navires pétroliers ou des péniches qui lui
appartiennent ou qui appartiennent à une société à participation majoritaire de
l'Etat, qui fonctionnent sous son contrôle direct et qui soient en état convenable,
le titulaire pourra être requis de les utiliser, à condition qu'une telle utilisation ne
soit pas plus onéreuse pour je titulaire que l’utilisation de ses propres navires ou
péniches ou de ceux de tiers transporteurs maritimes qualifiés et étant entendu
également que si le titulaire a recours à des tiers transporteurs maritimes il devra,
à ‘conditions et prix comparables, donner la préférences à des navires battant
pavillon Tunisien.

4. - Communication de documents en vue de contrôle: Le titulaire aura l'obli-
gation de mettre à la disposition de l'Autorité concédante tous documents utiles pour
la mise en oeuvre du contrôle par l'Etat, et notamment par les contrôleurs techniques
et financiers, des obligations souscrites par le titulaire dans le présent cahier des
charges et dans l'Accord auquel il est annexé.

ARnTICÈS 97 — Droits de timbre et d'enregistrement.

Le présent cahier des charges est exonéré des droits de timbre. Il sera enre-
gistré au droit fixe aux frais du titulaire.

ARTICLE 98 — Impression des reites.

Le titulaire devra remettre à l'Autorité concédante cinq cents (500) exemplaires
imprimés dudit Accord, du cahier des charges et des pièces y annexés.

66 .
|

Il en sera de même pour tous les avenants et actes additionnels qui intervien-

aient ultérieurement, et se référant au présent Accord et au présent cahier des
arges.

Pour l’ETAT TUNISIEN: Pour l’AGIP MINERARIA S.p. A.:
2 Secrétaire d'Etat au Plan et aux Le Président:
nances:
Lu et approuvé Lu et approuvé
AHMED BEN SALAH ENRiIco MATTE:

Pour la Société Italo-Tunisienne
d'Exploitation Pétrolière:

Le Président:
Lu et approuvé
RENZO CoLa
ACCORD __D'OPERATIONS

PROCEDURE. COMPTABLE

ACCORD DU 12/12/75

AGCOHI D'OPENANIOUS

EN

AGIP (TUNISIA) Lid., ‘une société de droit dr l'île de Je5eÿ
{Tles de 1a Manche) - (ci-après dénumuée AGIP Lta.)

ET
FINA EXPLORATION TUNISIE, S.A., une société de droit Pe12#
(ci-après dénommée "FINA"),
Lo)
L'Entreprise d'Etat qui sera désignée par l'E: Tiwisi#7
au cas ouce dernier décidereit pour ls première {ess 22 Jeux :  ©btior
rz. de

de participer dans une Concession, conformément aux d_sposiviorz-

12447

l'article 7 de l'Accord relatif au Permis du Sud (déf<=: cj-eprt
Cette Entreprise deviendra Partie au présent Accord d':>érstions.
rétrosctivement à psrtir de la date à isquelle prenûre sffet 16
participation de l'Entreprise dans ladite Concession, <= ce qui
terne l'activité relative à la Concession en cause ai! qu'à 1<

autre Concession dans laquelle l'Etat Tunisien déciâerz:: de par

.e

":.cipe

ultérieurement.

IL EST PREALABLEMENT EXPOSE :

- qu'à la date de signature du présent Acccrë, AGIF Li: et FIN - Ont
signé un "Contrat de Cession" régissant le cession ;2- AGIP Life, €
l'acquisition par FINA d'un pourcentage de participe on indi ==
dans le Titre Mir’er relatif au Permis (les terres "ire MIRE tr" t

“Permis” étant définis à l'alinéa 12 du Préame qui + cont”= =? de

Cession).
ARTICLE 1.

la die

*.. TL

1,3.

1.4,

: - que les Parties désirent régler leurs rapports en ce qui concerne
l'activité relutive audit Titre Minier et à toute Concession qui

pourrait en découler;

IL EST CONVEIU CE QUI SUIT :

- DEFINITIONS

Aux fins du présent Accord, les termes ci-dessous auront la significa-

tion définie ci-après :

ax Fervds Cu ©L..

+is

“Avcoré Permis ôu Sud" désigne l'Accoré relatif
daté du 12 décembre 1975 et ses snnexes :_ Annexe “4" (projet
d'acte é'adhésion), Annexe "E" (Accord du Ministre de l'Econorse
Hationsle approuvant la cession de droits et obligations décou:ent
de l'Acoord à certaines sociétés), mentionnés aux a‘né:s 6 et

êu préembule du Contrat de Cession,

“Cahier des Charges" désigne le Cahier des Charges annexé à
l'Accord entre l'Etat Tunisien, la Société Agip Mneraria ‘et le
Société Italo-Tunisienne d'Exploitation Pétrolière âü 3 novem-

bre 1961.

“comité” désigne soit le Comité des Compagnies soit le Comité des
Parties tels que définis à l'Article V ci-après,

“Compagnies” désigne AGIP Ltd. et FIN£ et leurs successeurs ou
cessionnaires en tant que Parties au présent Accord, autres que

l'Entreprise, \ ÿ
À _.

2,6.

1.7.

3-0:

1.10.

1.11.

3.12.

“Consession" désigne toute cuncetsion de suhstances minéroiuz

du second groupe découlant du Titre Hinier.

"Entreprise" signifie l'Entreprise d'Etet désignée per l'Et-t
Tunisien en application de l'article 7 de l'Accord Permis du
Sud,

"Opérateur" signifie la Partie désignée pour effectuer toute:
les opérations en vertu du présent Accord.

“Farties" désigne les Compagnies et, dès que le présent Accoic
éura pris effet à l'égard de l'Entreprise en vertu des dispo-
£itions du paragraphe 2.1, ci-dessous, ce terme désignera let

Crnpagnies et l'Entreprise.

“Fernds" désigne la zone définie & l'aiinés 16 du préambie

Contrat de Cession.

"Pétrole" désigne les substances minérales du seconé Ervupe
telles que définies hk l'article 2. du décret âu 1er janvier 1:5:.

“Pétrole Brut" désigne les hydrocarbures liquides obtetus aux
séparateurs à la pression atmosphérique et à le température à

biante.

“Pourcentage de Participation" désigne pour toute Partie Ja
quote-part de ladite Partie dans les opérations et les droi1.
et obligations relatifs au présent Accord &insi que les droits
er obligations dérivant du Titre Minier et/ou de toute
Concession en découlant. ; 3

1.14.

1,45:

2.26.

1.27.

1.18.

“Puur Cunpte Comnun"qualifie une chose installée, un puits foré
ou une opération entreprise en vertu du présent Accord aux
frais de toutes les Parties syant un Pourcentage de Participa-
tion dans le Titre Minier: ou dans toute Concession au bénéfice
duquel ladite chose 8 été Anstallée, le puits foré ou l'opérétion
entreprise.

“Pour Compte Séparé" qualifie une chose installéé, un puits
foré ou une opération entreprise en vertu du présent Accord,
mais nen Pour Compte Commun,

“Puits d'Appréciation" est défini au psragraphe B.1.

“Puits d'Exploration" est défini su paragraphe 6.1,

“Semestre” désigne les premiers six mois où les Gerniers six

mois de l'année du calendrier grégorien.
“Société Affiliée” désigne :

(4) toute société dans les assemblées de laquelle une Partie
détient directement ou indirectement plus de cinquante
pour-cent (50#) des droits de vote, ou nn

(ii) toute société ou établissement puliic détenant, âirecte-
ment ou indirectement, plus de cinquante pour-cent (594)

des droits de vote dans les assemblées d'une Partie, ou

(114) toute société dans les assemblées de laquelle plus de
cinquante pour-cent (50%) des droits de vote sont déte-
nus directement ou indirectement par une ou plusieurs
sociétés, où éinblissements publics affiliés à une Partie,
au sens des alinéas (1) ou (11) ci-dessus, ensemble ou
séparément. al : g

ANYICIE 2. - LATES DE PAISE D'£FPET ET DUREE

rm

&.1.

Le présent Accord prenère effet entre les Corpegnies à ls ôste
de sa signature par elles.

Le présent Accord prendre effet entre les Compagnies et l'Entre-
prise à la date à laquelle l'Entreprise prendra pour la première

fois une participation dans une Concession découlant du Titre

Mnier, le tout conformément aux dispositions de l'Accord Pe:-

du Sud.

Le présent Accord restere en vigueur Jusqu'à l'expiration de
l'Accord Fermis du Sud, du Titre Minier et Ge toute Cancessior
et Jusqu'à ce que tous les comptes aient évé définitivement

réglés entre les Parties,

Le présent Accord peut être amendé par les Compagnies È tous
ment, étent touteross entendu que de tels amendements ne Lie:
l'Entreprise que s'ils ont été approuvés par l'Etat Tunisien
avant que l'Entreprise ne soit devenue Partie au présent Accord,
ou s'ils ont été acceptés par l'Entreprise elle-même au moment

où celle-ci est devenue Partie au présent Accord. ‘ & “

$ ARTICLE 3. - POURCENTAGES DE PANTICI PATI CN

1: 3.1. Le présent Accord régit les opérations se rapportant à deu.
types d'activités séparés 5) l'un pour le compte des Compsgnies,
dans les proportions spécifiées au paregraphe 3.2. ci-Gessout,
au titre du Titre Mnier et des Concessions dans lesquelles

L- l'Entreprise ne participe pas, et l'autre pour le compte des

F Compagnies et de l'Entreprise, dans les proportions spécifiées
TA au paragraphe 3.3, ci-dessous, au titre de: Concessions dens

ji lesquelles l'Entreprise participe.

LA Un seul Accord régit les deux types d'activités, uniquement pour

1a commodité des opérations, et le 1eit que l'Accord soit ur,
! n'& pas pour intention ou effet de donner, aux Parties int£rss-
sées à un type d'activités, des intérêts, droits où crligati
E quelconques au titre de l'autre type @'activirés, nt d'empéci:t:

application à chacun des types d'activités séparérent,

— EH A Les Pourcentages de Farticipation des Compagnies, sous réserve
de transferts effectués en application de l'article 11 ci-
dessous sont, au titre du Titre Minier et des Concessions dans

lesquelles l'Entreprise ne participe pas, les suivants 5°

- AGIP Ltd. : cinquante pour-cent (50 %)

-  FINA : cinquante pour-cent (50 %)
3.3. Les Pourcentages de Participation des Parties, sous réserve de
transferts effectués en application de l'article 11 ci-dessous

sont, au titre des Concessions âans lesquelles l'Entreprise ; q

+

Large rapirargiie een

ge,

bei
participe, en vertu de l'article 7 de l'Accord Permis du Sud,

les suivants :

| — AGIP Ltd. : vingt-cinq pour-cent (25 %)
| - FINA 5 vingt-cinq pour-cent (25 %)

Entreprise : cinquante pour-cent (504).

ñ

3.4. Sous réserve des dispositions du présent Accord, notamment
| re, celles de l'article B ci-dessous, chaque Partie :

| (3) paiera, proportionnellement à son Pourcentage de Parti-
cipation applicable, tous les coûts et âépenses zu titre
| des activités poursuivies en vertu du présent Accoré

[2 Compris - sans limitation - reconnaissance, forage,
S construction, production et tous autres travaux et cpé-
rations connexes) et supportera, dans 1s même proportion,

toute responssbilité y afférente.

(ii) aura 14 propriété indivise, proportionnellement à son
Pourcentage de Participation applicable, de tous puits,
installations, équipement, matériel et autres biens scquis

en vertu du présent Accord.

(111) aura le droit de pendre et de recevoir, proportionnelle-
ment à son Pourcentage de Participation applicable, tout
Pétrole, produit et disponible, en vertu du présent

Accord. ‘ ?

Bar

4.2.

de:

Dès la participation de l'Entreprise dans HnelEorspsston, en
vertu de l'article 7 de l'Accord Fermis du Sud, toutes les
opératicris conduites au titre de ladite Concession le seront
pour le compte de toutes les Parties proportionnellement à
leur Pourcentage de Participation indiqué au paragraphe 2.3,

ci-dessus.

Dès l'adhésion de l'Entreprise à l'Accord Permis du Sud et au
présent Accord au titre d'une Concession, l'Opérateur, su nom
des Coripsgnies, facturers à l'Entreprise un montent égal à
cinquante pour-cent (59%) de tous les coûts et dépenses encours"
par les Compagnies (ou par l'Opérateur pour leur compte) au t!-
tre de ladite Concession depuis la date de Gépêt de le demande
de ladite Concession.

L'Entreprise paiers ledit montant à l'Opérateur pur le compte
‘des Compagnies dans les trente (30) jours qui suivert le récep-
tion de ladite facture,

Dès l'adhésion de l'Entreprise à l'Accord Permis du Sud et au
présent Accord au titre d'une Concession, l'Opérateur, au nor.
des Compagnies, facturera également à l'Entreprise, eu titre
de l'acquisition d'un intérêt indivis en vertu de l'article 7
de l'Accord Permis du Sud, le montant ci-après :

(1) Si cette Concession est la première accordée aux Farties
en application de l'Accord Permis du Sud, ledit montant
sera égal à cinquante pour-cent (50%) des coûts et dépen-
ses encourus par les Compagnies (ou par l'Opérateur pour
leur compte) au titre de l'Accord Permis qu Sud et du
Titre Minier avant la date de dépôt de 1a demande de la-
dite Concession. °

san Lee vhs

4,4.

4.5:

(41) 51 cette Concessior. n'est pas la primière ucocordée #iy
Parties en application de l'Accord Permis du Sud, lediz
montant sers égal à cinquante pour-cent (50$) des coûte
et Gépenses encourus par les Compagnies (ou par l'Opé-
zateur pour leur compte) au titre de l'Accorë Permis âu
Sud et du Titre fänier entre la date de dépôt de la de-
mande de la dernière Concession accordée avant 1e date
de dépôt de la demande pour la Concession concernée e2 is
date de dépôt de lu derande de ls Concession concernée, à
l'exclusion toutefois des coûts et dépenses encourus au
titre de toute Concession précédemment accordée.

Le montant facturé eñ application des dispositions du péragréphe

4.3. ci-dessus sera établi à partir des comptabilités tenues er.

Tunisie par chacune des Compagnies (sans tenir cempie des r'é-

ducticns éventuellement opérées au titre C'amortissements où

autre déduction fiscale). Le montant enregistré en dinars
chaque mois dans les livres de chaque Compagnie, ser4 converti

en dollars des Etats-Unis mu taux moyen des cours d'achet et dé

vente du dollar des Etats-Unis cotés par le Banque Centrale de

Tunisie le dernier Jour ouvratle du mois en cause. La dette de

l'Entreprise envers chaque Compagnie correspondra au total âes

montants mensuels enregistrés per TES Jusqu'au dépôt 3

de la demande de ]s Concession en cause, et ainsi convertis.

L'Entreprise paiera à l'Opérateur, pour le compte des Compagnie:,

chaque 30 avril, 31 juillet, 31 octobre et 31 Janvier qui suiven:

le début de ie production de 1e Concession en cause, le plus

élevé de 5

ER cinq pour-cent (5£) du montant facturé,

- soit un montant égal eu produit de trente cents des Etats-
Unis (0,30 US $) par le nombre de barils de Pétrole Brut
correspondant à cinquante pour-cent (50#) de ls production
totale, en provenance des Concessions dans lesquelles l'Entré-”
prise participe, et enlevée au cours du trimestre calendaine
écoulé, jusqu'au psiement total du montant facturé. g

4 ] 4.6. L'Entreprise paiers, ou fers en sorte que soient payés, en 451-
| ; 1ars des Etats-Unis librement transférables, les montants dus

\
en vertu du présent Article 4, 3

5,1.

2 -

Un comité d'opérétions, dénommé "Comité des Compagnies", sere
responsable de la direction des opérations en vertu de l'Accord
Permis du Sud au titre du Titre Minier et des Concessions dans
lesquelles l'Entreprise n'a pas de Pourcentage de Participation,
Chacune des Compagnies aura le droit de nommer un représentant
comme membre dudit Comité, avec droit de vote égal su Pour-
centage de Participation de ladite Compagnie sur toute ques ti or
concernant les opérations au titre du Titre Minier et desdites
Concessions.

Sauf disposition contraire du présent Accord, les décisions du
Comité des Compagnies seront prises sur vote favoreble de deux

où plusieurs membres du Comité représentant ensemile au moine

( À | soixante-cinq pour-cent (65%) des Pourcentager de Farticiparacn,

5.2.

———
et

Un comité d'opérations, dénommé "Comité des Parties", sere :'es-
ponsable de la direction âes opérations en vertu de l'Accorä
Permis du Sud au titre des Concessions dans lesquelles l'Entre-
prise a un Pourcentage de Participation. Chacune des Parties
auré le droit de nommer un représentant comme membre dudit.
Comité avec droit de vote égal au Pourcentage de Partici-
petion de ladite Partie sur toute question concernant les opé-
rations au titre desdites Concessions.

Sauf disposition contraire du présent Accord, les décisions du
Comité des Parties seront prises sur vote favorable de membres
du Comité représentant ensemble au moins soixante-cinq pour-cent

. (65%) des Pourcentages de Participation. ,

5er Les décisions du Comité ec-pétent concernant lez sujets repris

| ci-dessous ne seront prises que sur vote favorable de membres

F nm: dudit Comité représentant la totalité des Pourcentages de Ferti-
| cipation!

| (1) décision de ne pas ésrander le renouvellement du Titre

Minier ou l'extension ou le prorogation de toute Conces-
| sion.

{14) choix de le surface à restituer en vertu Ge 1"Accord
Permis du Sud.

(iii) restitution volontaire du Titre Minier ou de toute Contes:
ou de toute partie du Titre nier où de toire Conces£ic.

— sous réserve des dispositions de l'Article 12 ci-après.

— 5.h. Chacune des Parties ayant droit à une représentation au seir
d'un Comité informera l'Opérateur et chacune des autres jartie:
de la désignation de son représentant au sein dudit Comité,

Un suppléant de chaque représentant est admis de droit à toute

. réunion du Comité auquel ledit représentant a été nommé et, en

l'absence du représentant, aurs le droit de participer aux déli-
bérations et de voter.
Les représentants et leurs suppléants pourront Être remplacés
à tout moment par Ja Partie qui les a nommés, par notification
de ladite Partie à l'Opérateur et à chacune des autres Parties

s ayant droit à une représentation au sein du Comité en cause.

5.5. Le représentant de la Compagnie qui est Opérateur en vertu du
présent Accord, sera le président âu Comité des Compagnies et
du Comité des Parties /

exe,

. : ARR.
ARE DURS ES La de BRleES
5.6.

5.7.

5.8.

5.9.

5.10.

Le président convoquera cisque réunion de chaque Comité et
fera établir les procès-verbaux des délibérations. Les procér-
verbaux de chaque réunion seront signés au nom de checune dec
Farties ayant droit à une représentation au sein du Comté en

cause.

La réunion d'un Comité sera convoquée par le président, cheçu?
fois qu'1l l'estimers nécesseire, ou chaque fois qu'une Fa:.!-
ayant droit à une représentation au sein du Comité er, ceuse :-
demande.

Pour toute réunion, 41 sera envoyé une convocation écrite à

chaque représentant, qui précisers 1a date, l'hewre ez ie
1e réunion ei son ordre du jour, av mins ouirze 15) Jours
evant le réunion en questior:.

Le Comité ne pourra délibérer sur une question nor inscrire à
l'ordre du jour: de sa réunion sans le vote unanime de ous le:

représentants.

Les réunions d'un Comité seront tenues en tout lieu que le
Comité décidera.

A condition qu'aucun représentant n'émette d'obiection, 1 Opé-
rateur pourra, sans qu'une réunion soit tenue à cet effet,
obterir la décision du Comité sur toute question par ecrrini-
cétion écrite à tous les représentants et par la réponse écriit
de chacun des représentants (ou de son suppléant), indiquant
soit son objection à cette procédure, soit son vote, dans les
quinze (15) Jours de le réception de 15 communication de 1'Cpé-

rateur.

En cas d'urgence, les délais prévus aux paragraphes 5.7 et 5.9...
ci-dessus pourront être réduits dans la mesure rendue nécessaire

par l:s circor-*tances. , ÿ
5.11.

Toute mesure ou désision prise par uni Cemité, confo:ir

dispositions du présent Accord, liers les Parties gyent üriit à
une représentstion au sein dudit Comité. ÿ

«+ 16 -

cs 6.1.  AGIP Ltd. est désignée come Upérateur.

= Au cas où l'Opérateur cesserait d'exercer ses fonctions confor-

| mément aux paragraphes 6,3. ou 6.4.(11), un nouvel Opérateur
Sera désigné par le Comité d'Opérations,

| Dans le ces prévu au paragraphe 6.4.(1), le nouvel Opérateur
sera désigné à l'unarimité par les Parties, à l'exclusion de R

| 1'Opérateur sortant.

| 6.2.  L'Opérateur, conformément aux directives et sous 1e supervisiz:. €
Comité concerné et sous réserve des dispositions du présent A2-

| cord, aure :

- 1s direction et le contrôle exclusifs de toutes les opéra-
tions conduites en vertu de l'Accord Permis du Suä et du

présent Accord, et

- la garde exclusive de tous les puits, installations, travaux,
conduites, équipement et matériels utilisés dans où pour
lesdites opérations, EL

6.3.  L'Opérateur sers en droit de démissionner à tout moment moyen-
nant préavis d'au moins quetre-vingt-dix (90) Jours donné, per écr{:
chacune des Ferties.
En cas de démission, l'Opérateur ne sera relevé de ses responsa-
bilités d'Opérateur en vertu du présent Accord qu'à le première
des deux dates ci-après : soit soixante (60) Jours après l'ex-
piration äe la période indiquée eudit préavis, soit à l'entrée
en fonctions du nouvel Opérateur, La démission de l'Opérateur
ne relèvera pas la Partie en cause des responsabilités encourues

(7 per lant ls Avrée de son mandat d'Opérateur. 7

6.4.

6.5.

6.6.

Lx ranûat de l'Upéraieur prendra fin :

(1) sans délai en cas d'insolvabilité ou de dissolution de

la Compagnie agissant comme Opérateur.

(41) sans délai si la Partie agissant comme Opérateur rééuii
son Pourcentage de Participation à un niveau inférieur
aux deux tiers du Pourcentage de Participation de le
Compagnie eyant elors le Pourcentage de Participatior:
le plus élevé.

L'Opérateur exercera ses fonctions conformément à la saine prs-
tique pétrolière, aux principes de bonne gestion et à le seine

pretique comptable, et conformément aux dispositions de l'hzciré

Permis âu Sud,
Sauf en cas de mauvaise foi ou de faute grave, l'Opérateur re
ser& pes tenu pour responsable de ses actes où cmissions Gens

l'exécution de son mandet.

Chacune des Parties aura les droits spécifiés ci-dessous ecrcer-
nant les opérations de la compétence de tout Comité au sein du-

quel elle æ le droit d'être représentée:

(4) Libre accès, k ses seuls Îrais et risques, à la 20one
es opérations à tout moment raisonnsble, avec le rit
de suivre comme observateur toutes opérations en cours
ét d'inspecter tous les biens Pour Compte Commun, à
condition que lesdits droits ne soïent pas exercés d'une
manière qui pourrait gêner les opérations conduites par

l'Opérateur en vertu du présent Accord. ÿ

1.

(33) Drcit d'obtenir de l'épérateur des reppsrts sur les opé-

retions, et

(411) Droit d'obtenir, à la demande et aux frefs de lodite Far-
tie, copie de toute documentation concernant les opére-
tions ainsi que, dars ls mesure Ôes surplus disponibles,

des carottes et des coupes.

6.7. (a) L'Opérateur prendra Pour Compte Commun des Parties les assu-
rances requises par le Jloi et le ré£lementetior tunisiennes,
sinsi que toute autre assurance appropriée selon les di-
rectives du Comité compétent, sous réserve du droit de
toute Fartie de s'auto-assurer ou de prendre jes dispositions

qu'elle préfère pour se part de ladite sssurance,

E (b) L'Oérateur exigera de ses entrepreneurs et sous-traitants
qu'ils se conforment à le loi et à la réglementation
tunisiennes concernant les droits et avantages sociaux des
travailleurs et qu'ils prennent les assurances spécifiées
par l'Opérateur.

6.8.  L'Opérateur fera en sorte qu'aucune hypothèque, aucun nantisse-
mer.t ou autre sûreté ne soit pris sur aucun bien utilisé dans
les opérations conduites en vertu âu présent Accord, sauf 51 ie
Cor. :té compétent l'autorise. / $

WTient ©

7.3.

HATICLE 7. - FHOSRAMMES LE TRAVAUX ET BUDGETS

Pour chacun des Comités et au titre de chaque année celengaire,
l'Opérateur préparers et soumettra aur Férties représentées an
sein dudit Comité un progranme Séparé de 1ravaux et buôgets
pour les opérations de ls compétence dudit Comité. Chacun Ge
ces programmes et budgets exposera âe façon raisonnablement
détaillée les travaux à exécuter et les installations à
construire ou ë acheter pour chaque projet, et corprenire une
estimetion ventilée des dépenses corresponéantes. ”
L'Opérateur préparera les programmes de travaux et budgets de
telle façon que puissent être remplies dens les Géiéis requis
les obligations minimum de travaux, prévies Gars :e lettre êü
Ministre de l'Economie Nstionale du 12 décarbre 1975, et repr!-
ses dans les lettres adressées au Ministre de l'Economie hetic-
nale per AGIP S,p.A. en date du 31 juillet 1075, et par AGIF 11.
en date du 16 février 1976.

Le premier programme de travaux et budgets concernere la périud-
non courue de 1977 et l'année calendsire suivante,

Far la suite, lesdits programme et budget seront préparés Et
soumis aux Parties concernées au moins cent vingt (120) Jours
avant le premier Jour de l'année qu'il couvre, |

Ch&cun des Comités se réunira dans les trente (390) Jours de le
soumission du programme et budget de sa compétence pour les
examiner et, le cas échéant, les reviser ou les amender, et

les approuver.

L'approbation d'un programme et budget annuel conformé-.

ment aux dispositions du paragraphe 7.2 ci-dessus, y compris
les amendements et revisions apportés, vaudra autorisation pour
l'Opéreteur d'exécuter et d'engager, pour le compte des Partie”
en cause, les travaux et les dépenses nécessaires À la réali-

sation desdits programme et budget.

ce

} 7h.

7.5.

EnEr

L'Opérateur est autorisé à engager ôer dépenses GCpasant un
budget approuvé, sur chaque poste budgétaire, dans 1a limite
de dix pour-cent (10%) du montant dudit poste, à condition
que ces dépenses n'excèdent pas l'équivalent de cent mille
dollers des Etats-Unis (US $ 100.000) par poste budgétaire.
Au titre des activités ou opérations nor. prévues au budget

approuvé, l'Opérateur ne pourra pès engager Ge dépenses dont
le total excèderait l'équivalent de cinquante mille dollars
des Etats-Unis (US $ 50.000) sans obtenir au préelaile l'ex
probation expresse du Comité compétent, étant entend que,

en cas d'explosion, incendie, tempête ou autre circonstance

urgente, de la même ou d'une autre nature, l'Opérateur pourrs

prendre toutes mesures et
Cermiun ou Pour Compte Séparé selor. le ces, qu'il juge nécesse!:

ngager toutes déps::ses, Pour Compre

R
a

pour faire face à le circonstance urgerie et pour sauvegarder

les hommes et les biens, à charge pour l'Cpérateur d'aviser

les Parties en cause aussi rapidement que possible de ladite

circonstance et desdites mesures et âépenses.

Chacune des Parties devre avancer, payer ou supporter, confor-
mément aux demandes ou états émis par l'Opérateur, et propor-
tionnellement à son Pourcentage de Participstion, sa part de

toutes dépenses Pour Compte Commun, et dans la proportion ap-

propriée, en application de l'article 8, des dépenses Pour

Compte Séparé.

Les modalités de ces avances ou paiements sont précisées dans

ls Procédure Comptable annexée au présent Accord et qui en fait

partie intégrante.

/.
}

ae sde aber À
Te

7.7.

Si le défaut Lotul ou partiel, Ge paiement par une Fartie

de sa part desdites dépenses, persiste au-delà àe.vinsi

(20) Jours après la date où le pzierent esr dû, les Compasnies
autres que ladite Fartie devront prrer leur quote-part du
montant demewrant impayé.

Les Compagnies ayant ainsi peyé led ie quote-part seront rer
boursées par l'Üpérateur, dès réception par celui-ci de fonde
provenant de 1s Partie défaillente, lesdits remboursements
étant augmentés de tout intérêt reçu sur le montant inpayé.

S4 ledit défaut d'une Partie persiste pendant cent vingt (120)

! Jours à compter de la date où le paiement est af, l'Opérateur

| sera autorisé À refuser la livreisor. du Pétrole à la Partie

défatllante pendant le périoie #lizr dudit cent Vingtième
(12Ce) jour jusqu'à ce que remède 411 été porté au défaut.
Four l'application de l'article 9 si-2xsèe, le “Droit” de le
Partie défaillanie sers réputé égal à zéro (0) pendent ladite
période et, en conséquence, les Cempeuries non déf'allentes
seront, en applicatior âudit article, autorisées à enlever

le "Pétrole Brut Refusé" äevenant sinsi disponible. Les m2r-
tants impayés porteront intérêt au taux de dix pour-cent (10%)

par an.

Si le défaut d'une Partie est établi per une sentence arbi vraie
et qu'il n'est pas porté remède audit défaut dens les délais
prévus par ladite sentence, tous les âroits de la Partie en
défaut seront dévolus aux Compagnies zuütres que 18 Partie en
défaut, proportionnellement à leurs Pourcentage de Participe-

tion respectifs, . 3
ANTICIE 8.

A. FORAGE A LA CHARGE EXCLUSIVE D'UNE PARTIE

8.1.

Les Parties réaffirment leur objectif commun de conduire
conjointement, selon la bonne pratique en usege dens l'in-
dustrie pétrolière et les principes d'une s&îine économie,
toutes les opérations d'exploration et d'exploitation
d'hydrocarbures, conformément aux dispositions du Titre
Minier et/ou de toute Concession .sinsi que du présent
Accord.
Toutefois, si une ou plusieurs Parties proposent eu Comité
d'Opérations l'exécution d'un Puits d'Exploraticr ou d'un
Puits d'Appréciation (tels que définis ci-après), où l'ap-
SroronAleeenent où 1a déviation d'un puits sec er. toute
zone du Permis, et si le Comité d'Opérations r'approuve
pas l'exécution de ces travaux (ci-sprès appelés "Iravawx:"),
la Partie (ou les Parties) qui en a fait la proposition
(ci-après appelée "Partie Désireuse", qu'elle soit composée
d'une ou de plusieurs Parties) pourra notifier à l'autre
Partie (ou aux autres Parties) par écrit dans les quinze
(15) jours de la date de re approbation par le Comité .
d'opérations, son intention de faire exécuter les Trave 1x
par l'Opérateur en indiquant, avec le budget correspornéant,
l'emplacement, les opérations à conduire, 1a formation (es
formations) constituant l'objectif de la recherche et la
profondeur (les profondeurs) prévue(s); ces Travaux seront
alors exécutés à la charge exclusive et sous la seule res-
ponsabilité de la Partie Désireuse, et aussi à condition
qu’ils ne retardent ni n'entravent sérieusement l'exécution
de tout programme de travaux approuvés par 1e Comité compé-
!
tent.
Au cas où les Travaux conceinerafent le forage d'un psii:
avec un #ppareil qui est déjh sous contrat ou sous optics
de prolongstion, le notification susvisée devra être en-
voyée par la Partie Désireuse à l'autre Fartie ou aux suures
Parties, par telex ou télégramme, avant le Géménagsment de
l'appareil. Dans ce cet, la Partie Désireuse devre sut:ur-
Ler seule tous les coûts et dépensesz relatifs à toute pi-
riode de stend-by.

Aux fins du présent article, par "Puits d'Exploratior", :1l
faut entendre tout puits exécuté sur le Permis meis qui,

au moment du démarrage du forage, était hors de toute Zone
de Découvertes. .

Par "Puits d'Appréciation", il faut entendre tout puits qui,
su nent du démerrage du forage, était âens une Zons de

Découverte:

Le plus tôt possible et, de toute façon, au plus tard dans
les trente (30) jours qui suivent le réception de 18 noti-
ficetion de la Partie Désireuse, l'Opérateur communiquere

à toutes les Parties, son estimation quant aux délais,

coûts et dépenses qui devront être encourus pour l'exécution
des Travaux, y compris lès coûts et les dépenses nécéssaires
pour la complétion, les essais et les équipements du puits
où pour 1e bouchage et l'abandon de ce puits.

Toute Partie autre que la Partie Désireuse pourra décider de
partäciper aux Travaux proposés par celle-ci en communiquant
sa décision à l'Opérateur et à la Fartie Désireuse dans les
quinze (15) jours suivant la réception de l'estimation faite
par l'Opérateur, 51 l'appareil de forage ne se trouve pas
sous contrat ou sous option de prolongation, ou bien dans
1es quatre-vingi-seize (96) heures de la réception de la-
dite notification de la Partie Désireuse si l'appareil de
forage se trouve déjà sous contrat ou sous option de prolon-

gation, i

Le fait de ne par ecmmuniquer l'intention ée participer
aux Travaux dans les délais prescrites équivaudra à un
refus de participation,

Toute Partie qui décidera de participer aux Travaux

teis que visés ci-dessus sera considérée comme faisant
partie de la Partie Désireuse et, seuf sccord

différent, les coûts et les dépenses des Travaux (y
compris les coûts et les dépenses relatifs à toute pé-
riode de stand-by tel que mentionné au parsgraphe B.1.),
ainsi que les sommes récupérées conformément à ce qui
est prévu au paragraphe B.5. seront répartis entre les
Parties composant la Partie Désireuse au prorata de leurs
Pourcentages de Participation respectifs.

Toutefois, au cas où en vertu de le participstion d'au-
tres Parties, la Partie Désireuse représenterait un pour-
centage du total des Pourceñtages de Participation égal
ou supérieur au pourcentage requis pour les décisions du
Comité, tel que visé à l'article 5, les Travaux seront
traités comme ayant été approuvés conformément à l'arti-

ele 7.

8.3. Si les Travaux consistent en l'approfondissement, la
cosplétion ou la déviation d'un puits commun, la Partie
Désireuse sera tenue de verser, dans les trente (30) Jours
du début des Travaux, aux Parties qui ont décidé üe ne pas
participer aux Travaux sur ls base des dispositions ci-dessus,
et qui sont co-propriétaires des équipements installés dans
le puits en question, ls valeur de récupération de ces équi-
pements, au prorata des Pourcentages de Participation res-
psotifs desdites Parties,

8.5.

8.5.

Av cas où les Travaux ne pourréfent être commencés dans

les cent quatre-vingts (180) Jours qui suivent la date à

laquelle la Partie Désireuse a envoyé à chacune des autres Purties
1a notification visée au paragraphe B.1., la Partie Dési-

reuse perdra son droit tel que prévu au présent article,

mais elle conservers le droit de présenter une autre pro-

position à une date ultérieure en vertu des dispositions

du présent article,

Toute somme avancée par la Partie Désireuse à l'Opérateur

lui sera immédiatement remboursée.

Si, à la suite de ces Travaux, on a décelé aux essais
d'un "puits", des manifestations d'hydrocarbures dans

le corps a'une ou plusieurs formations d'un piège, et =i
1'on produit ensuite des hydrocarbures à partir de cette
ou de ces formations dudit piège, les dispositions suiven-
tes seront appliquées :

8.5.1. Si les Travaux consistent en un puits classifié au
début des opérations de forage comme un Puits d'Ex-
Ploration, toute la production du gisement par ce
puits et/ou par d'autres puits sera la propriété
de la Partie Désireuse qui effectuera, à ses pro-
pres frais et sous ms responsabilité exclusive, né
l'exploitation de ce(s) puits jusqu'à la date où 1e
valeur de cette production (après déduction de la
quantité due à l'Etat au titre. de la redevance et
des hydrocarbures éventuellement utilisés dans les
Opérations, ainsi que des coûts d'exploitation et des
frais de transport), calculée au prix du marché au lieu

de livraison, sera égale à six cents pour cent (600 #)
du coût âu forage, des essais, de ls complétion et des
équipements, jusqu'à la tête de puits comprise, ;

8.5.2. Si les Treseux consistert en un puits clessifié
au début des opératiuns de forage conme un Puits
d'Appréciation, où en l'approfondissement où le
reprise en déviation d'un puits sec, toute In pro-
duetion de c# puits sera la propriété de la Partie
Désireuse qui effectuera, à ses propres frais ei
sous sa responsabilité exclusive, l'exploitation
de ce puits Jusqu'à la date où la valeur de cette
production, (après déduction de 14 quantiLé due à
L'Etat au titre de la redevance et des iydrocarte: 2:
éventuellement utilisés dans les opérations, ainsi
que des coûts d'exploitation et des frais de traiss-
port), calculée au prix du marché au lieu de
livraison, sere égale à trois cents pour cent
{300 %) du coût du forage, des essais, de le
complétion et des équipements jusqu'à ls tête de
puits comprise.
Au cas où le puits visé au présent paragraphe LE pou: -

rait pes être utilisé pour la production suite à
des accidents mécaniques, la Partie Désireuse ré-
sn: cupérera les somnes qui lui reviennent aux termes
D du présent article, à partir du puits le plus pro-
che produisant à partir des mêmes formations, l

SA 8.6. Si les Travaux ont pour résultat un puits sec ou si

le puits faisant l'objet des Travaux doit être abandonné
avant que la Partie Désireuse n'ait récupéré ses propres
dépenses, conformément aux dispositions ci-dessus, le puits
en question sera bouché et abandonné par l'Opérateur, à

la charge exclusive et sous la responsabilité de la Partie
Désireuse, et tous les équipements et matériel utilisés
par la Partie Désireuse dans et sur ce puits seront la pro-
priété de cette dernière, k condition toutefois qu'au cas

6.7.

8.8.

8.9.

où desdits équ'pemente et natérisi hirañent nine veieur
supérieure à le somu non 'écupérée à léquelle : droit is:
Partie Désireuse, tel que prévu ci-dessus, la différence
appertiendrait aux Farties, au prorate de leurs rourcæ-
tages de Participation respectifs.

Par dérogstion &ur autres dispositions du présent articie,
11 demeure entendu que, sauf accord contraire du Comté
compétent, tout puits pourra Btre complété

en vue ds la production, où pourra être mis #7 production,
dans un gisement à partir duquel un puits exécuLé en com
est en production ou pourrait produire, à condition qu'il
soit conforme au schéma. d'espacement éventuellement ed2pié

antérieurement par le Comité compétent,

Tant que la Partie Désireuse n'aure pas entièrement :U. up:
ré lee sommes visées aux paragraphes &.5.1, ou 8.5.2., elïe
aura le droit d'utiliser, pour les opérations exés::€

base du présent Article, l'éventuel excédent de cepasitié
unités et des installations contruites et exploitées en cor
en payant un tarif d'utilisation équitable,

A partir de la date à laquelle la Partie Désireuse aura
récupéré les sommes visées aux Paragraphes 8.5.1. ou 6.5.2,
tous les âroits et obligations relatifs au gisement, ai”
qu'aux puits et installations s'y rattachant, seront acuui
aux Parties, au prorata de leurs Pourcentages respectifs d:
Participation, sous réserve de toutes dispositions contraire.

du présent Accord.

8.10. Les coûts et les dépenses visés au présent article seront

déterminés conformément aux dispositions de l'Accord
Comptable,

La Partie Désireuse avancera à l'Opérateur le montent des
coûts et des dépenses indiqué par celui-ci selon les mode-

lités fixées dans pe Accord Comptable pour les opérs-

tions communes.

me mes me © se 2e

29
8.11.

6.12.

Dr

En Vtiee

L'Opérateur tiendrs une comptali]iié séparé

les opérations exécutées en verts du présent :215-articis
A.

Toutes les Parties auront le droit, à tout moment rai
nable, de vérifier les écritures comptables de l'Opérateur

concernant les opérstions exécutées à le cherge exclusive

d'une Partie; dens ce ces, les dispositions de l'Accord
Comptable concernant 1e contrôle des « mptes de 1'Upére-
teur relatifs aux opérations communes seront eppliquées

mutatis mutandis,

Toutes les informations relatives aux opératicns exécutées

en vertu du présent sous-artiele À. Seront cormur:qu

par l'Opérateur à toutes les Partie:. ?
‘ >
APPRECIATION, DEVELORPEMENT ET MISE EN PROTAUT ON

8.13.

8.14.

Les Parties expriment dès à présent leur intention de
procéder, dans les plus brefs délais et selor les Lancez
prétiques en usage dans l'industrie pétrolière, à l'apppre-
ciation de icute formation dans lsquelle se sont rerilestés
äes indices d'hydrocarbures à le suite des opéreticns
exécutées sur la base du présent Accord, soit que ces opé-
rations aient été exécutées pour Compte Comman

ou qu'elles aient été conduites conformément aux disposi-

tions du sous-chapitre À. du présent article.

À tout moment, toute Partie peur proposer per écrit at

sutres Parties un programme de travæux et le buâñget 2:

respondant, concernant l'apprécietion de la nouvelle accoi
lation découverte,

Ce programme pourrs comprendre des levés géophysiquez.
études, le forage de puits, la eonstructior d'irst.
et l'exécution de tout ce qui est en outre nécesseire er. vus
de déterminer si l'accumulation est commercialenent exploi-
table, y compris la réalisation d'installations de producti co:

pilotes,

Dans les trente (30) sourt de la présentation de cette pro-
position, le Comi té compétent déciders au programme (ou 'ües
programmes) proposé(s).

Toute partie du programme (ou des programmes) qui aure été
approuvée par œ Comité sera rapidement réalisée comme pro-
gramme commun d'apprécistion,

Le programme des travaux et le budget correspondent seront
modifiés en conséquence. La même situation, telle qu'elle
est décrite ici, pourra se répéter et s3, à un moment donné,
aucun programme commun d'appréciation ultérieure et de dévelop-
pement de l'accumulation en question n'existe : ÿ

2

30

(3) tous prcgrammes ou psrties de progreranes proposés
par une Partie (Partie Proposante) et non approu-
vés par le Comité compétent, et qui reñvrent,
dans les vpérations pouvant être conduites en eppli-
cation des dispositions du sous-chapitre A, du pré-
sent article, seront exécutés par l'Opérateur à le

Css
charge exclusive et sous la seule responsabilité de
la Partie Proposante qui deviendra la Partie Lési-
reuse conformément audit sous-chapitre.

(11), tous programmes ou parties de programmes autres que
ceux visés à l'alinéa (i) ci-dessus pourront être
exécutés comme prévu au présent sous-chapitre E.

[IE 8.15. Trente (30) jours au moins avant l'expiration àu é£1a:
prescrit par 18 législation minière pour 18 préseñtatioz
de la äemande d'octroi d'une Concession, le Comité
compétent devra prendre une décision au sujet
de la présentation de ladite demande et de l'accomplisse-
ment de toutes autres formalités s'y rattachant.
Au cas où la décision en question serait négative, ou ne
serait pas prise, la Compagnie ou les Compagnies avant
l'intention de présenter la demande (ci-après appeiées collect:-
vement le "“Demandant") auront le éroît exclusif Ge procé-
der, dans les délais prescrits par .8 loi ou par les répie-
mentations applicables, à la présentation de ls demande
d'octroi d'une Concession,
La Partie ou les Parties autres que le Demandant devront,
dans cé cas, accomplir promptemert et avec diligence toutes

nn. les actions nécessaires afin que le Demandant devienne le titu-

où laire exclusif de cette Concession. ÿ

8.16. ‘Toute Partie danc une Concession quelconques psit propsier
par écrit aux autres Parties dans la même Covession, à
tout moment, mais de telle sorte que la proposition puisse
être réalisée dans les délais fixés par le décret d'attri-

bution de ladite Concession, un projet de travaux (ci-après

appelé le “Projet") avec l'indication des opéretions, ôes

ur instéliations et de l'organisation, nécessaires ou utiies
} au Géveloppement et à l'exploitation de l'sccumilation déic.-
— verté d'une façon r81ionnelle er complète,

| Le Frojet devre envisager une activité de plusieurs ennes
F2) et inclure une estimation de tous les investissements et

| frais y relatifs.
— Chaque élément du Projet sera basé sur des données objecti-

| ves. Tous détails, études et informations utiles, ainsi z
_ qu'urs rapport sur le rentabilité âu Projet seront fournis

à cette fin.

|

Le Comité se réunirs dens les soixante (60) jours de :e et:

dé 14 proposition écrite susvisée pour décider en corségucats.

à
8.17. Si le Projet n'est pas approuvé à l'unanimité par le Csité
compétent et si un projet différent ayant le mème olje:-

tif n'est pas approuvé à l'unanimité, à sa place, dans les
cent vingt (120) jours qui suivent 1a date de la propo-
sition écrite susvisée, où avant toute date d'expiration
antérieure fixée par le décret d'attribution de la Goncee- h
sion, la Partie qui a présenté le Projet, conjointement

aux Parties qui y auraient éventuellement adhéré dans les

conditions susvisées (ci-après appelées collectivement
"Partie Active"), aura le droit exclusif de procéder,

. pour son propre compte, à ses propres frais et sous sa
responsabilité, aux opérations suivantes de développement ét Ge mise
en production, et à toute autre opération dans le gise-
ment en question. |
-A cet effet, la Partie Active :otifier: ux autres Parties
son intention de procéder en ce sens, et ces dernières

, disposeront d'une période maximum de cent vingt (120)
Jours à partir de la date de J: notification pour faire 4

0

8.18.

exdouter par l'ééreteur, h jours propres frais et mise,
et sous leur responsatilité, tous trevaux d’apprécietion

ultérieurs, à condition que :

(a) 1e prograrme ds ces travaux d'apprécistion ultérieu:s
Soit comnuniqué à le Fartie Active dans les quinze
(15) Jours de le notification;

(b) le programme visé au point (8) soit réalisé prompi-
sans interruption injustifiée;

étant entendu que l'exécution de ce programme ne comporter
aucun remboursement ou indemnisation de la part de le
Partie Active,

Dans les trente (30) jours de ls not!ficetion par la Farris
Active, ou à la fin des éventuels travaux d'appréciaticr
ultérieurs exécutés aux frais et risques er sous le rezpir-
sabilité des Parties autres que la Partie Active, tels que
prévus au présent paragraphe, celles-ci communiqueront

à la Partie Active leur intention de participer où non

au programme de développement et de mise en production
proposé par cette dernière.

Si aucune communication n'ést faite dans les délais fixés,
cela équivaudra à un refus de participation. É
Les Parties qui acceptent de participer deviendront et
feront partie de la Partie Active.

Dès que la procédure visée au paragraphe 8.17 aura été
complétée, l'éventuelle Partie ou les éventuelles Parties
autres que la Partie Active feront avec diligence le nécessaire
pour que ia Partie Active soit le titulaire exclusif de la
concession d'exploitation relative au gisement concerné,

que cette concession ait déjà été octroyée ou non. $
/

CES
8.19..

8.20.

Lans l'sitente des éventuelles sutorisations ministériel2c:
nécessaires à cet effet, les Perties sutres que le Jartie
Active exerceront tous les droits et rempliront toutes les
obligations découlant du Titre Mnjer en question en"trust"

pour le compte de la Partie Active.

Ssus réserve des autorisations prescrites par la 104, au
cas où la Partie Active serait constituée de plusieurs
Parties, le Fourcentage de Participation de chacune d'elles
dans les droits et les obligations visés au présent erti-
cle, sera, sauf sccord différent, proportionnel] à leur
Pourcentage de Participation respectif. |

Les rapports entre les Parties constituant la Partie Acti-
ve continueront d'être régis par les dispositions du pré-
sent Accord avec tous suppléments et modifications néces-

seires ou utiles.

Au cas où une ou plusieurs Farties Désireuses visées au
sous-chapitre B.A. ou au paragraphe 8.14. feraient partie
de la Partie Active, elles garderont tous leurs droits
découlant de l'application dudit sous-chapitre.

Les Parties ne participant pas à la Partie Active perdront
tous les droits frentunis découlant des dispositions dudit
sous-chapitre et se rattachent à la Concession d'Exploits-
tion dont la Partie Activ. est titulaire.

Conformément au projet approuvé et sur bsse de celui-ci,
le Comité compétent adoptera annuellement un programme

de travaux détaillé et le budget correspondant selon les
modalités prévues à l'article 5. . 4

. ARTICLE 9. - DISFOS1T10N DU FETROLE

k.

PETROLE ERUT

9.1

9.3

| 9.2.

Sous réserve des dispositions de l'article 8 ci-dessus et
du présent article 9, chacune des Parties recevra et pren-
dra en nature sa part, sur la base de son Fourcenisce de
Participation, du Pétrole Brut produit et disponible er
vertu du présent Accord, et en disposere séparément.

Au plus tard six (6) mois avant le début de chaque année
calendaire, l'Opérateur notifiera à chécune des Partie:
ayant un Pourcentage de Participation dans une Concession
donnée l'estimstion faite par l'Opérsteur du taux efficient
de produe tion (rain (18 quantité de Fétrole Ærut, exprirée
en barils par jour, qui peut être proûuite et mise à le dis-

position des Parties conformément à la saine pratique péticiii:e)

à partir de ladite Concession pendant chacun des Semestres
de ladite année calendaire (ci-après dénomnée 1'"Estimatior.").
La première desdites Estimations sera notifiée avant le con-

mencement de la production et concernera la fin de l'année

calendaire pendant laquelle commence la production,

Dans les trente (30) Jours de la notification de 1'Estimatic:.,
chécune des Parties à la Concession notifiera à l'Opérateur
et aux autres Parties intéressées le quantité de Pétrole bru:
qu'elle s'engage à prendre et enlever pendant chacun des

deux Semestres de ladite année (ci-sprès dénommée sa "Nomina-
tion"). Sous réserve des dispositions du pa regraphe 9.8 ci-
dessous, la Nomination d'une Partie ne pourra pas excéder son

Pourcentage de Participation de l'Estimation. &
9.4. Au plus tard soixante (60) jours svant 1e début de chaque
Semestre, l'Opérateur notifiera à chacune des Parties à
Jsdite Concession son estimation révisée du taux efficient
de production maximum à partir de ladite Concession pour
ledit Semestre (ci-sprès dénommé l'"Estimation Révisée").
L'Opérateur donnera en même temps à titre indicatif son
estimation du taux efficient de production maximum pour le
Semestre suivant le Semestre couvert par l'Estimation Révi-

sée.

9.5. Dans les quinze (15) Jours de la notification de l'Estimatjor.
Révisée, chacune des Parties à 1sdite Concession :

(1) pourra augmenter ss Nomination jusg:'à égaler son
“Pourcentage de Participation de l'Estimstion Révisée,

(11) mais ne pourra pes réduire sa Nominstion, sauf si se
Nomination excède son Pourcentage de Perticipstion de
k l'Estimation Révisée, auquel cas elle devra réduire s8 |
PA o Nomination d'un montant égal audit excédent.
} -
un : Les Nomingtions ainsi révisées seront ci-après dénommées
è "Hominations Révisées". h

9.6. L'Opérateur notifiera sens délai à chacune des Parties inté-
—" ‘ressées lesdites Nominations Révisées. L'excédent éventuel

. de l'Estimation Révisée sur le total des Nominations Révisées
‘sera ci-après dénommé "Pétrole Brut Refusé" pour ledit Semes-
tre.

Chacune des Parties intéressées aura le droit de prenûre en

nature et de disposer. de }a part de l'Estimtion Révisée égale

à ls somme de sa Nomine ion Révitce et de tout complément au-

quel ladite Partie a droit en vertu âu paragraphe 5.8 ci-dessous.

Ladite somme est ci-après dénommée le “Droit” de ladite Psrtie. 1 de

Er , l CA l [22]

9.8.

Si au terme d'un Semestre donné et au titre d'une concession

donnée, la somrs de tous les "Droits" (ajustés, le cat éc
en vertu du paragraphe 9.12 ci-dessous) d'une Partie à ladite

Concessson, pour ls période allant du commencement de le pro-

duction de ladite Concession Jusqu'au 1erme dudit Semestre,
est inférieure à la quantité égale au Pourcentage Ge Fartici-
pation de ladite Partie appliquée à la somme de tous les
Droits de toutes les Parties pour ls même période au titre

de la même Concession (cette différence étant ci-après dér:2:-
mée le Déficit"), ladite Partie (ci-après dénommée ls "Pertie
Déficitsire") aura le droit de rattraper son Déficit sur tout
Pétrole Erut Hefusé qui deviendrait ultérieurement disponiïle
au titre de ladite Concession, 51, en ce qui concerne une C2: -
cession, 11 existe plus d'une Partie déficicaire souneiant
rattraper son Déficit pendant le même Semestre, le quantité 2e
Pétrole Brut Refusé disponible pour rattraper les Déficirs e:.
vertu des dispositions qui précèdent sera partagée entre lesc’"
Parties Déficitaires en proportion de leurs Déficits :espez-
tirs.

‘

L'Opérateur tiendra des états de Déficits et rattrapages.
Toute Partie Déficitaire souhaitant rattraper son Déficit
notifiera à l'Opérateur à cet effet, en spécifiant les quar.-
tités de Pétrole Brut qu'elle souhaite rattraper, au plus
tard sept (7) mois avant le début de toute année calerdaire.
Au plus tard trente (30) jours avant le début de chaque Se-
mestre, 1‘Opérateur notifiera auxdites Parties Déficituires
la quantité de Pétrole Brut Refusé à laquelle chacune d'entre
elles auras droit pendant ledit Semestre. 3

ser
9.10. L'Cpérateur s'eiforcera de produire à purtir des puits 8p-
pertenant aux Parties intéressées à une Concession au
cours de chaque Semzstre une quantité de Férrole Krut ésale

à ls somme des Droits de toutes lesdites Farties.

9.11. Chscune des Parties intéressées aurs le droir et l'obli-
gation de recevoir et prendre son Droit sussi régulièrement
que possible au cours du Semestre en cause selon les pro-
gramres établis par l'Opérateur. Si au cours de tout Semest:e
une Partie ne prend pas son Droit aussi régulièrement que
possible selon le programme, l'Opérateur pourra néanmoins
permeitre à ladite Partie de prendre livraison de son Droit

Ê pour autant que les autres Parties intéressées ne soient pus
.de ce fait empêchées de prendre livraison régulièrement de
Leurs Droits et que les opérations de production pu:ssent
être menées conformément à la saine pratique pétrolière inver-
nationale. ‘Tout coDt supplémentaire ensouru du fait d'erlé-
vement non régulier sera supporté par la Partie responsable.

9.12. Les Droits des Parties intéressées dans toute Concession
pourront être ajustés pendant tout Semestre conformément
aux dispositions ci-après : n

(à) Au ces où 11 apperaîtrait à tout moment que l'Estimation
Révisée de 1'Opérateur est inférieure au teux efficient
de production maximum réel de ladite Concessim, les Droits
des Parties intéressées pourront être augmentés suivant le
principe énoncé au paragraphe 9.5. (1) ci-dessus,

(41) Au cas où 11 apparaîtrait à tout moment que l'Estimation
Révisée de l'Opérateur excède le taux efficient de pro-
duction maximum réel de ladite Concession, les Droits
äes Parties int.ressées L-ront, si besoin est, réduits
suivant le prinei pe énoncé au paragraphe 9.5. (ii) ci-
. dessus, étant entendu que les réductions portent en pre-
l ur dl Pétrole Brut Refusé inclus dans lesdits
Les Droits sinsi ajustée £.nt dénomnés "Diojts Ajustéz".

9.13. Au cas où, pour tout Semestre donné et au titre de Loute
Concession, le tctal des Droits (ou des Lroits Ajustés,
selon le cas) de toutes les Parties intéressées ect infé-
rieur au taux efficient de production maximum réel de ladite

Concession, toute Fartie souh6itant sugmenter son Droit
(ou son Droit Ajusté) pourrs l'eugmeniter, étant ervtendu

ji toutefois que :

(4) ladite nugnentation ne portera pas préjudice aux
S droits des autres Parties à ladite Concezsio:. er

vertu du présent Article 9;

(3i) son Droit (ou Droit Ajusté) sinsi augmenté {à l'ex-
clusion, toutefois, de ls quantité de Pétrole &rüt
Refusé à laquelle ladite Partie à @r2it er. verts de
paragraphe 9.8. ci-dessus) ne pourre pas excéder
son Pourcentage de Participation de lsdite produc-
tion maximum au taux efficient;

(411) ladite augmentation ne devra ni créer des difficul és
opérationnelles ni exiger des investissements supplé-

mentaires;

(iv) tout coût supplémentaire dû à une telle augmentation
sers supporté seulement par ladite Fartie.

9.14. Tout Pétrole Brut non produit à partir d'une Concession
restera, sous réserve des dispositions du présent Article 9,
dans le gisement au profit de toutes les Parties intéressées
à ladite Concession, g $

… ee mvsuipes 2€ VISDUSILIONS Où présent rticle 9
Seront applicables séparément en ce qui concerne

cliscune desdites qualités de Fétrole Brut.
E, GAZ NATUREL
9.16 Sous réserve du droit de l'Opérateur d'utiliser du

gaz naturel pour les opérations en vertu du présent

Accord, chacune des Parties intéressées sere propi

taire de tout gez naturel produit à partir des puis
Pour Compte Commun, en proportion de son Fourcentese die
Perticipation, et à partir des puits Pour Compte Séparé,
en proportion de son intérêt dans lesdits puits, j

mi
ARTICLE 10. - JNFURMATIONS ET RAPPORTS

Tous les repports, informations, cartes, diagramnes et autres dorée

obtenus ou reçus par toute Partie intéressée et concernant le Tit:=

Hinier, toute Concession, où ]8 zone d'cpérations, seront confiée
et ne seront communiqués en äueune façon, sauf aux Parties. intéressé:
aux mêmes Titre Minier ou Concession, ou à une Société Affiliée,
qu'avec l'accord écrit desdites Parties, étant toutefois entenäu ou
l'Opérateur préparers et fournira à l'Etat Tunisien ou à Son l'epré-
sentant, les rapports et informations qui éoivent lui être fournis
en vertu du Cahier des Charges, s;

ee
ARTICLE 11, - THANSMENT DE POUXCONTAGE DF

14.1.

11.2.

Toute cession d'une part de Pourcentage de Participatior:
d'une Furtie dans le Titre Minier ou dans une Concession #n

découlant, mettra fin au présent Accord en ce Qui concerTe

- le Titre Minier où ladite Concession.

Cet Accord sera remplacé, à dater de ls cession précitée,
pour un Accord identique comprenant ]+s amendements nécés-
saires tenant compte des modifications de Pourcentage de
Participation résultant de la cession précitée.

Dans le cas particulier d'une cession par une Partie d'une
part égale de Pourcentage de Participation danc le Titre
Minier- et dans toutes les Concessions en Gécouleri, le pri-
sent Accord sera amendé pour tenir compre de le mouifitatss

de Pourcentage de Participation,

Sous réserve des dispositions du Cahier des Cherges et at

se

présent Accord, une Partie ne peut transfé.er tout ou par
de son Pourcentage de Participation dans Je Titre Minie: cu
dans toute Concession en ‘écoulant, sans avoir préslablener t
obtenu le consentement ds autres Parties,

Cependant, une Partie qui refuserait son consentement devre
motiver son refus valablement et raisonnablement.

Dans le chef de l'Entreprise, la seule raison valable d'ur
refus sera le refus de l'Autorité Concédante d'autoriser une
telle cession.

Dans le chef des Compagnies, celles-ci ne pourront refuser
leur consentement que si elles acquièrent, aux mêmes condi-
tions, le Pourcentage de Participstion offert. 4
Li L
AL. pee lisent cm <m'cm  1 RE ou

11.4,

12.5.

.

s

EN
‘

‘Après avoir obienu le consentement âe l'sutre Fertie, ls
Partie venderesse aura le droit de transférer uette partie

äe son Pourcentage de Participation dans le Titre Minier où
dans toute Concession en découlant, le transfert se faisant
conformément aux dispositions du présent Accord.

Tout cessionnaire d'un Pourcentage de Participation devieiire,
le cas échéant, Fartie au présent Accord, et acquerre les
droits et obligations qui en découlent proportionnellemert 8u
Pourcentage de Participation qui lui & été transféré.

Les limitations imposées au paragraphe 11.2, ne s'appliqueront
pas aux transferts d'un Pourcentage de Participstion à une
Société Affiliée.

Les Parties interviendront sans délai auprès des Autor: és
Tunisiennes compétentes afin d'accomplir les formalités néves-
saires, relatives à chaque transfert de Pourcentage de Farti-

cipation.
Aucun transfert n'entrers en vigueur avant l'obtention des
autorisations nécessaires, 3
12,24,

Li 12.2.

12.3.

n'est

ARTICLE 22. - REJIRAIT D'UNE CUFhOIIE

Une Flartie qui désire se retirer du litre Minier et/ou de
Loule Concession en découlent aotifiers à chacune des bulse>
Parties, cent vingt (220) jours eu moins avant la detre 6:
son retrait, sa décision de se retirer à ladite éate,

Les Compagnies autres que ladite Partie décideront d'un
commun accord, pendant 14 période dudit préavis, le réper-
tition qu'elles soulaitent donner au Pourcentage de Farti-
cipation de la Partie qui se retire, ls cession étant feite

à titre gracieux.

À défaut d'eccord sur cette répartition, celle-ci se
Proportiunnellement au Fourcerriege de Farticipetior déve.

event ladite cession par chaque Compagnie ref tante.

11 est entendu que la Partie désirant se revtirés conformée:.t
aux dispositions du 12.1. ci-dessus devra exéculér les ct1i-
gations découlant ou résultant pour elle de situations nées
ou de décisions prises antérieurement à la date de notifics-
tion précitée. à

Par dérogation à ce qui rene si une Partie & voté contre
un programme de travaux et le budget correspondant et si,

dans les quinze (15) jours de d'epprobs tion par le Comité
competent de ces programme et budget, elle a notifié aux
autres Parties sa décision de se retirer du Titre Minier où

de la ou des Concessions auxquelles le budget s'applique, elle
sera relevée de l'obligation de participer à ce programme et
de financer le budget correspondant.

Si 1e Pourcentage de Farticipation de la Partie qui se retire
accepté par aucune sutre Partie, le Titre Minier ou

la ou les Concessions concernées seront restitués à l'Autorité

ÿ
tnt mm mm mt nm ES en

©

ARYICLE 1%. - RESHONSAMILITÉ DES PARTIES

Les droits, obligations et engagements des Parties, en vertu ôu présent
Accord, seront pl'opres à chaque Fartie, et non pas conjoints, et che-
vune des Féerties serë responsable seulement en cé qui concerne £et
propres otlifations telles qu'elles sont spécifiées au présent hccoo.

Le présent Accord n'a pas pour objet ou intention de créer uns seciéte,

&ssocistion miniëre ou toute autre association, et ni cet Accor
les obligations qui en découlent, ne pourront Fa considérés to:
créant de telles relations, Ed
Les Parties choisissent que le sous-chapitre K. de l'Internal Keverue
Code de 1954 des Etsis-Unis d'Amérique, tel que modifié, ne s'applique
pes à elles,

Aucune disposition du précédent article 12 ne pourra constitue:, Cu
être considérée comme constituant une soumission ée FINA, d'AGIP li.

ou âe l'Entreprise à le juridiction fiscale des Ersts-Unis d'Amérique.

ue
LL

METICLE 14. - POHCE MUEURE

kux fins du présent article 14, la force majeure désigne tout évére-
ment imprévisible et iout événement résultant de cirvonstances exse;-
tionnelles ou imprévisibles qui ne sont pas sous le contrôle de le
Partie qui Subit cet événement.

Force majeure inclut, sans limitation, les actes, omissions vu diréc-
tives de tout gouvernement ou autorité gouverrementale (mais &, ce 2!
concerne les actes, omissions où directives du gouvernement où ôcs
autorités tunisiens à l'égard de l'Entreprise, seulement s'ils afiec-
tent, de la même manière, les Compagnies).

Les obligations de chacune des Parties, autres que les otligetions
c'etfectuer des paiements tels que prévus dens le présent Accord,
seront suspendues aussi longtemps que ladite Fartie sere empéchée
d'accomplir ces obligations ou retardée dans leur accomplissement,

en tout ou en partie, par la force majeure, mais non pour une période
plis longue.

11 sers remédié à ladite cause aussi1ôt que possible, avec toute le
diligence raisonable étant toutefois enterdu que le règlement des grèves
ou lock-out sera entièrement à la discrétion de 15 Partie éprouvant ces
difficultés, et que l'obligation de remédier à toute force Gare evec
diligence n'implique pes le règlement des grèves ou lock-out si la Partie
qui éprouve ces difficultés ne le trouve res désirable,

Dans le cas où la force majeure entraîne la suspension des obligi-

tions de l'une des Parties te] que prévu ci-dessus, ladite Psrtié
notifiera cette suspension aux autres Parties dès qu: rsisonnsblement
possible, en précisant 18 aate.et ls durée ds lsdite suspension - tots&le

ou partielle -, et le nature de la force majeure.

Ladite Partie notifiera également aux autres Parties la reprise de

l'exécution.  ? 4
L2 Je partons GoveuTe Le putST nat pus Cas des VERS
(üu) Jours de mur et l'adresse 65 svouré ertivtre, à Je
Pertie où eur Farties sant pris J'initietive de l'a:-
bitrege, cer arbitre devra être Gésipié, à 1]: derende
de de ou des Parties évant pris l'infiietive ue J'ersi.

lréps, jer de Yriüune] de Fremfese 3 RAse Es (GC

de Genève,

LV) Les deux ertitres einsf nommés Gevrut, Cars

"= om! = 4

()

de quinze (15) jours à cu:prer de le ste ox 1e

grstior du second &rbitre, choisir 1e troisième ervitue.

Au ces où lec deux arbitres n'arriveraient pas à Se ietlic

é'euveré, ni E désigner le triicibre 2)

i

délai ae çuinse (15) jours, ce licicibi: ar

= uowré psr le Triounal de Première Jn£tance

de Guiève, à le demande àe l'un où l'eutse

2 | érbitres,

2 c) Ls procédure applicable Gens tout artitrege elfectué
conformément au présent psregraphe 15.2. sere la pro-
céâure âu Canton de Genève (Suisse), sauf dans ls mesure
@ où cette procédure entrainerait l'application d’urié 163 ee 2
principes différents de ceux spécifiés au présert Accorc.

15,3; La sentence rendue par la majorité des arbitres sere défini-
tive et liera les parties au différend.
La sentence sera exécutoire dans toute juridiction.

made

“Rae AfNICLE 29,

mpsenses ev l'E

GA Jour vffiérte

où ds l'e:

trépiise Eu

éu présent Accurd, on d'uus tértie de celui-ci, c:

mel JET Si ME

. pourrait êbre répié

ml =! nm us! men” mem 1

. sur de kisire

24 b lo Cii.venr

erliiiesé, confo:

&

ment des Cuflits d'Investissenents entre Evéts er

riationeux é’autres Etats.

(

Le lips de l'ertivregs sere Genève (Suisse), seu 5e.

t£tlop ues Purties er cause Le Oisiert LL, 6.1.

E 1

15.2. æ) Au ces où dsdit Centre Internatiruel 0e hkgle
La Conflits d'investissersnts refuserait G'artitre: 1.

be

différend, celui-ci üevre être soumis à l'erbtiirese ae

5 trois (3) arbitres à Genève (Suisse), chacune des

ties au différend devant désigner un erbitre, le vroisi
= étant désigné par les deux arbitres préalablement âé-.…
(] signés. (
* Ls ou les Parties constituant une partie dans le conflit
âevront prendre l'initistive de cet erbitrége er. aûrec-
Æ , sant à la Partie où sux Farties constituant 18 partie
adverses, une notificétion écrite indiquant le nom et
_ l'adresse de l'artâtre choisi par cette où ces Farties,
et le ou les différends à srbitrer.
Lu Dans un délzi de vingt (20) Jours après la réception
ûe ladite notification, ls ou les Furties constituant

le partie adverse devront notifier psr écrit à le ou
aux Parties ayant pris Jl'initistive de l'arbitrage, le
nom et l'adresse de l'arbitre qu'elle (elles) ont désigié.

Tout ifférend survenant entre lus Corpsgnics au sujet

de l'interprétation ou de l'exécution ôu présent Accord

ou d'une partie de celui-ci qui ne pourrait Etre réglé
par accord mutuel, sera tranché défiririvement suivant
ie Rèclement de Conciliation et d'Artitrage de 18 Ci.snbue
de Commerce Internationsle, par trois (3) arbitres nommée
confurmément à ce Règlement.

Si les deux arbitres désignés par les Compagnies ne 5e
mettent pas d'accord sur le choix du troisième eriitre
dans les soixante (60) jours qui suivent le date de 12
confirmation du Second arbitre par la Cour d'Arlitrege,
le troisième arbitre sera désigné par le président de

1e Cour d'arbitrage de la C.C.I.

Les arbitres statueront en droit,

L'arbitrage aurs lieu à Paris.

EXPERTISE

L'expert auquel il sera, le cas échéant, fait appel er appli-
cation de l'alinée 1.20. sera une personne ayant les qualifi-
cations nécessaires et l'expérience appropriée su problème …
qui lui sera soumis.

I1 sera désigné de commun accord par les Parties,

A défaut d'un tel accord, la désignation, de l'expert sera fai-
te par le président de l'Institute of Petroleum of Lonäon ou,
à son défaut, par le président de l'Institut Français du
Pétrole ou, à son défaut, par le président de l'American
Petroleum Institute. , 3

16.1.

16.

L'Upérateur ecouitteiu, pour le compre des J'orties conve:
nées, 1ou3 les impôts, droits et irres encourus pour 182
vpéretions pour Ciepre Cuumm où Four Curpis Cé:

excepté ceux prévur Eu 10.2. Ci-uessuue,

Chauure des Farties sequitiere l'impôt sur de re

redevance dus per elle, ainsi que le tere de :

tei
éovenières due sur les exportations de Fétrole erdevé ©
vendu per elle.

hu ces CÙ une Pertie n'effectuerair pes lez paies

Vus Ev LeÉLEns péregiapre 10.2

Seuveserôsr el indemiser les auvrez Fer ti

pertes, responsetilité ou Gommages qui jpuwreient €.
ter pour elles,

Les notificetions et autres comnunijcetions,

uses OU pentÂSes el
tenues des présentes, devront être considérées come régulièrement
eifeciures du d'Air ÔC jeur ‘erise È ur dirigeent OÙ eu epré-

Seutentr é" cé Partie À ser Luresu, Gans les villes fndiqiéss ci-

bzssous, ou du feitr de lei: réception par letrre, télécrens ou
tele, dûusnt affranchie où payés, et edretrée recpeuti
suit ::

AGIF (TUMISIA) Lià,
Luvcursele de Tuntsie
7 rose Dr Het
Boire Postale 473
TUNIS" MUTUELLEVILLE

évec copie E :

AGIP S.p.A. "

Att. Mr. Borelle - GEAF : E—-
Ces. Postele 1174

1 - MILAN

AGIP (TUNISIA) Ltd.
‘tt. Aäministration
B.P. 215

CH - LUGANO

#
LE

FINA EYPLORAT3 ON JULISIE C.4.
c/e Hilh UITSIE
Euite Fitrile Bi
Jmæuide "Ses3i"
Route de l'Artans

EL HÉXZAH - "NI

avec copie à :

File EXPLORATION TUNISIE

c/o FETRIFIRE £.4,

Rue de le Lif =

1040 BAUXELLES

Telex : 21556 FFINE E
Télésremme ; PETHOFINA BAUVELLES

Chaque Partie aurs le àroit de changer les sûresses où les notifi-
cations devront lui Être remises ou envoyées, en le faisant savoir
à chacune des autres Parties par écrit, cinq (5) jours au moirs
event la date d'effet de ce changement. . 9

tte sm! mm ces es es

ANTICLE 18. - DISPOSITIONS GENERAL

18.1. En c2s de conflit entre les dispositions de la Procédure

Canztetle annexée aux présentes et les autres disposition:
du présent Accord, ce dernier prévaudre.
En cas de conflit entre les dispositions du présent Accori
et l'ensemble des dispositions de l'Accord Fermis au Suë #2
tous les documents y relstifs, ces dernières dispositic:
prévaudront.

19e. Sous réserve des dispositions de l'article 15 ci

présent Accord serz régi per les lots tunisie”

à le date de le sigiature de l'Accord Prrmis Qu Oui et
les principes de droit généralement recennus et appliquée

en ce qui concerne l'industrie pétrolière internationtle,

Signé à Tunis, le LS fu 133?

en cinq exemplaires originaux,
un exemplaire devant être remis au Ministère de l'Economie Nationale
(Direction des fines et de l'Energie)

pour être censervé par l'Entreprise.

LA

TT OS A

/ ;
AGIP (TUNISIA) LD. | Écpr BwLoRaTION TUNISIE, 5.A.

